Exhibit 10.1

 

LEASE AGREEMENT,

dated as of May 30, 2007,

by and among

HPT PSC PROPERTIES TRUST and HPT PSC PROPERTIES LLC

AS LANDLORD,

AND

PETRO STOPPING CENTERS, L.P.,

AS TENANT


--------------------------------------------------------------------------------


Table of Contents

 

Page

ARTICLE 1 DEFINITIONS

 

1

1.1 Additional Charges

 

1

1.2 Additional Rent

 

1

1.3 Affiliated Person

 

2

1.4 Agreement

 

2

1.5 Applicable Laws

 

2

1.6 Award

 

2

1.7 Base Fuel Gross Revenues

 

3

1.8 Base Non-Fuel Gross Revenues

 

3

1.9 Base Year

 

3

1.10 Business Day

 

3

1.11 Capital Addition

 

3

1.12 Capital Expenditure

 

3

1.13 Capital Replacements Budget

 

3

1.14 Change in Control

 

3

1.15 Claim

 

4

1.16 Code

 

4

1.17 Commencement Date

 

4

1.18 Condemnation

 

4

1.19 Condemnor

 

4

1.20 Consolidated Financials

 

4

1.21 Date of Taking

 

4

1.22 Default

 

5

1.23 Disbursement Rate

 

5

1.24 Distribution

 

5

1.25 Easement Agreement

 

5

1.26 Encumbrance

 

5

1.27 Entity

 

5

1.28 Environment

 

5

1.29 Environmental Obligation

 

5

1.30 Environmental Notice

 

6

1.31 Environmental Report

 

6

1.32 Event of Default

 

6

1.33 Excess Fuel Gross Revenues

 

6

1.34 Excess Non-Fuel Gross Revenues

 

6

1.35 Extended Term

 

6

1.36 Fair Market Value

 

6

1.37 Fair Market Value Rent

 

6

1.38 Financial Officer’s Certificate

 

6

1.39 Fiscal Year

 

7

1.40 Fixed Term

 

7

1.41 Fixtures

 

7

1.42 Fuel Sales Cap

 

7

1.43 GAAP

 

7

1.44 Government Agencies

 

7

1.45 Gross Fuel Revenues

 

7

1.46 Gross Non-Fuel Revenues

 

8

 

i


--------------------------------------------------------------------------------


 

1.47 Ground Leases

 

8

1.48 Guarantor

 

9

1.49 Guaranty

 

9

1.50 Hazardous Substances

 

9

1.51 Immediate Family

 

10

1.52 Impositions

 

10

1.53 Indebtedness

 

11

1.54 Index

 

11

1.55 Insurance Requirements

 

11

1.56 Interest Rate

 

12

1.57 Land

 

12

1.58 Landlord

 

12

1.59 Landlord Default

 

12

1.60 Landlord Liens

 

12

1.61 Lease Year

 

12

1.62 Leased Improvements

 

12

1.63 Leased Intangible Property

 

12

1.64 Leased Property

 

13

1.65 Legal Requirements

 

13

1.66 Lien

 

13

1.67 Minimum Rent

 

13

1.68 Notice

 

13

1.69 Officer’s Certificate

 

13

1.70 Overdue Rate

 

13

1.71 Parent

 

14

1.72 Permitted Encumbrances

 

14

1.73 Permitted Liens

 

14

1.74 Permitted Use

 

14

1.75 Person

 

14

1.76 Property

 

14

1.77 Property Mortgage

 

14

1.78 Property Mortgagee

 

14

1.79 Rent

 

14

1.80 SARA

 

14

1.81 SEC

 

15

1.82 State

 

15

1.83 Subordinated Creditor

 

15

1.84 Subordination Agreement

 

15

1.85 Subsidiary

 

15

1.86 Successor Landlord

 

15

1.87 Superior Landlord

 

15

1.88 Superior Lease

 

15

1.89 Superior Mortgage

 

15

1.90 Superior Mortgagee

 

15

1.91 TA

 

15

1.92 Tenant

 

15

1.93 Tenant’s Personal Property

 

16

1.94 Term

 

16

 

ii


--------------------------------------------------------------------------------


 

1.95 Travel Center

 

16

1.96 Unsuitable for Its Permitted Use

 

16

1.97 Work

 

16

ARTICLE 2 LEASED PROPERTY AND TERM

 

16

2.1 Leased Property.

 

16

2.2 Condition of Leased Property.

 

17

2.3 Fixed Term.

 

18

2.4 Extended Terms.

 

18

ARTICLE 3 RENT

 

19

3.1 Rent.

 

19

3.2 Late Payment of Rent, Etc.

 

24

3.3 Net Lease, Etc.

 

25

3.4 No Termination, Abatement, Etc.

 

25

ARTICLE 4 USE OF THE LEASED PROPERTY

 

26

4.1 Permitted Use.

 

26

4.2 Compliance with Legal/Insurance Requirements, Etc.

 

28

4.3 Environmental Matters.

 

29

4.4 Ground Leases.

 

31

ARTICLE 5 MAINTENANCE AND REPAIRS

 

31

5.1 Maintenance and Repair.

 

31

5.2 Tenant’s Personal Property.

 

34

5.3 Yield Up.

 

34

ARTICLE 6 IMPROVEMENTS, ETC.

 

35

6.1 Improvements to the Leased Property.

 

35

6.2 Salvage.

 

36

ARTICLE 7 LIENS

 

36

ARTICLE 8 PERMITTED CONTESTS

 

36

ARTICLE 9 INSURANCE AND INDEMNIFICATION

 

37

9.1 General Insurance Requirements.

 

37

9.2 Waiver of Subrogation.

 

38

9.3 Form Satisfactory, Etc.

 

38

9.4 No Separate Insurance; Self-Insurance.

 

39

9.5 Indemnification of Landlord.

 

39

ARTICLE 10 CASUALTY

 

40

10.1 Insurance Proceeds.

 

40

10.2 Damage or Destruction.

 

41

10.3 Damage Near End of Term.

 

43

10.4 Tenant’s Personal Property.

 

43

10.5 Restoration of Tenant’s Personal Property.

 

43

10.6 No Abatement of Rent.

 

43

10.7 Waiver.

 

44

ARTICLE 11 CONDEMNATION

 

44

11.1 Total Condemnation, Etc.

 

44

11.2 Partial Condemnation.

 

44

11.3 Abatement of Rent.

 

46

 

iii


--------------------------------------------------------------------------------


 

11.4 Temporary Condemnation.

 

46

11.5 Allocation of Award.

 

46

ARTICLE 12 DEFAULTS AND REMEDIES

 

47

12.1 Events of Default.

 

47

12.2 Remedies.

 

49

12.3 Tenant’s Waiver.

 

51

12.4 Application of Funds.

 

51

12.5 Landlord’s Right to Cure Tenant’s Default.

 

51

ARTICLE 13 HOLDING OVER

 

51

ARTICLE 14 LANDLORD DEFAULT

 

52

ARTICLE 15 PURCHASE OF TENANT’S PERSONAL PROPERTY

 

53

ARTICLE 16 SUBLETTING AND ASSIGNMENT

 

53

16.1 Subletting and Assignment.

 

53

16.2 Required Sublease Provisions.

 

54

16.3 Permitted Sublease.

 

55

16.4 Sublease Limitation.

 

56

ARTICLE 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

 

56

17.1 Estoppel Certificates.

 

56

17.2 Financial Statements.

 

57

ARTICLE 18 LANDLORD’S RIGHT TO INSPECT

 

58

ARTICLE 19 EASEMENTS

 

58

19.1 Grant of Easements.

 

58

19.2 Exercise of Rights by Tenant.

 

59

19.3 Permitted Encumbrances.

 

59

ARTICLE 20 PROPERTY MORTGAGES

 

59

20.1 Landlord May Grant Liens.

 

59

20.2 Subordination of Lease.

 

59

20.3 Notice to Mortgagee and Superior Landlord.

 

61

ARTICLE 21 ADDITIONAL COVENANTS OF LANDLORD AND TENANT

 

61

21.1 Prompt Payment of Indebtedness.

 

61

21.2 Conduct of Business.

 

62

21.3 Maintenance of Accounts and Records.

 

62

21.4 Notice of Litigation, Etc.

 

62

21.5 Indebtedness of Tenant.

 

63

21.6 Distributions, Payments to Affiliated Persons, Etc.

 

64

21.7 Prohibited Transactions.

 

64

21.8 Liens and Encumbrances.

 

64

21.9 Merger; Sale of Assets; Etc.

 

65

21.10 Bankruptcy Remote Entities.

 

65

21.11 Trade Area Restriction.

 

65

ARTICLE 22 ARBITRATION

 

66

ARTICLE 23 MISCELLANEOUS

 

67

23.1 Limitation on Payment of Rent.

 

67

23.2 No Waiver.

 

67

23.3 Remedies Cumulative.

 

67

 

iv


--------------------------------------------------------------------------------


 

23.4 Severability.

 

68

23.5 Acceptance of Surrender.

 

68

23.6 No Merger of Title.

 

68

23.7 Conveyance by Landlord.

 

68

23.8 Quiet Enjoyment.

 

68

23.9 No Recordation.

 

69

23.10 Notices.

 

69

23.11 Construction.

 

70

23.12 Counterparts; Headings.

 

70

23.13 Applicable Law, Etc.

 

71

23.14 Right to Make Agreement.

 

71

23.15 Attorneys’ Fees.

 

72

23.16 Nonliability of Trustees.

 

72

 

v


--------------------------------------------------------------------------------


LEASE AGREEMENT

THIS LEASE AGREEMENT is entered into as of May 30, 2007, by and among HPT PSC
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT PSC
PROPERTIES LLC, a Maryland limited liability company (collectively, jointly and
severally, “Landlord”), and PETRO STOPPING CENTERS, L.P., a Delaware limited
partnership (“Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord holds fee simple title to, and/or the leasehold interest in,
the Leased Property (this and other capitalized terms used and not otherwise
defined herein having the meanings given such terms in Article 1); and

WHEREAS, Landlord wishes to lease the Leased Property to Tenant and Tenant
wishes to lease the Leased Property from Landlord, subject to and upon the terms
and conditions herein set forth;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:


ARTICLE 1


DEFINITIONS

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this Article
shall have the meanings assigned to them in this Article and include the plural
as well as the singular, (b) all accounting terms not otherwise defined herein
shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (d) the words “herein”, “hereof”, “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.


1.1  “ADDITIONAL CHARGES”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
3.1.3.


1.2  “ADDITIONAL RENT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
3.1.2(A).


--------------------------------------------------------------------------------



1.3  “AFFILIATED PERSON”  SHALL MEAN, WITH RESPECT TO ANY PERSON, (A)  IN THE
CASE OF ANY SUCH PERSON WHICH IS A PARTNERSHIP, ANY PARTNER IN SUCH PARTNERSHIP,
(B) IN THE CASE OF ANY SUCH PERSON WHICH IS A LIMITED LIABILITY COMPANY, ANY
MEMBER OF SUCH COMPANY, (C) ANY OTHER PERSON WHICH IS A PARENT, A SUBSIDIARY, OR
A SUBSIDIARY OF A PARENT WITH RESPECT TO SUCH PERSON OR TO ONE OR MORE OF THE
PERSONS REFERRED TO IN THE PRECEDING CLAUSES (A) AND (B), (D) ANY OTHER PERSON
WHO IS AN OFFICER, DIRECTOR, TRUSTEE OR EMPLOYEE OF, OR PARTNER IN OR MEMBER OF,
SUCH PERSON OR ANY PERSON REFERRED TO IN THE PRECEDING CLAUSES (A), (B) AND (C),
AND (E) ANY OTHER PERSON WHO IS A MEMBER OF THE IMMEDIATE FAMILY OF SUCH PERSON
OR OF ANY PERSON REFERRED TO IN THE PRECEDING CLAUSES (A) THROUGH (D).


1.4  “AGREEMENT”  SHALL MEAN THIS LEASE AGREEMENT, INCLUDING ALL EXHIBITS
ATTACHED HERETO, AS IT AND THEY MAY BE AMENDED FROM TIME TO TIME AS HEREIN
PROVIDED.


1.5  “APPLICABLE LAWS”  SHALL MEAN ALL APPLICABLE LAWS, STATUTES, REGULATIONS,
RULES, ORDINANCES, CODES, LICENSES, PERMITS, NOTICES AND ORDERS, FROM TIME TO
TIME IN EXISTENCE, OF ALL COURTS OF COMPETENT JURISDICTION AND GOVERNMENT
AGENCIES, AND ALL APPLICABLE JUDICIAL AND ADMINISTRATIVE AND REGULATORY DECREES,
JUDGMENTS AND ORDERS, INCLUDING COMMON LAW RULINGS AND DETERMINATIONS, RELATING
TO INJURY TO, CONSERVATION OF, OR THE PROTECTION OF, REAL OR PERSONAL PROPERTY
OR HUMAN HEALTH OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, ALL VALID AND
LAWFUL REQUIREMENTS OF COURTS AND OTHER GOVERNMENT AGENCIES PERTAINING TO
REPORTING, LICENSING, PERMITTING, INVESTIGATION, REMEDIATION AND REMOVAL OF
UNDERGROUND IMPROVEMENTS (INCLUDING, WITHOUT LIMITATION, TREATMENT OR STORAGE
TANKS, OR WATER, NATURAL GAS OR OIL WELLS), OR EMISSIONS, DISCHARGES, RELEASES
OR THREATENED RELEASES OF HAZARDOUS SUBSTANCES, CHEMICAL SUBSTANCES, PESTICIDES,
PETROLEUM OR PETROLEUM PRODUCTS, POLLUTANTS, CONTAMINANTS OR HAZARDOUS OR TOXIC
SUBSTANCES, MATERIALS OR WASTES WHETHER SOLID, LIQUID OR GASEOUS IN NATURE, INTO
THE ENVIRONMENT, OR RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE,
TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS SUBSTANCES,
UNDERGROUND IMPROVEMENTS (INCLUDING, WITHOUT LIMITATION, TREATMENT OR STORAGE
TANKS, OR WATER, GAS OR OIL WELLS), OR POLLUTANTS, CONTAMINANTS OR HAZARDOUS OR
TOXIC SUBSTANCES, MATERIALS OR WASTES, WHETHER SOLID, LIQUID OR GASEOUS IN
NATURE.


1.6  “AWARD”  SHALL MEAN ALL COMPENSATION, SUMS OR OTHER VALUE AWARDED, PAID OR
RECEIVED BY VIRTUE OF A TOTAL OR PARTIAL CONDEMNATION OF ANY PROPERTY (AFTER
DEDUCTION OF ALL REASONABLE

2


--------------------------------------------------------------------------------



LEGAL FEES AND OTHER REASONABLE COSTS AND EXPENSES, INCLUDING, WITHOUT
LIMITATION, EXPERT WITNESS FEES, INCURRED BY LANDLORD, IN CONNECTION WITH
OBTAINING ANY SUCH AWARD).


1.7  “BASE FUEL GROSS REVENUES”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, THE
AMOUNT OF GROSS FUEL REVENUES FOR SUCH PROPERTY FOR THE BASE YEAR.


1.8  “BASE NON-FUEL GROSS REVENUES”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY,
THE AMOUNT OF GROSS NON-FUEL REVENUES FOR SUCH PROPERTY FOR THE BASE YEAR.


1.9  “BASE YEAR”  SHALL MEAN THE 2012 CALENDAR YEAR.


1.10  “BUSINESS DAY”  SHALL MEAN ANY DAY OTHER THAN SATURDAY, SUNDAY, OR ANY
OTHER DAY ON WHICH BANKING INSTITUTIONS IN THE COMMONWEALTH OF MASSACHUSETTS ARE
AUTHORIZED BY LAW OR EXECUTIVE ACTION TO CLOSE.


1.11  “CAPITAL ADDITION”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, ANY
RENOVATION, REPAIR OR IMPROVEMENT TO SUCH PROPERTY, THE COST OF WHICH
CONSTITUTES A CAPITAL EXPENDITURE.


1.12  “CAPITAL EXPENDITURE”  SHALL MEAN ANY EXPENDITURE TREATED AS CAPITAL IN
NATURE IN ACCORDANCE WITH GAAP.


1.13  “CAPITAL REPLACEMENTS BUDGET”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 5.1.1(B).


1.14  “CHANGE IN CONTROL”  SHALL MEAN (A) THE ACQUISITION BY ANY PERSON, OR TWO
OR MORE PERSONS ACTING IN CONCERT, OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING
OF RULE 13D-3 OF THE SEC) OF 9.8% OR MORE, OR RIGHTS, OPTIONS OR WARRANTS TO
ACQUIRE 9.8% OR MORE, OF THE OUTSTANDING SHARES OF VOTING STOCK OR OTHER VOTING
INTERESTS OF TENANT OR ANY GUARANTOR, AS THE CASE MAY BE, OR THE POWER TO DIRECT
THE MANAGEMENT AND POLICIES OF TENANT OR ANY GUARANTOR, DIRECTLY OR INDIRECTLY,
(B) THE MERGER OR CONSOLIDATION OF TENANT OR ANY GUARANTOR WITH OR INTO ANY
OTHER PERSON (OTHER THAN THE MERGER OR CONSOLIDATION OF ANY PERSON INTO TENANT
OR ANY GUARANTOR THAT DOES NOT RESULT IN A CHANGE IN CONTROL OF TENANT OR SUCH
GUARANTOR UNDER CLAUSES (A), (C) OR (D) OF THIS DEFINITION), (C) ANY ONE OR MORE
SALES OR CONVEYANCES TO ANY PERSON OF ALL OR ANY MATERIAL PORTION OF ITS ASSETS
(INCLUDING CAPITAL STOCK OR OTHER EQUITY INTERESTS) OR BUSINESS OF TENANT OR ANY
GUARANTOR, AS THE CASE MAY BE, OR (D) THE CESSATION, FOR ANY REASON, OF THE
INDIVIDUALS WHO AT THE BEGINNING OF ANY TWENTY-FOUR (24) CONSECUTIVE MONTH
PERIOD (COMMENCING ON THE COMMENCEMENT DATE) CONSTITUTED THE BOARD OF

3


--------------------------------------------------------------------------------



DIRECTORS OF TENANT OR ANY GUARANTOR (TOGETHER WITH ANY NEW DIRECTORS WHOSE
ELECTION BY SUCH BOARD OR WHOSE NOMINATION FOR ELECTION BY THE SHAREHOLDERS OF
TENANT OR SUCH GUARANTOR, AS THE CASE MAY BE, WAS APPROVED BY A VOTE OF A
MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE EITHER DIRECTORS AT THE
BEGINNING OF ANY SUCH PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED) TO CONSTITUTE A MAJORITY OF THE BOARD OF DIRECTORS OF
TENANT OR ANY GUARANTOR THEN IN OFFICE.


1.15  “CLAIM”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN ARTICLE 8.


1.16  “CODE”  SHALL MEAN THE INTERNAL REVENUE CODE OF 1986 AND, TO THE EXTENT
APPLICABLE, THE TREASURY REGULATIONS PROMULGATED THEREUNDER, EACH AS FROM TIME
TO TIME AMENDED.


1.17  “COMMENCEMENT DATE”  SHALL MEAN THE DATE HEREOF.


1.18  “CONDEMNATION”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, OR ANY PORTION
THEREOF, (A) THE EXERCISE OF ANY GOVERNMENTAL POWER WITH RESPECT TO SUCH
PROPERTY, WHETHER BY LEGAL PROCEEDINGS OR OTHERWISE, BY A CONDEMNOR OF ITS POWER
OF CONDEMNATION, (B) A VOLUNTARY SALE OR TRANSFER OF SUCH PROPERTY BY LANDLORD
TO ANY CONDEMNOR, EITHER UNDER THREAT OF CONDEMNATION OR WHILE LEGAL PROCEEDINGS
FOR CONDEMNATION ARE PENDING, OR (C) A TAKING OR VOLUNTARY CONVEYANCE OF SUCH
PROPERTY, OR ANY INTEREST THEREIN, OR RIGHT ACCRUING THERETO OR USE THEREOF, AS
THE RESULT OR IN SETTLEMENT OF ANY CONDEMNATION OR OTHER EMINENT DOMAIN
PROCEEDING AFFECTING SUCH PROPERTY, WHETHER OR NOT THE SAME SHALL HAVE ACTUALLY
BEEN COMMENCED.


1.19  “CONDEMNOR”  SHALL MEAN ANY PUBLIC OR QUASI-PUBLIC PERSON, HAVING THE
POWER OF CONDEMNATION.


1.20  “CONSOLIDATED FINANCIALS”  SHALL MEAN, FOR ANY FISCAL YEAR OR OTHER
ACCOUNTING PERIOD OF TA, ANNUAL AUDITED AND QUARTERLY UNAUDITED FINANCIAL
STATEMENTS OF TA PREPARED ON A CONSOLIDATED BASIS, INCLUDING TA’S CONSOLIDATED
BALANCE SHEET AND THE RELATED STATEMENTS OF INCOME AND CASH FLOWS, ALL IN
REASONABLE DETAIL, AND SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING
FIGURES FOR THE CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR, AND PREPARED
IN ACCORDANCE WITH GAAP THROUGHOUT THE PERIODS REFLECTED.


1.21  “DATE OF TAKING”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, THE DATE THE
CONDEMNOR HAS THE RIGHT TO POSSESSION OF

4


--------------------------------------------------------------------------------



SUCH PROPERTY, OR ANY PORTION THEREOF, IN CONNECTION WITH A CONDEMNATION.


1.22  “DEFAULT”  SHALL MEAN ANY EVENT OR CONDITION WHICH WITH THE GIVING OF
NOTICE AND/OR LAPSE OF TIME WOULD BE AN EVENT OF DEFAULT.


1.23  “DISBURSEMENT RATE”  SHALL MEAN AN ANNUAL RATE OF INTEREST, AS OF THE DATE
OF DETERMINATION, EQUAL TO THE GREATER OF (I) THE INTEREST RATE AND (II) THE PER
ANNUM RATE FOR TEN (10) YEAR U.S. TREASURY OBLIGATIONS AS PUBLISHED IN THE WALL
STREET JOURNAL PLUS THREE HUNDRED FIFTY (350) BASIS POINTS.


1.24  “DISTRIBUTION”  SHALL MEAN (A) ANY DECLARATION OR PAYMENT OF ANY DIVIDEND
(EXCEPT ORDINARY CASH DIVIDENDS PAYABLE IN COMMON STOCK OR OTHER EQUITY
INTERESTS OF TENANT) ON OR IN RESPECT OF ANY SHARES OF ANY CLASS OF CAPITAL
STOCK OR OTHER EQUITY INTERESTS OF TENANT, (B) ANY PURCHASE, REDEMPTION,
RETIREMENT OR OTHER ACQUISITION OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK OR
OTHER EQUITY INTERESTS OF TENANT, (C) ANY OTHER DISTRIBUTION ON OR IN RESPECT OF
ANY SHARES OF ANY CLASS OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF TENANT OR
(D) ANY RETURN OF CAPITAL TO SHAREHOLDERS.


1.25  “EASEMENT AGREEMENT”  SHALL MEAN ANY CONDITIONS, COVENANTS AND
RESTRICTIONS, EASEMENTS, DECLARATIONS, LICENSES AND OTHER AGREEMENTS WHICH ARE
PERMITTED ENCUMBRANCES AND SUCH OTHER AGREEMENTS AS MAY BE GRANTED IN ACCORDANCE
WITH SECTION 19.1.


1.26  “ENCUMBRANCE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 20.1.


1.27  “ENTITY”  SHALL MEAN ANY CORPORATION, GENERAL OR LIMITED PARTNERSHIP,
LIMITED LIABILITY COMPANY OR PARTNERSHIP, STOCK COMPANY OR ASSOCIATION, JOINT
VENTURE, ASSOCIATION, COMPANY, TRUST, BANK, TRUST COMPANY, LAND TRUST, BUSINESS
TRUST, REAL ESTATE INVESTMENT TRUST, COOPERATIVE, ANY GOVERNMENT OR AGENCY,
AUTHORITY OR POLITICAL SUBDIVISION THEREOF OR ANY OTHER ENTITY.


1.28  “ENVIRONMENT”  SHALL MEAN SOIL, SURFACE WATERS, GROUND WATERS, LAND,
BIOTA, SEDIMENTS, SURFACE OR SUBSURFACE STRATA AND AMBIENT AIR.


1.29  “ENVIRONMENTAL OBLIGATION”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 4.3.1.

5


--------------------------------------------------------------------------------



1.30  “ENVIRONMENTAL NOTICE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
4.3.1.


1.31  “ENVIRONMENTAL REPORT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
4.3.2.


1.32  “EVENT OF DEFAULT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
12.1.


1.33  “EXCESS FUEL GROSS REVENUES”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY,
WITH RESPECT TO ANY LEASE YEAR, OR PORTION THEREOF, THE AMOUNT OF GROSS FUEL
REVENUES FOR SUCH PROPERTY FOR SUCH LEASE YEAR, OR PORTION THEREOF, IN EXCESS OF
BASE FUEL GROSS REVENUES FOR SUCH PROPERTY FOR THE EQUIVALENT PERIOD DURING THE
BASE YEAR.


1.34  “EXCESS NON-FUEL GROSS REVENUES”  SHALL MEAN, WITH RESPECT TO ANY
PROPERTY, WITH RESPECT TO ANY LEASE YEAR, OR PORTION THEREOF, THE AMOUNT OF
GROSS NON-FUEL REVENUES FOR SUCH PROPERTY FOR SUCH LEASE YEAR, OR PORTION
THEREOF, IN EXCESS OF BASE NON-FUEL GROSS REVENUES FOR SUCH PROPERTY FOR THE
EQUIVALENT PERIOD DURING THE BASE YEAR.


1.35  “EXTENDED TERM”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 2.4.


1.36  “FAIR MARKET VALUE”  SHALL MEAN THE PRICE AN UNAFFILIATED AND WILLING
BUYER WOULD PAY FOR THE INTEREST OF LANDLORD IN THE APPLICABLE PROPERTY IN ITS
EXISTING CONDITION AS OF THE DATE OF DETERMINATION, WITH ALL RELEVANT FACTORS
BEING KNOWN TO BOTH PARTIES, UNDER TERMS AND CONDITIONS CUSTOMARY FOR LIKE
TRANSACTIONS IN THE AREA IN WHICH THE PROPERTY IS LOCATED.


1.37  “FAIR MARKET VALUE RENT”  SHALL MEAN THE PER ANNUM MINIMUM RENT WHICH
WOULD BE PAYABLE MONTHLY IN ADVANCE FOR THE APPLICABLE PROPERTY IN ITS THEN
CURRENT CONDITION AND FOR ITS THEN CURRENT USE, ON THE TERMS AND CONDITIONS OF
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE OBLIGATION TO PAY ADDITIONAL
RENT).


1.38  “FINANCIAL OFFICER’S CERTIFICATE”  SHALL MEAN, AS TO ANY PERSON, A
CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR CHIEF
ACCOUNTING OFFICER (OR SUCH OFFICERS’ AUTHORIZED DESIGNEE) OF SUCH PERSON, DULY
AUTHORIZED, ACCOMPANYING THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED BY
SUCH PERSON PURSUANT TO SECTION 17.2, IN WHICH SUCH OFFICER SHALL CERTIFY (A)
THAT SUCH STATEMENTS HAVE BEEN PROPERLY PREPARED IN ACCORDANCE WITH GAAP AND ARE
TRUE, CORRECT AND

6


--------------------------------------------------------------------------------



COMPLETE IN ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL
CONDITION OF SUCH PERSON AT AND AS OF THE DATES THEREOF AND THE RESULTS OF ITS
OPERATIONS FOR THE PERIODS COVERED THEREBY, AND (B) IN THE EVENT THAT THE
CERTIFYING PARTY IS AN OFFICER OF TENANT AND THE CERTIFICATE IS BEING GIVEN IN
SUCH CAPACITY, THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
HEREUNDER.


1.39  “FISCAL YEAR”  SHALL MEAN THE CALENDAR YEAR OR SUCH OTHER ANNUAL PERIOD
DESIGNATED BY TENANT AND APPROVED BY LANDLORD.


1.40  “FIXED TERM”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 2.3.


1.41  “FIXTURES”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 2.1(D).


1.42  “FUEL SALES CAP”  SHALL MEAN, FOR THE 2012 LEASE YEAR, THREE TENTHS OF ONE
PERCENT (0.3%) OF THE AGGREGATE BASE FUEL GROSS REVENUES FOR THE LEASED
PROPERTY; AND, FOR EACH LEASE YEAR THEREAFTER, (X) THE ADDITIONAL RENT ON
ACCOUNT OF EXCESS FUEL GROSS REVENUES FOR THE PRIOR LEASE YEAR MULTIPLIED BY (Y)
THE GREATER OF ONE, OR A FRACTION, THE NUMERATOR OF WHICH IS THE INDEX FOR
JANUARY OF THE THEN CURRENT LEASE YEAR AND THE DENOMINATOR OF WHICH IS THE INDEX
FOR JANUARY OF THE PRECEDING LEASE YEAR.


1.43  “GAAP”  SHALL MEAN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY
APPLIED.


1.44  “GOVERNMENT AGENCIES”  SHALL MEAN ANY COURT, AGENCY, AUTHORITY, BOARD
(INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL PROTECTION, PLANNING AND ZONING),
BUREAU, COMMISSION, DEPARTMENT, OFFICE OR INSTRUMENTALITY OF ANY NATURE
WHATSOEVER OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL UNIT OF THE UNITED STATES
OR ANY STATE OR ANY COUNTY OR ANY POLITICAL SUBDIVISION OF ANY OF THE FOREGOING,
WHETHER NOW OR HEREAFTER IN EXISTENCE, HAVING JURISDICTION OVER TENANT OR ANY
PROPERTY, OR ANY PORTION THEREOF, OR ANY TRAVEL CENTER OPERATED THEREON.


1.45  “GROSS FUEL REVENUES”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, FOR EACH
FISCAL YEAR DURING THE TERM, ALL REVENUES AND RECEIPTS (DETERMINED ON AN ACCRUAL
BASIS AND IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GAAP) OF EVERY KIND
DERIVED FROM THE PROVISION, SALE OR TRADE OF MOTOR FUEL AND GASOLINE AT SUCH
PROPERTY; PROVIDED, HOWEVER, THAT GROSS FUEL REVENUES SHALL NOT INCLUDE THE
FOLLOWING:  ALLOWANCES ACCORDING TO GAAP FOR

7


--------------------------------------------------------------------------------



UNCOLLECTIBLE ACCOUNTS, INCLUDING CREDIT CARD ACCOUNTS AND OTHER ADMINISTRATIVE
DISCOUNTS; FEDERAL, STATE OR MUNICIPAL EXCISE, SALES, USE, OCCUPANCY OR SIMILAR
TAXES INCLUDED AS PART OF THE SALES PRICE OF ANY GOODS OR SERVICES; INSURANCE
PROCEEDS (OTHER THAN PROCEEDS FROM BUSINESS INTERRUPTION OR OTHER LOSS OF INCOME
INSURANCE); AND ANY AMOUNTS INCLUDED IN GROSS NON-FUEL REVENUES.


1.46  “GROSS NON-FUEL REVENUES”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, FOR
EACH FISCAL YEAR DURING THE TERM, ALL REVENUES AND RECEIPTS (DETERMINED ON AN
ACCRUAL BASIS AND IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GAAP) OF EVERY
KIND DERIVED FROM RENTING, USING AND/OR OPERATING SUCH PROPERTY AND PARTS
THEREOF, INCLUDING, BUT NOT LIMITED TO:  ALL RENTS AND REVENUES RECEIVED OR
RECEIVABLE FOR THE USE OF OR OTHERWISE BY REASON OF ALL GOODS SOLD, SERVICES
PERFORMED, SPACE OR FACILITIES SUBLEASED ON SUCH PROPERTY, OR ANY PORTION
THEREOF, INCLUDING, WITHOUT LIMITATION, ANY OTHER ARRANGEMENTS WITH THIRD
PARTIES RELATING TO THE POSSESSION OR USE OF ANY PORTION OF SUCH PROPERTY; AND
PROCEEDS, IF ANY, FROM BUSINESS INTERRUPTION OR OTHER LOSS OF INCOME INSURANCE;
PROVIDED, HOWEVER, THAT GROSS NON-FUEL REVENUES SHALL NOT INCLUDE THE
FOLLOWING:  ALLOWANCES ACCORDING TO GAAP FOR UNCOLLECTIBLE ACCOUNTS, INCLUDING
CREDIT CARD ACCOUNTS AND OTHER ADMINISTRATIVE DISCOUNTS; FEDERAL, STATE OR
MUNICIPAL EXCISE, SALES, USE, OCCUPANCY OR SIMILAR TAXES INCLUDED AS PART OF THE
SALES PRICE OF ANY GOODS OR SERVICES; INSURANCE PROCEEDS (OTHER THAN PROCEEDS
FROM BUSINESS INTERRUPTION OR OTHER LOSS OF INCOME INSURANCE); AWARD PROCEEDS
(OTHER THAN FOR A TEMPORARY CONDEMNATION); ANY PROCEEDS FROM ANY SALE OF SUCH
PROPERTY OR FROM THE REFINANCING OF ANY DEBT ENCUMBERING SUCH PROPERTY; PROCEEDS
FROM THE DISPOSITION OF FURNISHINGS, FIXTURE AND EQUIPMENT NO LONGER NECESSARY
FOR THE OPERATION OF THE TRAVEL CENTER LOCATED THEREON; ANY SECURITY DEPOSITS
AND OTHER ADVANCE DEPOSITS, UNTIL AND UNLESS THE SAME ARE FORFEITED TO TENANT OR
APPLIED FOR THE PURPOSE FOR WHICH THEY WERE COLLECTED; INTEREST INCOME FROM ANY
BANK ACCOUNT OR INVESTMENT OF TENANT; AND ANY AMOUNTS INCLUDED IN GROSS FUEL
REVENUES; AND FURTHER PROVIDED THAT GROSS NON-FUEL REVENUES SHALL NOT INCLUDE
ANY AMOUNT BASED ON THE INCOME OR PROFITS OF ANY PERSON IF AS A CONSEQUENCE
THEREOF THE RENT OR OTHER AMOUNTS PAYABLE BY TENANT HEREUNDER WOULD FAIL TO
QUALIFY, IN WHOLE OR IN PART, AS “RENTS FROM REAL PROPERTY” WITHIN THE MEANING
OF SECTION 856(D) OF THE CODE.


1.47  “GROUND LEASES”  SHALL MEAN, COLLECTIVELY, ANY AND ALL GROUND LEASES IN
EFFECT WITH RESPECT TO ANY PORTION OF THE LEASED PROPERTY.

8


--------------------------------------------------------------------------------



1.48  “GUARANTOR”  SHALL MEAN TA AND EACH AND EVERY OTHER GUARANTOR OF TENANT’S
OBLIGATIONS UNDER THIS AGREEMENT, AND EACH SUCH GUARANTOR’S SUCCESSORS AND
ASSIGNS, JOINTLY AND SEVERALLY.


1.49  “GUARANTY”  SHALL MEAN ANY GUARANTY AGREEMENT EXECUTED BY A GUARANTOR IN
FAVOR OF LANDLORD PURSUANT TO WHICH THE PAYMENT OR PERFORMANCE OF TENANT’S
OBLIGATIONS UNDER THIS AGREEMENT ARE GUARANTEED, TOGETHER WITH ALL
MODIFICATIONS, AMENDMENTS AND SUPPLEMENTS THERETO.


1.50  “HAZARDOUS SUBSTANCES”  SHALL MEAN ANY SUBSTANCE:

(A)           THE PRESENCE OF WHICH REQUIRES OR MAY HEREAFTER REQUIRE
NOTIFICATION, INVESTIGATION OR REMEDIATION UNDER ANY APPLICABLE LAW; OR

(B)           WHICH IS OR BECOMES DEFINED AS A “HAZARDOUS WASTE”, “HAZARDOUS
MATERIAL” OR “HAZARDOUS SUBSTANCE” OR “POLLUTANT” OR “CONTAMINANT” UNDER ANY
APPLICABLE LAW INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT (42 U.S.C. SECTION 9601 ET SEQ.) AND
THE RESOURCE CONSERVATION AND RECOVERY ACT (42 U.S.C. SECTION 6901 ET SEQ.) AND
THE REGULATIONS PROMULGATED THEREUNDER; OR

(C)           WHICH IS TOXIC, EXPLOSIVE, CORROSIVE, FLAMMABLE, INFECTIOUS,
RADIOACTIVE, CARCINOGENIC, MUTAGENIC OR OTHERWISE HAZARDOUS AND IS OR BECOMES
REGULATED BY ANY GOVERNMENTAL AGENCIES; OR

(D)           THE PRESENCE OF WHICH ON ANY PROPERTY, OR ANY PORTION THEREOF,
CAUSES OR MATERIALLY THREATENS TO CAUSE AN UNLAWFUL NUISANCE UPON SUCH PROPERTY,
OR ANY PORTION THEREOF, OR TO ADJACENT PROPERTIES OR POSES OR MATERIALLY
THREATENS TO POSE A HAZARD TO SUCH PROPERTY, OR ANY PORTION THEREOF, OR TO THE
HEALTH OR SAFETY OF PERSONS; OR

(E)           WITHOUT LIMITATION, WHICH CONTAINS GASOLINE, DIESEL FUEL OR OTHER
PETROLEUM HYDROCARBONS OR VOLATILE ORGANIC COMPOUNDS; OR

(F)            WITHOUT LIMITATION, WHICH CONTAINS POLYCHLORINATED BIPHENYLS
(PCBS) OR ASBESTOS OR UREA FORMALDEHYDE FOAM INSULATION; OR

(G)           WITHOUT LIMITATION, WHICH CONTAINS OR EMITS RADIOACTIVE PARTICLES,
WAVES OR MATERIAL.

9


--------------------------------------------------------------------------------



1.51  “IMMEDIATE FAMILY”  SHALL MEAN, WITH RESPECT TO ANY INDIVIDUAL, SUCH
INDIVIDUAL’S SPOUSE, PARENTS, BROTHERS, SISTERS, CHILDREN (NATURAL OR ADOPTED),
STEPCHILDREN, GRANDCHILDREN, GRANDPARENTS, PARENTS-IN-LAW, BROTHERS-IN-LAW,
SISTERS-IN-LAW, NEPHEWS AND NIECES.


1.52  “IMPOSITIONS”  SHALL MEAN, COLLECTIVELY, ALL TAXES (INCLUDING, WITHOUT
LIMITATION, ALL TAXES IMPOSED UNDER THE LAWS OF ANY STATE, AS SUCH LAWS MAY BE
AMENDED FROM TIME TO TIME, AND ALL AD VALOREM, SALES AND USE, OCCUPANCY, OR
SIMILAR TAXES AS THE SAME RELATE TO OR ARE IMPOSED UPON LANDLORD, TENANT OR THE
BUSINESS CONDUCTED UPON THE LEASED PROPERTY), ASSESSMENTS (INCLUDING, WITHOUT
LIMITATION, ALL ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR BENEFIT, WHETHER OR NOT
COMMENCED OR COMPLETED PRIOR TO THE DATE HEREOF), WATER, SEWER OR OTHER RENTS
AND CHARGES, EXCISES, TAX LEVIES, FEES (INCLUDING, WITHOUT LIMITATION, LICENSE,
PERMIT, INSPECTION, AUTHORIZATION AND SIMILAR FEES), AND ALL OTHER GOVERNMENTAL
CHARGES, IN EACH CASE WHETHER GENERAL OR SPECIAL, ORDINARY OR EXTRAORDINARY,
FORESEEN OR UNFORESEEN, OF EVERY CHARACTER IN RESPECT OF THE LEASED PROPERTY OR
THE BUSINESS CONDUCTED UPON THE LEASED PROPERTY BY TENANT (INCLUDING ALL
INTEREST AND PENALTIES THEREON DUE TO ANY FAILURE IN PAYMENT BY TENANT), WHICH
AT ANY TIME PRIOR TO, DURING OR IN RESPECT OF THE TERM HEREOF MAY BE ASSESSED OR
IMPOSED ON OR IN RESPECT OF OR BE A LIEN UPON (A) LANDLORD’S INTEREST IN THE
LEASED PROPERTY, (B) THE LEASED PROPERTY OR ANY PART THEREOF OR ANY RENT
THEREFROM OR ANY ESTATE, RIGHT, TITLE OR INTEREST THEREIN, OR (C) ANY OCCUPANCY,
OPERATION, USE OR POSSESSION OF, OR SALES FROM, OR ACTIVITY CONDUCTED ON, OR IN
CONNECTION WITH THE LEASED PROPERTY OR THE LEASING OR USE OF THE LEASED PROPERTY
OR ANY PART THEREOF BY TENANT; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED TO REQUIRE TENANT TO PAY AND THE TERM “IMPOSITIONS” SHALL NOT
INCLUDE (I) ANY TAX BASED ON NET INCOME IMPOSED ON LANDLORD, (II) ANY NET
REVENUE TAX OF LANDLORD, (III) ANY TRANSFER FEE (BUT EXCLUDING ANY MORTGAGE OR
SIMILAR TAX PAYABLE IN CONNECTION WITH A PROPERTY MORTGAGE) OR OTHER TAX IMPOSED
WITH RESPECT TO THE SALE, EXCHANGE OR OTHER DISPOSITION BY LANDLORD OF THE
LEASED PROPERTY OR THE PROCEEDS THEREOF, (IV) ANY SINGLE BUSINESS, GROSS
RECEIPTS TAX, TRANSACTION PRIVILEGE, RENT OR SIMILAR TAXES AS THE SAME RELATE TO
OR ARE IMPOSED UPON LANDLORD, (V) ANY INTEREST OR PENALTIES IMPOSED ON LANDLORD
AS A RESULT OF THE FAILURE OF LANDLORD TO FILE ANY RETURN OR REPORT TIMELY AND
IN THE FORM PRESCRIBED BY LAW OR TO PAY ANY TAX OR IMPOSITION, EXCEPT TO THE
EXTENT SUCH FAILURE IS A RESULT OF A BREACH BY TENANT OF ITS OBLIGATIONS
PURSUANT TO SECTION 3.1.3, (VI) ANY IMPOSITIONS IMPOSED ON LANDLORD THAT ARE A
RESULT OF

10


--------------------------------------------------------------------------------



LANDLORD NOT BEING CONSIDERED A “UNITED STATES PERSON” AS DEFINED IN SECTION
7701(A)(30) OF THE CODE, (VII) ANY IMPOSITIONS THAT ARE ENACTED OR ADOPTED BY
THEIR EXPRESS TERMS AS A SUBSTITUTE FOR ANY TAX THAT WOULD NOT HAVE BEEN PAYABLE
BY TENANT PURSUANT TO THE TERMS OF THIS AGREEMENT OR (VIII) ANY IMPOSITIONS
IMPOSED AS A RESULT OF A BREACH OF COVENANT OR REPRESENTATION BY LANDLORD IN ANY
AGREEMENT GOVERNING LANDLORD’S CONDUCT OR OPERATION OR AS A RESULT OF THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD.


1.53  “INDEBTEDNESS”  SHALL MEAN (WITHOUT DUPLICATION), (I) ALL OBLIGATIONS FOR
BORROWED MONEY, (II) THE MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER ALL SURETY
BONDS, LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES ISSUED OR CREATED FOR THE
ACCOUNT OF TENANT AND, WITHOUT DUPLICATION, ALL UNREIMBURSED DRAFTS DRAWN
THEREUNDER, (III) ALL OBLIGATIONS TO PAY THE DEFERRED PURCHASE PRICE OF PROPERTY
OR SERVICES, EXCLUDING TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF
BUSINESS, BUT INCLUDING ALL INDEBTEDNESS CREATED OR ARISING UNDER ANY
CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT WITH RESPECT TO PROPERTY
ACQUIRED BY TENANT, (IV) ALL LEASES REQUIRED, IN ACCORDANCE WITH GAAP, TO BE
RECORDED AS CAPITAL LEASES ON TENANT’S BALANCE SHEET, (V) THE PRINCIPAL BALANCE
OUTSTANDING AND OWING BY TENANT UNDER ANY SYNTHETIC LEASE, TAX RETENTION
OPERATING LEASE OR SIMILAR OFF-BALANCE SHEET FINANCING PRODUCT, AND (VI) ALL
GUARANTIES OF OR OTHER LIABILITIES WITH RESPECT TO THE DEBT OF ANOTHER PERSON.


1.54  “INDEX”  SHALL MEAN THE CONSUMER PRICE INDEX FOR URBAN WAGE EARNERS AND
CLERICAL WORKERS, U.S., ALL ITEMS, 1982-1984=100.  THE INDEX IS PRESENTLY
PUBLISHED BY THE BUREAU OF LABOR STATISTICS OF THE UNITED STATES DEPARTMENT OF
LABOR.  IF PUBLICATION OF THE INDEX CEASES, COMPUTATIONS WITH RESPECT TO WHICH
THE INDEX IS TO BE APPLIED SHALL BE COMPUTED ON THE BASIS OF WHATEVER INDEX
PUBLISHED BY THE UNITED STATES DEPARTMENT OF LABOR AT THAT TIME IS MOST NEARLY
COMPARABLE.  IF THE INDEX CEASES TO USE 1982-84=100 AS THE BASIS OF CALCULATION,
THEN THE INDEX SHALL BE CONVERTED TO THE AMOUNT(S) THAT WOULD HAVE RESULTED HAD
THE MANNER OF CALCULATING THE INDEX IN EFFECT AT THE COMMENCEMENT DATE.


1.55  “INSURANCE REQUIREMENTS”  SHALL MEAN ALL TERMS OF ANY INSURANCE POLICY
REQUIRED BY THIS AGREEMENT AND ALL REQUIREMENTS OF THE ISSUER OF ANY SUCH POLICY
AND ALL ORDERS, RULES AND REGULATIONS AND ANY OTHER REQUIREMENTS OF THE NATIONAL
BOARD OF FIRE UNDERWRITERS (OR ANY OTHER BODY EXERCISING SIMILAR

11


--------------------------------------------------------------------------------



FUNCTIONS) BINDING UPON LANDLORD, TENANT, OR THE LEASED PROPERTY.


1.56  “INTEREST RATE”  SHALL MEAN EIGHT AND ONE HALF PERCENT (8.5%) PER ANNUM.


1.57  “LAND”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 2.1(A).


1.58  “LANDLORD”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE PREAMBLES TO
THIS AGREEMENT AND SHALL ALSO INCLUDE THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS.


1.59  “LANDLORD DEFAULT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN ARTICLE 14.


1.60  “LANDLORD LIENS”  SHALL MEAN LIENS ON OR AGAINST THE LEASED PROPERTY OR
ANY PAYMENT OF RENT (A) WHICH RESULT FROM ANY ACT OF, OR ANY CLAIM AGAINST,
LANDLORD OR ANY OWNER OF A DIRECT OR INDIRECT INTEREST IN THE LEASED PROPERTY
(OTHER THAN THE LESSOR UNDER ANY GROUND LEASE AFFECTING ANY PORTION OF THE
LEASED PROPERTY), OR WHICH RESULT FROM ANY VIOLATION BY LANDLORD OF ANY TERMS OF
THIS AGREEMENT, OR (B) WHICH RESULT FROM LIENS IN FAVOR OF ANY TAXING AUTHORITY
BY REASON OF ANY TAX OWED BY LANDLORD OR ANY FEE OWNER OF A DIRECT OR INDIRECT
INTEREST IN THE LEASED PROPERTY (OTHER THAN THE LESSOR UNDER ANY GROUND LEASE
AFFECTING ANY PORTION OF THE LEASED PROPERTY); PROVIDED, HOWEVER, THAT “LANDLORD
LIEN” SHALL NOT INCLUDE ANY LIEN RESULTING FROM ANY TAX FOR WHICH TENANT IS
OBLIGATED TO PAY OR INDEMNIFY LANDLORD AGAINST UNTIL SUCH TIME AS TENANT SHALL
HAVE ALREADY PAID TO OR ON BEHALF OF LANDLORD THE TAX OR THE REQUIRED INDEMNITY
WITH RESPECT TO THE SAME.


1.61  “LEASE YEAR”  SHALL MEAN ANY FISCAL YEAR OR PORTION THEREOF DURING THE
TERM.


1.62  “LEASED IMPROVEMENTS”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
2.1(B).


1.63  “LEASED INTANGIBLE PROPERTY”  SHALL MEAN ALL TRANSFERABLE OR ASSIGNABLE
AGREEMENTS, SERVICE CONTRACTS, EQUIPMENT LEASES AND OTHER ARRANGEMENTS OR
AGREEMENTS AFFECTING THE OWNERSHIP OF LEASED PROPERTY; ALL BOOKS, RECORDS AND
FILES RELATING TO THE LEASING OR OWNERSHIP OF THE LEASED PROPERTY, OR ANY
PORTION THEREOF; ALL TRANSFERABLE OR ASSIGNABLE PERMITS, CERTIFICATES OF
OCCUPANCY, OPERATING PERMITS, SIGN PERMITS, DEVELOPMENT RIGHTS AND APPROVALS,
CERTIFICATES, LICENSES, WARRANTIES AND GUARANTEES, RIGHTS TO DEPOSITS AND
TELEPHONE

12


--------------------------------------------------------------------------------



EXCHANGE NUMBERS IDENTIFIED WITH THE OWNERSHIP OF THE LEASED PROPERTY; AND ALL
OTHER TRANSFERABLE INTANGIBLE PROPERTY, MISCELLANEOUS RIGHTS, BENEFITS AND
PRIVILEGES OF ANY KIND OR CHARACTER WITH RESPECT TO THE OWNERSHIP OF THE LEASED
PROPERTY.


1.64  “LEASED PROPERTY”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 2.1.


1.65  “LEGAL REQUIREMENTS”  SHALL MEAN ALL FEDERAL, STATE, COUNTY, MUNICIPAL AND
OTHER GOVERNMENTAL STATUTES, LAWS, RULES, ORDERS, REGULATIONS, ORDINANCES,
JUDGMENTS, DECREES AND INJUNCTIONS AFFECTING THE LEASED PROPERTY OR THE
MAINTENANCE, CONSTRUCTION, ALTERATION OR OPERATION THEREOF, WHETHER NOW OR
HEREAFTER ENACTED OR IN EXISTENCE, INCLUDING, WITHOUT LIMITATION, (A) ALL
PERMITS, LICENSES, AUTHORIZATIONS AND REGULATIONS NECESSARY TO OPERATE ANY
PROPERTY FOR ITS PERMITTED USE, AND (B) ALL COVENANTS, AGREEMENTS, RESTRICTIONS
AND ENCUMBRANCES CONTAINED IN ANY INSTRUMENTS AT ANY TIME IN FORCE AFFECTING ANY
PROPERTY, INCLUDING THOSE WHICH MAY (I) REQUIRE MATERIAL REPAIRS, MODIFICATIONS
OR ALTERATIONS IN OR TO ANY PROPERTY OR (II) IN ANY WAY MATERIALLY AND ADVERSELY
AFFECT THE USE AND ENJOYMENT THEREOF, BUT EXCLUDING ANY REQUIREMENTS ARISING AS
A RESULT OF LANDLORD’S STATUS AS A REAL ESTATE INVESTMENT TRUST.


1.66  “LIEN”  SHALL MEAN ANY MORTGAGE, SECURITY INTEREST, PLEDGE, COLLATERAL
ASSIGNMENT, OR OTHER ENCUMBRANCE, LIEN OR CHARGE OF ANY KIND, OR ANY TRANSFER OF
PROPERTY OR ASSETS FOR THE PURPOSE OF SUBJECTING THE SAME TO THE PAYMENT OF
INDEBTEDNESS OR PERFORMANCE OF ANY OTHER OBLIGATION IN PRIORITY TO PAYMENT OF
GENERAL CREDITORS.


1.67  “MINIMUM RENT”  SHALL MEAN SIXTY-TWO MILLION TWO HUNDRED TWENTY-FIVE
THOUSAND AND 00/100 DOLLARS ($62,225,000.00) PER ANNUM; SUBJECT, IN EACH CASE,
TO ADJUSTMENT AS PROVIDED IN SECTION 3.1.1(B).


1.68  “NOTICE”  SHALL MEAN A NOTICE GIVEN IN ACCORDANCE WITH SECTION 23.10.


1.69  “OFFICER’S CERTIFICATE”  SHALL MEAN A CERTIFICATE SIGNED BY AN OFFICER OR
OTHER DULY AUTHORIZED INDIVIDUAL OF THE CERTIFYING ENTITY DULY AUTHORIZED BY THE
BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF THE CERTIFYING ENTITY.


1.70  “OVERDUE RATE”  SHALL MEAN, ON ANY DATE, A PER ANNUM RATE OF INTEREST
EQUAL TO THE LESSER OF THE DISBURSEMENT RATE

13


--------------------------------------------------------------------------------



PLUS FOUR PERCENT (4%) AND THE MAXIMUM RATE THEN PERMITTED UNDER APPLICABLE LAW.


1.71  “PARENT”  SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY PERSON WHICH OWNS
DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE SUBSIDIARIES OR AFFILIATED PERSONS,
TWENTY PERCENT (20%) OR MORE OF THE VOTING OR BENEFICIAL INTEREST IN, OR
OTHERWISE HAS THE RIGHT OR POWER (WHETHER BY CONTRACT, THROUGH OWNERSHIP OF
SECURITIES OR OTHERWISE) TO CONTROL, SUCH PERSON.


1.72  “PERMITTED ENCUMBRANCES”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, ALL
RIGHTS, RESTRICTIONS, AND EASEMENTS OF RECORD SET FORTH ON SCHEDULE B TO THE
APPLICABLE OWNER’S OR LEASEHOLD TITLE INSURANCE POLICY ISSUED TO LANDLORD WITH
RESPECT TO SUCH PROPERTY, PLUS ANY OTHER ENCUMBRANCES AS MAY HAVE BEEN GRANTED
OR CAUSED BY LANDLORD OR OTHERWISE CONSENTED TO IN WRITING BY LANDLORD FROM TIME
TO TIME.


1.73  “PERMITTED LIENS”  SHALL MEAN ANY LIENS GRANTED IN ACCORDANCE WITH SECTION
21.8(A).


1.74  “PERMITTED USE”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, ANY USE OF SUCH
PROPERTY PERMITTED PURSUANT TO SECTION 4.1.1.


1.75  “PERSON”  SHALL MEAN ANY INDIVIDUAL OR ENTITY, AND THE HEIRS, EXECUTORS,
ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH PERSON
WHERE THE CONTEXT SO ADMITS.


1.76  “PROPERTY”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 2.1.


1.77  “PROPERTY MORTGAGE”  SHALL MEAN ANY ENCUMBRANCE PLACED UPON THE LEASED
PROPERTY, OR ANY PORTION THEREOF, IN ACCORDANCE WITH ARTICLE 20.


1.78  “PROPERTY MORTGAGEE”  SHALL MEAN THE HOLDER OF ANY PROPERTY MORTGAGE.


1.79  “RENT”  SHALL MEAN, COLLECTIVELY, THE MINIMUM RENT, ADDITIONAL RENT AND
ADDITIONAL CHARGES.


1.80  “SARA”  SHALL MEAN THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF
1986, AS THE SAME HAS BEEN AND MAY BE AMENDED, RESTATED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME.

14


--------------------------------------------------------------------------------



1.81  “SEC”  SHALL MEAN THE SECURITIES AND EXCHANGE COMMISSION.


1.82  “STATE”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, THE STATE, COMMONWEALTH
OR DISTRICT IN WHICH SUCH PROPERTY IS LOCATED.


1.83  “SUBORDINATED CREDITOR”  SHALL MEAN ANY CREDITOR OF TENANT WHICH IS A
PARTY TO A SUBORDINATION AGREEMENT IN FAVOR OF LANDLORD.


1.84  “SUBORDINATION AGREEMENT”  SHALL MEAN ANY AGREEMENT (AND ANY AMENDMENTS
THERETO) EXECUTED BY A SUBORDINATED CREDITOR PURSUANT TO WHICH THE PAYMENT AND
PERFORMANCE OF TENANT’S OBLIGATIONS TO SUCH SUBORDINATED CREDITOR ARE
SUBORDINATED TO THE PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS TO LANDLORD
UNDER THIS AGREEMENT.


1.85  “SUBSIDIARY”  SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY ENTITY (A) IN
WHICH SUCH PERSON OWNS DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE SUBSIDIARIES,
TWENTY PERCENT (20%) OR MORE OF THE VOTING OR BENEFICIAL INTEREST OR (B) WHICH
SUCH PERSON OTHERWISE HAS THE RIGHT OR POWER TO CONTROL (WHETHER BY CONTRACT,
THROUGH OWNERSHIP OF SECURITIES OR OTHERWISE).


1.86  “SUCCESSOR LANDLORD”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
20.2.


1.87  “SUPERIOR LANDLORD”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
20.2.


1.88  “SUPERIOR LEASE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 20.2.


1.89  “SUPERIOR MORTGAGE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
20.2.


1.90  “SUPERIOR MORTGAGEE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION
20.2.


1.91  “TA”  SHALL MEAN TRAVELCENTERS OF AMERICA LLC, A DELAWARE LIMITED
LIABILITY COMPANY, AND ITS PERMITTED SUCCESSORS AND ASSIGNS.


1.92  “TENANT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE PREAMBLES TO THIS
AGREEMENT AND SHALL ALSO INCLUDE ITS PERMITTED SUCCESSORS AND ASSIGNS.

15


--------------------------------------------------------------------------------



1.93  “TENANT’S PERSONAL PROPERTY”  SHALL MEAN ALL MOTOR VEHICLES AND CONSUMABLE
INVENTORY AND SUPPLIES, FURNITURE, FURNISHINGS, MOVABLE WALLS AND PARTITIONS,
EQUIPMENT AND MACHINERY AND ALL OTHER TANGIBLE PERSONAL PROPERTY OF TENANT
LOCATED AT THE LEASED PROPERTY OR USED IN TENANT’S BUSINESS AT THE LEASED
PROPERTY AND ALL MODIFICATIONS, REPLACEMENTS, ALTERATIONS AND ADDITIONS TO SUCH
PERSONAL PROPERTY INSTALLED AT THE EXPENSE OF TENANT, OTHER THAN ANY ITEMS
INCLUDED WITHIN THE DEFINITION OF FIXTURES.


1.94  “TERM”  SHALL MEAN, COLLECTIVELY, THE FIXED TERM AND THE EXTENDED TERMS,
TO THE EXTENT PROPERLY EXERCISED PURSUANT TO THE PROVISIONS OF SECTION 2.4,
UNLESS SOONER TERMINATED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT.


1.95  “TRAVEL CENTER”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, COLLECTIVELY,
THE HOSPITALITY, FUEL AND SERVICE FACILITIES LOCATED AT SUCH PROPERTY,
INCLUDING, HOTEL, FOOD AND BEVERAGE SERVICES FACILITIES, FUEL PUMPS, FACILITIES
FOR THE STORAGE AND DISTRIBUTION OF PETROLEUM PRODUCTS, RETAIL SHOPS AND OTHER
FACILITIES AND SERVICES BEING OPERATED OR PROPOSED TO BE OPERATED ON SUCH
PROPERTY.


1.96  “UNSUITABLE FOR ITS PERMITTED USE”  SHALL MEAN, WITH RESPECT TO ANY TRAVEL
CENTER, A STATE OR CONDITION SUCH THAT FOLLOWING ANY DAMAGE, DESTRUCTION OR
CONDEMNATION, SUCH TRAVEL CENTER CANNOT BE OPERATED ON A COMMERCIALLY
PRACTICABLE BASIS FOR ITS PERMITTED USE AND IT CANNOT REASONABLY BE EXPECTED TO
BE RESTORED TO SUBSTANTIALLY THE SAME CONDITION AS EXISTED IMMEDIATELY BEFORE
SUCH DAMAGE, DESTRUCTION OR CONDEMNATION, AND AS OTHERWISE REQUIRED BY THIS
AGREEMENT, WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING SUCH DAMAGE, DESTRUCTION OR
CONDEMNATION OR SUCH LONGER PERIOD OF TIME AS TO WHICH BUSINESS INTERRUPTION
INSURANCE OR AWARD PROCEEDS IS AVAILABLE TO COVER RENT AND OTHER COSTS RELATED
TO THE APPLICABLE PROPERTY FOLLOWING SUCH DAMAGE, DESTRUCTION OR CONDEMNATION.


1.97  “WORK”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 10.2.4.


ARTICLE 2


LEASED PROPERTY AND TERM


2.1  LEASED PROPERTY.  UPON AND SUBJECT TO THE TERMS AND CONDITIONS HEREINAFTER
SET FORTH, LANDLORD LEASES TO TENANT AND TENANT LEASES FROM LANDLORD ALL OF
LANDLORD’S RIGHT, TITLE AND

16


--------------------------------------------------------------------------------



INTEREST IN AND TO ALL OF THE FOLLOWING (EACH OF ITEMS (A) THROUGH (F) BELOW
WHICH, AS OF THE COMMENCEMENT DATE, RELATES TO ANY SINGLE TRAVEL CENTER, A
“PROPERTY” AND, COLLECTIVELY, THE “LEASED PROPERTY”:

(A)           THOSE CERTAIN TRACTS, PIECES AND PARCELS OF LAND, AS MORE
PARTICULARLY DESCRIBED IN EXHIBITS A-1 THROUGH A-40, ATTACHED HERETO AND MADE A
PART HEREOF (THE “LAND”);

(B)           ALL BUILDINGS, STRUCTURES AND OTHER IMPROVEMENTS OF EVERY KIND
INCLUDING, BUT NOT LIMITED TO, UNDERGROUND STORAGE TANKS, ALLEYWAYS AND
CONNECTING TUNNELS, SIDEWALKS, UTILITY PIPES, CONDUITS AND LINES (ON-SITE AND
OFF-SITE), PARKING AREAS AND ROADWAYS APPURTENANT TO SUCH BUILDINGS AND
STRUCTURES PRESENTLY SITUATED UPON THE LAND (COLLECTIVELY, THE “LEASED
IMPROVEMENTS”);

(C)           ALL EASEMENTS, RIGHTS AND APPURTENANCES RELATING TO THE LAND AND
THE LEASED IMPROVEMENTS;

(D)           ALL EQUIPMENT, MACHINERY AND FIXTURES INTEGRAL TO THE OPERATION OF
THE LEASED IMPROVEMENTS, AND OTHER ITEMS OF PROPERTY NOW OR HEREAFTER
PERMANENTLY AFFIXED OR INTEGRAL TO OR INCORPORATED INTO THE LEASED IMPROVEMENTS,
INCLUDING, WITHOUT LIMITATION, ALL RETAIL FUEL PUMPS AND PIPING CONNECTING FUEL
STORAGE TANKS TO SUCH PUMPS, FURNACES, BOILERS, HEATERS, ELECTRICAL EQUIPMENT,
HEATING, PLUMBING, LIGHTING, VENTILATING, REFRIGERATING, INCINERATION, AIR AND
WATER POLLUTION CONTROL, WASTE DISPOSAL, AIR-COOLING AND AIR-CONDITIONING
SYSTEMS AND APPARATUS, SPRINKLER SYSTEMS AND FIRE AND THEFT PROTECTION
EQUIPMENT, ALL OF WHICH, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ARE HEREBY
DEEMED BY THE PARTIES HERETO TO CONSTITUTE REAL ESTATE, TOGETHER WITH ALL
REPLACEMENTS, MODIFICATIONS, ALTERATIONS AND ADDITIONS THERETO, BUT SPECIFICALLY
EXCLUDING ALL ITEMS INCLUDED WITHIN THE CATEGORY OF TENANT’S PERSONAL PROPERTY
(COLLECTIVELY, THE “FIXTURES”);

(E)           ALL OF THE LEASED INTANGIBLE PROPERTY; AND

(F)            ANY AND ALL LEASES OF SPACE IN THE LEASED IMPROVEMENTS.


2.2  CONDITION OF LEASED PROPERTY.  TENANT ACKNOWLEDGES RECEIPT AND DELIVERY OF
POSSESSION OF THE LEASED PROPERTY AND TENANT ACCEPTS THE LEASED PROPERTY IN ITS
“AS IS” CONDITION, SUBJECT TO THE RIGHTS OF PARTIES IN POSSESSION, THE EXISTING
STATE OF TITLE, INCLUDING ALL COVENANTS, CONDITIONS, RESTRICTIONS, RESERVATIONS,
MINERAL LEASES, EASEMENTS AND OTHER

17


--------------------------------------------------------------------------------



MATTERS OF RECORD OR THAT ARE VISIBLE OR APPARENT ON THE LEASED  PROPERTY, ALL
APPLICABLE LEGAL REQUIREMENTS, THE LIEN OF ANY FINANCING INSTRUMENTS, MORTGAGES
AND DEEDS OF TRUST EXISTING PRIOR TO THE COMMENCEMENT DATE OR PERMITTED BY THE
TERMS OF THIS AGREEMENT, AND SUCH OTHER MATTERS WHICH WOULD BE DISCLOSED BY AN
INSPECTION OF THE LEASED PROPERTY AND THE RECORD TITLE THERETO OR BY AN ACCURATE
SURVEY THEREOF.  TENANT REPRESENTS THAT IT HAS INSPECTED THE LEASED PROPERTY AND
ALL OF THE FOREGOING AND HAS FOUND THE CONDITION THEREOF SATISFACTORY AND IS NOT
RELYING ON ANY REPRESENTATION OR WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR
EMPLOYEES WITH RESPECT THERETO AND TENANT WAIVES ANY CLAIM OR ACTION AGAINST
LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED PROPERTY.  LANDLORD MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED
PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY OF
THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY TENANT.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
HOWEVER, LANDLORD HEREBY ASSIGNS TO TENANT ALL OF LANDLORD’S RIGHTS TO PROCEED
AGAINST ANY PREDECESSOR IN INTEREST OR INSURER FOR BREACHES OF WARRANTIES OR
REPRESENTATIONS OR FOR LATENT DEFECTS IN THE LEASED PROPERTY.  LANDLORD SHALL
FULLY COOPERATE WITH TENANT IN THE PROSECUTION OF ANY SUCH CLAIMS, IN LANDLORD’S
OR TENANT’S NAME, ALL AT TENANT’S SOLE COST AND EXPENSE.  TENANT SHALL
INDEMNIFY, DEFEND, AND HOLD HARMLESS LANDLORD FROM AND AGAINST ANY LOSS, COST,
DAMAGE OR LIABILITY (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY LANDLORD
IN CONNECTION WITH SUCH COOPERATION.


2.3  FIXED TERM.  THE INITIAL TERM OF THIS AGREEMENT (THE “FIXED TERM”) SHALL
COMMENCE ON THE COMMENCEMENT DATE AND SHALL EXPIRE ON JUNE 30, 2024.


2.4  EXTENDED TERMS.  PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, TENANT SHALL HAVE THE RIGHT TO EXTEND THE TERM FOR TWO (2)
CONSECUTIVE RENEWAL TERMS OF FIFTEEN (15) YEARS EACH (EACH, AN “EXTENDED TERM,”
AND COLLECTIVELY, THE “EXTENDED TERMS”) WITH RESPECT TO ALL, BUT NOT LESS THAN
ALL OF THE PROPERTIES.

Each Extended Term shall commence on the day succeeding the expiration of the
Fixed Term or the preceding Extended Term, as the case may be.  All of the
terms, covenants and provisions of this Agreement shall apply to each such
Extended Term, except that (x) the Minimum Rent payable during such Extended
Term shall be the greater of the Prior Rent and the Fair Market Value

18


--------------------------------------------------------------------------------


Rent for the Leased Property (such Fair Market Value Rent to be determined by
agreement of the parties or, absent agreement, by an appraiser designated by
Landlord) (taking into account that the Base Year shall remain unchanged) and
(y) Tenant shall have no right to extend the Term beyond the expiration of the
Extended Terms.  For purposes of this Section 2.4, “Prior Rent” shall mean an
amount equal to the per annum Minimum Rent in effect on the last day of the
Fixed Term or Extended Term immediately preceding such Extended Term.  If Tenant
shall elect to exercise either of the aforesaid options, it shall do so by
giving Landlord Notice thereof not later than one (1) year prior to the
scheduled expiration of the then current Term of this Agreement (Fixed or
Extended, as the case may be), it being understood and agreed that time shall be
of the essence with respect to the giving of such Notice.  Tenant may not
exercise its option for more than one such Extended Term at a time.  If Tenant
shall fail to give any such Notice timely, this Agreement shall automatically
terminate at the end of the Term then in effect and Tenant shall have no further
option to extend the Term of this Agreement.  If Tenant shall give such Notice,
the extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same.


ARTICLE 3


RENT


3.1  RENT.  TENANT SHALL PAY, IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA
WHICH SHALL BE LEGAL TENDER FOR THE PAYMENT OF PUBLIC AND PRIVATE DEBTS, WITHOUT
OFFSET, ABATEMENT, DEMAND OR DEDUCTION (UNLESS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT), MINIMUM RENT AND ADDITIONAL RENT TO LANDLORD AND ADDITIONAL
CHARGES TO THE PARTY TO WHOM SUCH ADDITIONAL CHARGES ARE PAYABLE, DURING THE
TERM.  ALL PAYMENTS TO LANDLORD SHALL BE MADE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FEDERAL FUNDS OR BY OTHER MEANS ACCEPTABLE TO LANDLORD IN ITS SOLE
DISCRETION.  RENT FOR ANY PARTIAL CALENDAR MONTH SHALL BE PRORATED ON A PER DIEM
BASIS.


3.1.1  MINIMUM RENT.

(A)           PAYMENTS.  MINIMUM RENT SHALL BE PAID IN EQUAL MONTHLY
INSTALLMENTS IN ARREARS ON THE FIRST BUSINESS DAY

19


--------------------------------------------------------------------------------


OF EACH CALENDAR MONTH DURING THE TERM FOR THE PRECEDING CALENDAR MONTH.

(B)           ADJUSTMENTS OF MINIMUM RENT FOLLOWING DISBURSEMENTS UNDER SECTIONS
5.1.2(B), 10.2.3 AND 11.2.  EFFECTIVE ON THE DATE OF EACH DISBURSEMENT TO PAY
FOR THE COST OF ANY REPAIRS, MAINTENANCE, RENOVATIONS, IMPROVEMENTS OR
REPLACEMENTS PURSUANT TO SECTIONS 5.1.2(B), 10.2.3 OR 11.2, THE ANNUAL MINIMUM
RENT SHALL BE INCREASED BY A PER ANNUM AMOUNT EQUAL TO THE DISBURSEMENT RATE
TIMES THE AMOUNT SO DISBURSED.


3.1.2  ADDITIONAL RENT.

(A)           AMOUNT.  TENANT SHALL PAY ADDITIONAL RENT (“ADDITIONAL RENT”) WITH
RESPECT TO EACH LEASE YEAR DURING THE TERM SUBSEQUENT TO THE BASE YEAR, WITH
RESPECT TO EACH PROPERTY, IN AN AMOUNT EQUAL TO THE SUM OF (X) THREE-TENTHS OF
ONE PERCENT (0.3%) OF EXCESS FUEL GROSS REVENUES AT SUCH PROPERTY AND (Y) THREE
PERCENT (3%) OF EXCESS NON-FUEL GROSS REVENUES AT SUCH PROPERTY; PROVIDED,
HOWEVER, THAT IN NO LEASE YEAR SHALL TENANT BE OBLIGATED TO PAY AN AGGREGATE
AMOUNT ON ACCOUNT OF EXCESS FUEL GROSS REVENUES AT THE LEASED PROPERTY IN EXCESS
OF THE FUEL SALES CAP.

(B)           QUARTERLY INSTALLMENTS.  INSTALLMENTS OF ADDITIONAL RENT FOR EACH
LEASE YEAR DURING THE TERM, OR PORTION THEREOF, SHALL BE CALCULATED AND PAID
QUARTERLY IN ARREARS, ON THE FIRST BUSINESS DAY OF THE SUBSEQUENT QUARTER,
TOGETHER WITH AN OFFICER’S CERTIFICATE SETTING FORTH THE CALCULATION OF
ADDITIONAL RENT DUE AND PAYABLE FOR SUCH QUARTER.

(C)           RECONCILIATION OF ADDITIONAL RENT.  IN ADDITION, WITHIN
SEVENTY-FIVE (75) DAYS AFTER THE END OF THE BASE YEAR AND EACH LEASE YEAR
THEREAFTER (OR ANY PORTION THEREOF OCCURRING DURING THE TERM), TENANT SHALL
DELIVER, OR CAUSE TO BE DELIVERED, TO LANDLORD (I) A FINANCIAL REPORT SETTING
FORTH THE GROSS FUEL REVENUES AND GROSS NON-FUEL REVENUES FOR EACH PROPERTY FOR
SUCH PRECEDING LEASE YEAR, OR PORTION THEREOF, TOGETHER WITH AN OFFICER’S
CERTIFICATE FROM TENANT’S CHIEF FINANCIAL OR ACCOUNTING OFFICER CERTIFYING THAT
SUCH REPORT IS TRUE AND CORRECT, (II) IF REQUESTED AND REASONABLY REQUIRED BY
LANDLORD, AN AUDIT OF GROSS FUEL REVENUES AND GROSS NON-FUEL REVENUES PREPARED
BY A FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS PROPOSED BY TENANT AND
APPROVED BY LANDLORD (WHICH APPROVAL SHALL NOT BE

20


--------------------------------------------------------------------------------


UNREASONABLY WITHHELD, DELAYED OR CONDITIONED), AND (III) A STATEMENT SHOWING
TENANT’S CALCULATION OF ADDITIONAL RENT DUE FOR SUCH PRECEDING LEASE YEAR BASED
ON THE GROSS FUEL REVENUES AND GROSS NON-FUEL REVENUES SET FORTH IN SUCH
FINANCIAL REPORT, TOGETHER WITH AN OFFICER’S CERTIFICATE FROM TENANT’S CHIEF
FINANCIAL OR ACCOUNTING OFFICER CERTIFYING THAT SUCH STATEMENT IS TRUE AND
CORRECT.

If the annual Additional Rent for such preceding Lease Year as set forth in
Tenant’s statement thereof exceeds the amount previously paid with respect
thereto by Tenant, Tenant shall pay such excess to Landlord at such time as the
statement is delivered, together with interest at the Interest Rate, which
interest shall accrue from the close of such preceding Lease Year until the date
that such statement is required to be delivered and, thereafter, such interest
shall accrue at the Overdue Rate, until the amount of such difference shall be
paid or otherwise discharged.  If the annual Additional Rent for such preceding
Lease Year as shown in such statement is less than the amount previously paid
with respect thereto by Tenant, Landlord shall promptly refund such amount to
Tenant, provided no Event of Default has occurred and is continuing.

(D)           CONFIRMATION OF ADDITIONAL RENT.  TENANT SHALL UTILIZE, OR CAUSE
TO BE UTILIZED, AN ACCOUNTING SYSTEM FOR THE LEASED PROPERTY IN ACCORDANCE WITH
ITS USUAL AND CUSTOMARY PRACTICES AND IN ALL MATERIAL RESPECTS IN ACCORDANCE
WITH GAAP, WHICH WILL ACCURATELY RECORD ALL GROSS FUEL REVENUES AND ALL GROSS
NON-FUEL REVENUES AND TENANT SHALL RETAIN, FOR AT LEAST THREE (3) YEARS AFTER
THE EXPIRATION OF EACH LEASE YEAR, REASONABLY ADEQUATE RECORDS CONFORMING TO
SUCH ACCOUNTING SYSTEM SHOWING ALL GROSS FUEL REVENUES AND GROSS NON-FUEL
REVENUES FOR SUCH LEASE YEAR.  LANDLORD, AT ITS OWN EXPENSE, SHALL HAVE THE
RIGHT, EXERCISABLE BY NOTICE TO TENANT, BY ITS ACCOUNTANTS OR REPRESENTATIVES,
TO AUDIT THE INFORMATION SET FORTH IN THE OFFICER’S CERTIFICATE REFERRED TO IN
SUBPARAGRAPH (C) ABOVE AND, IN CONNECTION WITH ANY SUCH AUDIT, TO EXAMINE
TENANT’S BOOKS AND RECORDS WITH RESPECT THERETO (INCLUDING SUPPORTING DATA AND
SALES AND EXCISE TAX RETURNS).  LANDLORD SHALL BEGIN SUCH AUDIT AS SOON AS
REASONABLY POSSIBLE FOLLOWING ITS RECEIPT OF THE APPLICABLE OFFICER’S
CERTIFICATE AND SHALL COMPLETE SUCH AUDIT AS SOON AS REASONABLY POSSIBLE
THEREAFTER.  ALL SUCH AUDITS SHALL BE PERFORMED AT THE LOCATION WHERE SUCH BOOKS
AND RECORDS ARE CUSTOMARILY KEPT AND IN SUCH A MANNER SO AS TO MINIMIZE ANY

21


--------------------------------------------------------------------------------


INTERFERENCE WITH TENANT’S BUSINESS OPERATIONS.  IF ANY SUCH AUDIT DISCLOSES A
DEFICIENCY IN THE PAYMENT OF ADDITIONAL RENT AND, EITHER TENANT AGREES WITH THE
RESULT OF SUCH AUDIT OR THE MATTER IS OTHERWISE DETERMINED, TENANT SHALL
FORTHWITH PAY TO LANDLORD THE AMOUNT OF THE DEFICIENCY, AS FINALLY AGREED OR
DETERMINED, TOGETHER WITH INTEREST AT THE INTEREST RATE, FROM THE DATE SUCH
PAYMENT SHOULD HAVE BEEN MADE TO THE DATE OF PAYMENT THEREOF.  IF ANY SUCH AUDIT
DISCLOSES THAT TENANT PAID MORE ADDITIONAL RENT FOR ANY LEASE YEAR THAN WAS DUE
HEREUNDER, AND EITHER LANDLORD AGREES WITH THE RESULT OF SUCH AUDIT OR THE
MATTER IS OTHERWISE DETERMINED, LANDLORD SHALL, AT LANDLORD’S OPTION, EITHER
GRANT TENANT A CREDIT OR PAY TO TENANT AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
OVERPAYMENT AGAINST ADDITIONAL RENT NEXT COMING DUE IN THE AMOUNT OF SUCH
DIFFERENCE, AS FINALLY AGREED OR DETERMINED, TOGETHER WITH INTEREST AT THE
INTEREST RATE, WHICH INTEREST SHALL ACCRUE FROM THE TIME OF PAYMENT BY TENANT
UNTIL THE DATE SUCH CREDIT IS APPLIED OR PAID, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT, UPON THE EXPIRATION OR SOONER TERMINATION OF THE TERM, LANDLORD
SHALL PAY THE UNAPPLIED BALANCE OF SUCH CREDIT TO TENANT, TOGETHER WITH INTEREST
AT THE INTEREST RATE, WHICH INTEREST SHALL ACCRUE FROM THE DATE OF PAYMENT BY
TENANT UNTIL THE DATE OF PAYMENT FROM LANDLORD.  ANY DISPUTE CONCERNING THE
CORRECTNESS OF AN AUDIT SHALL BE SETTLED BY ARBITRATION PURSUANT TO THE
PROVISIONS OF ARTICLE 22.

Any proprietary information obtained by Landlord with respect to Tenant pursuant
to the provisions of this Agreement shall be treated as confidential, except
that such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to court order or in any litigation between
the parties and except further that Landlord may disclose such information to
its prospective lenders, provided that Landlord shall direct such lenders to
maintain such information as confidential.  The obligations of Tenant and
Landlord contained in this Section 3.1.2 shall survive the expiration or earlier
termination of this Agreement.


3.1.3  ADDITIONAL CHARGES.  IN ADDITION TO THE MINIMUM RENT AND ADDITIONAL RENT
PAYABLE HEREUNDER, TENANT SHALL PAY (OR CAUSE TO BE PAID) TO THE APPROPRIATE
PARTIES AND DISCHARGE (OR CAUSE TO BE DISCHARGED) AS AND WHEN DUE AND PAYABLE
THE FOLLOWING (COLLECTIVELY, “ADDITIONAL CHARGES”):

22


--------------------------------------------------------------------------------


(A)           IMPOSITIONS.  SUBJECT TO ARTICLE 8 RELATING TO PERMITTED CONTESTS,
TENANT SHALL PAY, OR CAUSE TO BE PAID, ALL IMPOSITIONS BEFORE ANY FINE, PENALTY,
INTEREST OR COST (OTHER THAN ANY OPPORTUNITY COST AS A RESULT OF A FAILURE TO
TAKE ADVANTAGE OF ANY DISCOUNT FOR EARLY PAYMENT) MAY BE ADDED FOR NON-PAYMENT,
SUCH PAYMENTS TO BE MADE DIRECTLY TO THE TAXING AUTHORITIES WHERE FEASIBLE, AND
SHALL PROMPTLY, UPON REQUEST, FURNISH TO LANDLORD COPIES OF OFFICIAL RECEIPTS OR
OTHER REASONABLY SATISFACTORY PROOF EVIDENCING SUCH PAYMENTS.  IF ANY SUCH
IMPOSITION MAY, AT THE OPTION OF THE TAXPAYER, LAWFULLY BE PAID IN INSTALLMENTS
(WHETHER OR NOT INTEREST SHALL ACCRUE ON THE UNPAID BALANCE OF SUCH IMPOSITION),
TENANT MAY EXERCISE THE OPTION TO PAY THE SAME (AND ANY ACCRUED INTEREST ON THE
UNPAID BALANCE OF SUCH IMPOSITION) IN INSTALLMENTS AND, IN SUCH EVENT, SHALL
PAY, OR CAUSE TO PAY, SUCH INSTALLMENTS DURING THE TERM AS THE SAME BECOME DUE
AND BEFORE ANY FINE, PENALTY, PREMIUM, FURTHER INTEREST OR COST MAY BE ADDED
THERETO.  LANDLORD, AT ITS EXPENSE, SHALL, TO THE EXTENT REQUIRED OR PERMITTED
BY APPLICABLE LAW, PREPARE AND FILE, OR CAUSE TO BE PREPARED AND FILED, ALL TAX
RETURNS AND PAY ALL TAXES DUE IN RESPECT OF LANDLORD’S NET INCOME, GROSS
RECEIPTS, SALES AND USE, SINGLE BUSINESS, TRANSACTION PRIVILEGE, RENT, AD
VALOREM, FRANCHISE TAXES AND TAXES ON ITS CAPITAL STOCK OR OTHER EQUITY
INTERESTS, AND TENANT, AT ITS EXPENSE, SHALL, TO THE EXTENT REQUIRED OR
PERMITTED BY APPLICABLE LAWS AND REGULATIONS, PREPARE AND FILE ALL OTHER TAX
RETURNS AND REPORTS IN RESPECT OF ANY IMPOSITION AS MAY BE REQUIRED BY
GOVERNMENT AGENCIES.  IF ANY REFUND SHALL BE DUE FROM ANY TAXING AUTHORITY IN
RESPECT OF ANY IMPOSITION PAID BY OR ON BEHALF OF TENANT, THE SAME SHALL BE PAID
OVER TO OR RETAINED BY TENANT.  LANDLORD AND TENANT SHALL, UPON REQUEST OF THE
OTHER, PROVIDE SUCH DATA AS IS MAINTAINED BY THE PARTY TO WHOM THE REQUEST IS
MADE WITH RESPECT TO THE LEASED PROPERTY AS MAY BE NECESSARY TO PREPARE ANY
REQUIRED RETURNS AND REPORTS.  IN THE EVENT GOVERNMENT AGENCIES CLASSIFY ANY
PROPERTY COVERED BY THIS AGREEMENT AS PERSONAL PROPERTY, TENANT SHALL FILE, OR
CAUSE TO BE FILED, ALL PERSONAL PROPERTY TAX RETURNS IN SUCH JURISDICTIONS WHERE
IT MAY LEGALLY SO FILE.  EACH PARTY SHALL, TO THE EXTENT IT POSSESSES THE SAME,
PROVIDE THE OTHER, UPON REQUEST, WITH COST AND DEPRECIATION RECORDS NECESSARY
FOR FILING RETURNS FOR ANY PROPERTY SO CLASSIFIED AS PERSONAL PROPERTY.  WHERE
LANDLORD IS LEGALLY REQUIRED TO FILE PERSONAL PROPERTY TAX RETURNS FOR PROPERTY
COVERED BY THIS AGREEMENT, LANDLORD SHALL PROVIDE TENANT WITH COPIES OF
ASSESSMENT NOTICES IN SUFFICIENT TIME FOR TENANT TO FILE A PROTEST.  ALL

23


--------------------------------------------------------------------------------


IMPOSITIONS ASSESSED AGAINST SUCH PERSONAL PROPERTY SHALL BE (IRRESPECTIVE OF
WHETHER LANDLORD OR TENANT SHALL FILE THE RELEVANT RETURN) PAID BY TENANT NOT
LATER THAN THE LAST DATE ON WHICH THE SAME MAY BE MADE WITHOUT INTEREST OR
PENALTY, SUBJECT TO THE PROVISIONS OF ARTICLE 8.

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; provided, however, that
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligation hereunder to pay such Impositions.

(B)           UTILITY CHARGES.  TENANT SHALL PAY OR CAUSE TO BE PAID ALL CHARGES
FOR ELECTRICITY, POWER, GAS, OIL, WATER AND OTHER UTILITIES USED IN CONNECTION
WITH THE LEASED PROPERTY.

(C)           INSURANCE PREMIUMS.  TENANT SHALL PAY OR CAUSE TO BE PAID ALL
PREMIUMS FOR THE INSURANCE COVERAGE REQUIRED TO BE MAINTAINED PURSUANT TO
ARTICLE 9.

(D)           OTHER CHARGES.  TENANT SHALL PAY OR CAUSE TO BE PAID ALL OTHER
AMOUNTS, LIABILITIES AND OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, ALL AMOUNTS
PAYABLE UNDER ANY EQUIPMENT LEASES AND ALL AGREEMENTS TO INDEMNIFY LANDLORD
UNDER SECTION 9.5.

(E)           REIMBURSEMENT FOR ADDITIONAL CHARGES.  IF TENANT PAYS OR CAUSES TO
BE PAID PROPERTY TAXES OR SIMILAR OR OTHER ADDITIONAL CHARGES ATTRIBUTABLE TO
PERIODS AFTER THE END OF THE TERM, WHETHER UPON EXPIRATION OR SOONER TERMINATION
OF THIS AGREEMENT, TENANT MAY, WITHIN A REASONABLE TIME AFTER THE END OF THE
TERM, PROVIDE NOTICE TO LANDLORD OF ITS ESTIMATE OF SUCH AMOUNTS.  LANDLORD
SHALL PROMPTLY REIMBURSE TENANT FOR ALL PAYMENTS OF SUCH TAXES AND OTHER SIMILAR
ADDITIONAL CHARGES THAT ARE ATTRIBUTABLE TO ANY PERIOD AFTER THE TERM OF THIS
AGREEMENT.


3.2  LATE PAYMENT OF RENT, ETC.  IF ANY INSTALLMENT OF MINIMUM RENT, ADDITIONAL
RENT OR ADDITIONAL CHARGES (BUT ONLY AS TO THOSE ADDITIONAL CHARGES WHICH ARE
PAYABLE DIRECTLY TO LANDLORD) SHALL NOT BE PAID BY THE DUE DATE, TENANT SHALL
PAY LANDLORD, ON DEMAND, AS ADDITIONAL CHARGES, A LATE CHARGE (TO THE EXTENT
PERMITTED BY LAW) COMPUTED AT THE OVERDUE RATE ON THE AMOUNT OF SUCH
INSTALLMENT, FROM THE DUE DATE OF SUCH

24


--------------------------------------------------------------------------------



INSTALLMENT TO THE DATE OF PAYMENT THEREOF. TO THE EXTENT THAT TENANT PAYS ANY
ADDITIONAL CHARGES DIRECTLY TO LANDLORD OR ANY PROPERTY MORTGAGEE PURSUANT TO
ANY REQUIREMENT OF THIS AGREEMENT, TENANT SHALL BE RELIEVED OF ITS OBLIGATION TO
PAY SUCH ADDITIONAL CHARGES TO THE ENTITY TO WHICH THEY WOULD OTHERWISE BE DUE. 
IF ANY PAYMENTS DUE FROM LANDLORD TO TENANT SHALL NOT BE PAID WITHIN TEN (10)
DAYS AFTER ITS DUE DATE, LANDLORD SHALL PAY TO TENANT, ON DEMAND, A LATE CHARGE
(TO THE EXTENT PERMITTED BY LAW) COMPUTED AT THE OVERDUE RATE ON THE AMOUNT OF
SUCH INSTALLMENT FROM THE DUE DATE OF SUCH INSTALLMENT TO THE DATE OF PAYMENT
THEREOF.

In the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items.  Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent and Additional Rent.


3.3  NET LEASE, ETC.  THE RENT SHALL BE ABSOLUTELY NET TO LANDLORD SO THAT THIS
AGREEMENT SHALL YIELD TO LANDLORD THE FULL AMOUNT OF THE INSTALLMENTS OR AMOUNTS
OF THE RENT THROUGHOUT THE TERM, SUBJECT TO ANY OTHER PROVISIONS OF THIS
AGREEMENT WHICH EXPRESSLY PROVIDE OTHERWISE, INCLUDING THOSE PROVISIONS FOR
ADJUSTMENT OR ABATEMENT OF SUCH RENT.  LANDLORD AND TENANT ACKNOWLEDGE AND AGREE
THAT NONE OF THE RENT PROVIDED FOR UNDER THIS AGREEMENT IS ALLOCABLE TO ANY
PERSONAL PROPERTY INCLUDED IN THE LEASED PROPERTY.


3.4  NO TERMINATION, ABATEMENT, ETC.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS AGREEMENT, EACH OF LANDLORD AND TENANT, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, SHALL REMAIN BOUND BY THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS AND
SHALL NOT TAKE ANY ACTION WITHOUT THE CONSENT OF THE OTHER TO MODIFY, SURRENDER
OR TERMINATE THIS AGREEMENT.  IN ADDITION, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, TENANT SHALL NOT SEEK, OR BE ENTITLED TO, ANY
ABATEMENT, DEDUCTION, DEFERMENT OR REDUCTION OF THE RENT, OR SET-OFF AGAINST THE
RENT, NOR SHALL THE RESPECTIVE OBLIGATIONS OF LANDLORD AND TENANT BE OTHERWISE
AFFECTED BY REASON OF (A) ANY DAMAGE TO OR DESTRUCTION OF THE LEASED PROPERTY,
OR ANY PORTION THEREOF, FROM WHATEVER CAUSE OR ANY CONDEMNATION; (B) THE LAWFUL
OR UNLAWFUL PROHIBITION OF, OR RESTRICTION UPON, TENANT’S USE OF THE LEASED
PROPERTY, OR ANY PORTION THEREOF, OR THE INTERFERENCE WITH SUCH USE BY ANY
PERSON

25


--------------------------------------------------------------------------------



OR BY REASON OF EVICTION BY PARAMOUNT TITLE; (C) ANY CLAIM WHICH TENANT MAY HAVE
AGAINST LANDLORD BY REASON OF ANY DEFAULT (OTHER THAN A MONETARY DEFAULT) OR
BREACH OF ANY WARRANTY BY LANDLORD UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT
BETWEEN LANDLORD AND TENANT, OR TO WHICH LANDLORD AND TENANT ARE PARTIES; (D)
ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, COMPOSITION, READJUSTMENT,
LIQUIDATION, DISSOLUTION, WINDING UP OR OTHER PROCEEDINGS AFFECTING LANDLORD OR
ANY ASSIGNEE OR TRANSFEREE OF LANDLORD; OR (E) FOR ANY OTHER CAUSE WHETHER
SIMILAR OR DISSIMILAR TO ANY OF THE FOREGOING (OTHER THAN A MONETARY DEFAULT BY
LANDLORD).  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, TENANT
HEREBY WAIVES ALL RIGHTS ARISING FROM ANY OCCURRENCE WHATSOEVER, WHICH MAY NOW
OR HEREAFTER BE CONFERRED UPON IT BY LAW (A) TO MODIFY, SURRENDER OR TERMINATE
THIS AGREEMENT OR QUIT OR SURRENDER THE LEASED PROPERTY, OR ANY PORTION THEREOF,
OR (B) WHICH WOULD ENTITLE TENANT TO ANY ABATEMENT, REDUCTION, SUSPENSION OR
DEFERMENT OF THE RENT OR OTHER SUMS PAYABLE OR OTHER OBLIGATIONS TO BE PERFORMED
BY TENANT HEREUNDER.  THE OBLIGATIONS OF TENANT HEREUNDER SHALL BE SEPARATE AND
INDEPENDENT COVENANTS AND AGREEMENTS, AND THE RENT AND ALL OTHER SUMS PAYABLE BY
TENANT HEREUNDER SHALL CONTINUE TO BE PAYABLE IN ALL EVENTS UNLESS THE
OBLIGATIONS TO PAY THE SAME SHALL BE TERMINATED PURSUANT TO THE EXPRESS
PROVISIONS OF THIS AGREEMENT.


ARTICLE 4


USE OF THE LEASED PROPERTY


4.1  PERMITTED USE.


4.1.1  PERMITTED USE.

(A)           TENANT SHALL, AT ALL TIMES DURING THE TERM, AND AT ANY OTHER TIME
THAT TENANT SHALL BE IN POSSESSION OF ANY PROPERTY, CONTINUOUSLY USE AND
OPERATE, OR CAUSE TO BE USED AND OPERATED, SUCH PROPERTY AS A TRAVEL CENTER, AS
CURRENTLY OPERATED, AND ANY USES INCIDENTAL THERETO.  TENANT SHALL OPERATE THE
TRAVEL CENTERS UNDER THE NAMES TRAVEL CENTERS OF AMERICA, GOASIS OR PETRO, OR
SUCH OTHER NAME AS TA SHALL USE FOR THE TRAVEL CENTER LOCATIONS OPERATED BY IT
AND ITS AFFILIATED PERSONS.  TENANT SHALL NOT USE (AND SHALL NOT PERMIT ANY
PERSON TO USE) ANY PROPERTY, OR ANY PORTION THEREOF, FOR ANY OTHER USE WITHOUT
THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED.  NO USE SHALL BE MADE OR PERMITTED TO BE MADE
OF ANY PROPERTY

26


--------------------------------------------------------------------------------


AND NO ACTS SHALL BE DONE THEREON WHICH WILL CAUSE THE CANCELLATION OF ANY
INSURANCE POLICY COVERING SUCH PROPERTY OR ANY PART THEREOF (UNLESS ANOTHER
ADEQUATE POLICY IS AVAILABLE) OR WHICH WOULD CONSTITUTE A DEFAULT UNDER ANY
GROUND LEASE AFFECTING SUCH PROPERTY, NOR SHALL TENANT SELL OR OTHERWISE
PROVIDE, OR PERMIT TO BE KEPT, USED OR SOLD IN OR ABOUT ANY PROPERTY ANY ARTICLE
WHICH MAY BE PROHIBITED BY LAW OR BY THE STANDARD FORM OF FIRE INSURANCE
POLICIES, OR ANY OTHER INSURANCE POLICIES REQUIRED TO BE CARRIED HEREUNDER, OR
FIRE UNDERWRITER’S REGULATIONS.  TENANT SHALL, AT ITS SOLE COST (EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 5.1.2(B)), COMPLY OR CAUSE TO BE COMPLIED WITH ALL
INSURANCE REQUIREMENTS.  TENANT SHALL NOT TAKE OR OMIT TO TAKE, OR PERMIT TO BE
TAKEN OR OMITTED TO BE TAKEN, ANY ACTION, THE TAKING OR OMISSION OF WHICH
MATERIALLY IMPAIRS THE VALUE OR THE USEFULNESS OF ANY PROPERTY OR ANY PART
THEREOF FOR ITS PERMITTED USE.

(B)           IN THE EVENT THAT, IN THE REASONABLE DETERMINATION OF TENANT, IT
SHALL NO LONGER BE ECONOMICALLY PRACTICAL TO OPERATE ANY PROPERTY AS CURRENTLY
OPERATED, TENANT SHALL GIVE LANDLORD NOTICE THEREOF, WHICH NOTICE SHALL SET
FORTH IN REASONABLE DETAIL THE REASONS THEREFOR.  THEREAFTER, LANDLORD AND
TENANT SHALL NEGOTIATE IN GOOD FAITH TO AGREE ON AN ALTERNATIVE USE FOR SUCH
PROPERTY, APPROPRIATE ADJUSTMENTS TO THE ADDITIONAL RENT AND OTHER RELATED
MATTERS; PROVIDED, HOWEVER, IN NO EVENT SHALL THE MINIMUM RENT BE REDUCED OR
ABATED AS A RESULT THEREOF.  IF LANDLORD AND TENANT FAIL TO AGREE ON AN
ALTERNATIVE USE FOR SUCH PROPERTY WITHIN SIXTY (60) DAYS AFTER COMMENCING
NEGOTIATIONS AS AFORESAID, TENANT MAY MARKET SUCH PROPERTY FOR SALE TO A THIRD
PARTY.  IF TENANT RECEIVES A BONA FIDE OFFER (AN “OFFER”) TO PURCHASE SUCH
PROPERTY FROM A PERSON HAVING THE FINANCIAL CAPACITY TO IMPLEMENT THE TERMS OF
SUCH OFFER, TENANT SHALL GIVE LANDLORD NOTICE THEREOF, WHICH NOTICE SHALL
INCLUDE A COPY OF THE OFFER EXECUTED BY SUCH THIRD PARTY.  IN THE EVENT THAT
LANDLORD SHALL FAIL TO ACCEPT OR REJECT SUCH OFFER WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF SUCH NOTICE, SUCH OFFER SHALL BE DEEMED TO BE REJECTED BY LANDLORD. 
IF LANDLORD SHALL SELL THE PROPERTY PURSUANT TO SUCH OFFER, THEN, EFFECTIVE AS
OF THE DATE OF SUCH SALE, THIS

27


--------------------------------------------------------------------------------


AGREEMENT SHALL TERMINATE WITH RESPECT TO SUCH PROPERTY, AND THE MINIMUM RENT
SHALL BE REDUCED BY AN AMOUNT EQUAL TO EIGHT AND ONE HALF PERCENT (8.5%) OF THE
NET PROCEEDS OF SALE RECEIVED BY LANDLORD.  IF LANDLORD SHALL REJECT (OR BE
DEEMED TO HAVE REJECTED) SUCH OFFER, THEN, EFFECTIVE AS OF THE PROPOSED DATE OF
SUCH SALE, THIS AGREEMENT SHALL TERMINATE WITH RESPECT TO SUCH PROPERTY, AND THE
MINIMUM RENT SHALL BE REDUCED BY AN AMOUNT EQUAL TO EIGHT AND ONE HALF PERCENT
(8.5%) OF THE PROJECTED NET PROCEEDS DETERMINED BY REFERENCE TO SUCH OFFER (AND,
AT LANDLORD’S REQUEST, TENANT SHALL CAUSE TA (OR ITS AFFILIATED PERSONS) TO
ENTER INTO A FRANCHISE AGREEMENT ON MARKET TERMS WITH LANDLORD OR LANDLORD’S
DESIGNEE PROVIDING FOR THE OPERATION OF SUCH PROPERTY BY LANDLORD OR SUCH
DESIGNEE AS A TRAVEL CENTER UNDER THE TA BRAND AT THE PROPERTY). 
NOTWITHSTANDING THE FOREGOING, TENANT SHALL NOT HAVE THE RIGHT TO INVOKE THE
PROVISIONS OF THIS SECTION 4.1.1(B) WITH RESPECT TO MORE THAN FIVE(5) PROPERTIES
DURING THE TERM.


4.1.2  NECESSARY APPROVALS.  TENANT SHALL PROCEED WITH ALL DUE DILIGENCE AND
EXERCISE REASONABLE EFFORTS TO OBTAIN AND MAINTAIN, OR CAUSE TO BE OBTAINED AND
MAINTAINED, ALL APPROVALS NECESSARY TO USE AND OPERATE, FOR ITS PERMITTED USE,
EACH PROPERTY AND THE TRAVEL CENTER LOCATED THEREON UNDER APPLICABLE LAW.


4.1.3  LAWFUL USE, ETC.  TENANT SHALL NOT, AND SHALL NOT PERMIT ANY PERSON TO,
USE OR SUFFER OR PERMIT THE USE OF ANY PROPERTY OR TENANT’S PERSONAL PROPERTY,
IF ANY, FOR ANY UNLAWFUL PURPOSE.  TENANT SHALL NOT, AND SHALL NOT PERMIT ANY
PERSON TO, COMMIT OR SUFFER TO BE COMMITTED ANY WASTE ON ANY PROPERTY, OR IN ANY
TRAVEL CENTER, NOR SHALL TENANT CAUSE OR PERMIT ANY UNLAWFUL NUISANCE THEREON OR
THEREIN.  TENANT SHALL NOT, AND SHALL NOT PERMIT ANY PERSON TO, SUFFER NOR
PERMIT ANY PROPERTY, OR ANY PORTION THEREOF, TO BE USED IN SUCH A MANNER AS (I)
MAY MATERIALLY AND ADVERSELY IMPAIR LANDLORD’S TITLE THERETO OR TO ANY PORTION
THEREOF, OR (II) MAY REASONABLY ALLOW A CLAIM OR CLAIMS FOR ADVERSE USAGE OR
ADVERSE POSSESSION BY THE PUBLIC, AS SUCH, OR OF IMPLIED DEDICATION OF SUCH
PROPERTY, OR ANY PORTION THEREOF.


4.2  COMPLIANCE WITH LEGAL/INSURANCE REQUIREMENTS, ETC.  SUBJECT TO THE
PROVISIONS OF SECTION 5.1.2(B) AND ARTICLE 8, TENANT, AT ITS SOLE EXPENSE, SHALL
(I) COMPLY WITH (OR CAUSE TO BE COMPLIED WITH) ALL MATERIAL LEGAL REQUIREMENTS
AND INSURANCE REQUIREMENTS IN RESPECT OF THE USE, OPERATION, MAINTENANCE,
REPAIR, ALTERATION AND RESTORATION OF ANY PROPERTY AND WITH THE TERMS AND
CONDITIONS OF ANY GROUND LEASE AFFECTING ANY PROPERTY, AND (II) PROCURE,
MAINTAIN AND COMPLY WITH (OR CAUSE TO BE PROCURED, MAINTAINED AND COMPLIED WITH)
ALL MATERIAL LICENSES, PERMITS AND OTHER AUTHORIZATIONS AND AGREEMENTS REQUIRED
FOR ANY USE OF ANY PROPERTY AND TENANT’S PERSONAL PROPERTY, IF ANY, THEN

28


--------------------------------------------------------------------------------



BEING MADE, AND FOR THE PROPER ERECTION, INSTALLATION, OPERATION AND MAINTENANCE
OF THE LEASED PROPERTY OR ANY PART THEREOF.


4.3  ENVIRONMENTAL MATTERS.


4.3.1  RESTRICTION ON USE, ETC.  DURING THE TERM AND ANY OTHER TIME THAT TENANT
SHALL BE IN POSSESSION OF ANY PROPERTY, TENANT SHALL NOT, AND SHALL NOT PERMIT
ANY PERSON TO, STORE ON, RELEASE OR SPILL UPON, DISPOSE OF OR TRANSFER TO OR
FROM SUCH PROPERTY ANY HAZARDOUS SUBSTANCE, EXCEPT IN COMPLIANCE WITH ALL
APPLICABLE LAWS.  DURING THE TERM AND ANY OTHER TIME THAT TENANT SHALL BE IN
POSSESSION OF ANY PROPERTY, TENANT SHALL MAINTAIN (OR SHALL CAUSE TO BE
MAINTAINED) SUCH PROPERTY AT ALL TIMES FREE OF ANY HAZARDOUS SUBSTANCE (EXCEPT
IN COMPLIANCE WITH ALL APPLICABLE LAWS).  TENANT SHALL PROMPTLY: (A) UPON
RECEIPT OF NOTICE OR KNOWLEDGE, NOTIFY LANDLORD IN WRITING OF ANY MATERIAL
CHANGE IN THE NATURE OR EXTENT OF HAZARDOUS SUBSTANCES AT ANY PROPERTY, (B)
TRANSMIT TO LANDLORD A COPY OF ANY REPORT WHICH IS REQUIRED TO BE FILED BY
TENANT WITH RESPECT TO ANY PROPERTY PURSUANT TO SARA TITLE III OR ANY OTHER
APPLICABLE LAW, (C) TRANSMIT TO LANDLORD COPIES OF ANY CITATIONS, ORDERS,
NOTICES OR OTHER GOVERNMENTAL COMMUNICATIONS RECEIVED BY TENANT OR ITS AGENTS OR
REPRESENTATIVES WITH RESPECT TO HAZARDOUS SUBSTANCES OR VIOLATIONS OR ALLEGED
VIOLATIONS OF APPLICABLE LAW (EACH AN “ENVIRONMENTAL NOTICE”), WHICH
ENVIRONMENTAL NOTICE REQUIRES A WRITTEN RESPONSE OR ANY ACTION TO BE TAKEN
AND/OR IF SUCH ENVIRONMENTAL NOTICE GIVES NOTICE OF AND/OR PRESENTS A MATERIAL
RISK OF ANY MATERIAL VIOLATION OF ANY APPLICABLE LAW AND/OR PRESENTS A MATERIAL
RISK OF ANY MATERIAL COST, EXPENSE, LOSS OR DAMAGE (AN “ENVIRONMENTAL
OBLIGATION”), (D) OBSERVE AND COMPLY WITH (OR CAUSE TO BE OBSERVED AND COMPLIED
WITH) ALL APPLICABLE LAWS RELATING TO THE USE, STORAGE, MAINTENANCE AND DISPOSAL
OF HAZARDOUS SUBSTANCES AND ALL ORDERS OR DIRECTIVES FROM ANY OFFICIAL, COURT OR
AGENCY OF COMPETENT JURISDICTION RELATING TO THE USE, STORAGE OR MAINTENANCE, OR
REQUIRING THE REMOVAL, TREATMENT, CONTAINMENT OR OTHER DISPOSITION OF HAZARDOUS
SUBSTANCES, AND (E) PAY OR OTHERWISE DISPOSE (OR CAUSE TO BE PAID OR OTHERWISE
DISPOSED) OF ANY FINE, CHARGE OR IMPOSITION RELATED TO HAZARDOUS SUBSTANCES OR
VIOLATIONS OF APPLICABLE LAW FOR WHICH TENANT OR ANY PERSON CLAIMING BY, THROUGH
OR UNDER TENANT AND/OR LANDLORD ARE LEGALLY LIABLE, UNLESS TENANT SHALL CONTEST
THE SAME IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS AND THE RIGHT TO USE AND
THE VALUE OF ANY OF THE LEASED PROPERTY IS NOT MATERIALLY AND ADVERSELY AFFECTED
THEREBY.

29


--------------------------------------------------------------------------------


If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those maintained in accordance with Applicable Laws) are discovered
on any Property, subject to Tenant’s right to contest the same in accordance
with Article 8, Tenant shall take (and shall cause to be taken) all actions and
incur any and all expenses, as are required by any Government Agency and by
Applicable Law, (i) to clean up and remove from and about such Property all
Hazardous Substances thereon, (ii) to contain and prevent any further discharge,
release or threat of discharge or release of Hazardous Substances on or about
such Property and (iii) to use good faith efforts to eliminate any further
discharge, release or threat of discharge or release of Hazardous Substances on
or about such Property.


4.3.2  ENVIRONMENTAL REPORT.  TENANT SHALL, AT ITS SOLE COST AND EXPENSE,
PROVIDE LANDLORD WITH AN ENVIRONMENTAL REPORT (AS HEREINAFTER DEFINED), PREPARED
BY AN ENVIRONMENTAL CONSULTANT REASONABLY ACCEPTABLE TO LANDLORD AND DATED
WITHIN SIXTY (60) DAYS OF THE EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT
CONCLUDING, SUBJECT TO CUSTOMARY LIMITATIONS AND STANDARDS, THAT TENANT SHALL
HAVE COMPLIED WITH ALL OF ITS OBLIGATIONS UNDER SECTION 4.3 OF THIS AGREEMENT TO
DATE AND THAT THE LEASED PROPERTY DOES NOT CONTAIN ANY HAZARDOUS SUBSTANCES,
OTHER THAN IN COMPLIANCE WITH APPLICABLE LAWS, AND WHICH, AT LANDLORD’S REQUEST,
TENANT SHALL REMOVE FROM THE LEASED PROPERTY ON OR BEFORE THE EXPIRATION OR
SOONER TERMINATION HEREOF.  AN “ENVIRONMENTAL REPORT” SHALL BE A SO-CALLED
“PHASE I” REPORT OR SUCH OTHER LEVEL OF INVESTIGATION WHICH SHALL BE THE
STANDARD OF DILIGENCE IN THE PURCHASE OR LEASE OF SIMILAR PROPERTY AT THE TIME,
TOGETHER WITH ANY ADDITIONAL INVESTIGATION AND REPORT WHICH WOULD BE NEEDED TO
MAKE THE CONCLUSIONS REQUIRED ABOVE OR WHICH WOULD CUSTOMARILY FOLLOW ANY
DISCOVERY CONTAINED IN ANY INITIAL REPORT(S), AND FOR WHICH THE INVESTIGATION
AND TESTING ON WHICH THE CONCLUSIONS SHALL HAVE BEEN BASED SHALL HAVE BEEN
PERFORMED NOT EARLIER THAN THIRTY (30) DAYS PRIOR TO THE DATE OF SUCH REPORT.


4.3.3  UNDERGROUND STORAGE TANKS.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
TENANT’S OBLIGATIONS UNDER THIS AGREEMENT SHALL INCLUDE THE MAINTENANCE AND, IF
NECESSARY, REPLACEMENT OF UNDERGROUND STORAGE TANKS AT THE LEASED PROPERTY. 
UPON THE EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT, TENANT SHALL PAY TO
LANDLORD THE AMOUNT OF ANY ASSET RETIREMENT OBLIGATION RESERVE ON TENANT’S BOOKS
AND RECORDS PURSUANT TO GAAP FOR UNDERGROUND STORAGE TANKS LOCATED AT THE LEASED
PROPERTY.  UPON SUCH PAYMENT, TENANT’S OBLIGATIONS UNDER THIS

30


--------------------------------------------------------------------------------



AGREEMENT WITH RESPECT TO THE MAINTENANCE AND REPLACEMENT OF UNDERGROUND STORAGE
TANKS SHALL TERMINATE.


4.3.4  SURVIVAL.  THE PROVISIONS OF THIS SECTION 4.3 SHALL SURVIVE THE
EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT.


4.4  GROUND LEASES.  TENANT SHALL PAY AND PERFORM ALL OF LANDLORD’S OBLIGATIONS
AS TENANT UNDER THE GROUND LEASES.  IF LANDLORD HAS THE RIGHT, UNDER THE
PROVISIONS OF ANY OF THE GROUND LEASES, TO ELECT TO RENEW OR EXTEND THE TERM OF
SUCH GROUND LEASES OR TO PURCHASE THE GROUND LEASED PROPERTY, TENANT SHALL SO
NOTIFY LANDLORD AT LEAST ONE HUNDRED EIGHTY (180) DAYS (BUT NO MORE THAN ONE (1)
YEAR) PRIOR TO THE EXPIRATION OF THE PERIOD WITHIN WHICH LANDLORD IS OBLIGATED
TO NOTIFY THE LANDLORD UNDER SUCH GROUND LEASES OF ITS ELECTION TO RENEW, EXTEND
OR PURCHASE, AS THE CASE MAY BE.  SUCH NOTICE FROM TENANT SHALL CONTAIN ALL OF
THE RELEVANT FACTS ABOUT THE IMPENDING ELECTION TO RENEW, EXTEND OR PURCHASE,
INCLUDING, AS APPLICABLE, THE LENGTH OF THE PERIOD OF RENEWAL, THE RENTAL RATE
AND/OR THE PURCHASE PRICE.  IN THE EVENT OF THE EXPIRATION OR TERMINATION OF ANY
GROUND LEASE, THIS AGREEMENT SHALL TERMINATE WITH RESPECT TO SUCH PROPERTY AS OF
THE DATE OF SUCH EXPIRATION OR TERMINATION; PROVIDED, HOWEVER, IN SUCH EVENT,
THERE SHALL BE NO REDUCTION IN THE MINIMUM RENT.  UPON LANDLORD’S REQUEST
FOLLOWING RECEIPT OF ANY REQUIRED CONSENT THERETO, TENANT SHALL, IN
CONSIDERATION OF ONE DOLLAR IN EACH CASE, ASSIGN TO LANDLORD TENANT’S LEASEHOLD
INTEREST IN PROPERTY ADJACENT TO THE WEST MEMPHIS, ARKANSAS PROPERTY AND THE
YORK, NEBRASKA PROPERTY, WHEREUPON SUCH LEASEHOLD INTERESTS SO ASSIGNED SHALL
BECOME PART OF THE LEASED PROPERTY AND EACH LEASE THEREOF SHALL BE A GROUND
LEASE.


ARTICLE 5


MAINTENANCE AND REPAIRS


5.1  MAINTENANCE AND REPAIR.


5.1.1  TENANT’S GENERAL OBLIGATIONS.

(A)          TENANT SHALL KEEP (OR CAUSE TO BE KEPT), AT TENANT’S SOLE COST AND
EXPENSE, THE LEASED PROPERTY AND ALL PRIVATE ROADWAYS, SIDEWALKS AND CURBS
APPURTENANT THERETO (AND TENANT’S PERSONAL PROPERTY) IN GOOD ORDER AND REPAIR,
REASONABLE WEAR AND TEAR EXCEPTED (WHETHER OR NOT THE NEED FOR SUCH REPAIRS
OCCURS AS A RESULT OF TENANT’S USE, ANY

31


--------------------------------------------------------------------------------


PRIOR USE, THE ELEMENTS OR THE AGE OF THE LEASED PROPERTY OR TENANT’S PERSONAL
PROPERTY OR ANY PORTION THEREOF), AND SHALL PROMPTLY MAKE OR CAUSE TO BE MADE
ALL NECESSARY AND APPROPRIATE REPAIRS AND REPLACEMENTS THERETO OF EVERY KIND AND
NATURE, WHETHER INTERIOR OR EXTERIOR, STRUCTURAL OR NONSTRUCTURAL, ORDINARY OR
EXTRAORDINARY, FORESEEN OR UNFORESEEN OR ARISING BY REASON OF A CONDITION
EXISTING PRIOR TO THE COMMENCEMENT OF THE TERM (CONCEALED OR OTHERWISE).  ALL
REPAIRS SHALL BE MADE IN A GOOD, WORKMANLIKE MANNER, CONSISTENT WITH INDUSTRY
STANDARDS FOR COMPARABLE TRAVEL CENTERS IN LIKE LOCALES, IN ACCORDANCE WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL STATUTES, ORDINANCES, CODES, RULES AND
REGULATIONS RELATING TO ANY SUCH WORK.  TENANT SHALL NOT TAKE OR OMIT TO TAKE
(OR PERMIT ANY PERSON TO TAKE OR OMIT TO TAKE) ANY ACTION, THE TAKING OR
OMISSION OF WHICH WOULD MATERIALLY AND ADVERSELY IMPAIR THE VALUE OR THE
USEFULNESS OF THE LEASED PROPERTY OR ANY MATERIAL PART THEREOF FOR ITS PERMITTED
USE.  TENANT’S USE, OCCUPANCY AND MAINTENANCE OF THE LEASED PROPERTY SHALL
COMPLY WITH ALL PUBLISHED REQUIREMENTS IMPOSED FROM TIME TO TIME ON A
SYSTEM-WIDE BASIS FOR TA TRAVEL CENTERS.  TENANT’S OBLIGATIONS UNDER THIS
SECTION 5.1.1 SHALL BE LIMITED IN THE EVENT OF ANY CASUALTY OR CONDEMNATION AS
SET FORTH IN ARTICLE 10 AND ARTICLE 11 AND TENANT’S OBLIGATIONS WITH RESPECT TO
HAZARDOUS SUBSTANCES ARE AS SET FORTH IN SECTION 4.3.

(B)          TENANT SHALL PREPARE AND SUBMIT TO LANDLORD FOR LANDLORD’S
APPROVAL, ON OR BEFORE DECEMBER 1 OF EACH LEASE YEAR DURING THE TERM HEREOF AND
FOR THE NEXT FOLLOWING LEASE YEAR, A DETAILED BUDGET (THE “CAPITAL REPLACEMENTS
BUDGET”) FOR EACH PROPERTY, PROJECTING ALL COSTS, EXPENSES AND EXPENDITURES
EXPECTED TO BE INCURRED AT SUCH PROPERTY DURING THE FOLLOWING LEASE YEAR FOR
CAPITAL ADDITIONS.  EACH CAPITAL REPLACEMENTS BUDGET SHALL BE SUPPLEMENTED BY
SUCH INFORMATION AS LANDLORD SHALL REASONABLY REQUEST FROM TIME TO TIME.


5.1.2  LANDLORD’S OBLIGATIONS.

(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, LANDLORD
SHALL NOT, UNDER ANY CIRCUMSTANCES, BE REQUIRED TO BUILD OR REBUILD ANY
IMPROVEMENT ON THE LEASED PROPERTY, OR TO MAKE ANY REPAIRS, REPLACEMENTS,
ALTERATIONS, RESTORATIONS OR RENEWALS OF ANY NATURE OR DESCRIPTION TO THE LEASED
PROPERTY, WHETHER ORDINARY OR EXTRAORDINARY, STRUCTURAL OR NONSTRUCTURAL,
FORESEEN OR

32


--------------------------------------------------------------------------------


UNFORESEEN, OR TO MAKE ANY EXPENDITURE WHATSOEVER WITH RESPECT THERETO, OR TO
MAINTAIN THE LEASED PROPERTY IN ANY WAY.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT, TENANT HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW,
THE RIGHT TO MAKE REPAIRS AT THE EXPENSE OF LANDLORD PURSUANT TO ANY LAW IN
EFFECT ON THE COMMENCEMENT DATE OR THEREAFTER.  LANDLORD SHALL HAVE THE RIGHT TO
GIVE, RECORD AND POST, AS APPROPRIATE, NOTICES OF NONRESPONSIBILITY UNDER ANY
MECHANIC’S LIEN LAWS NOW OR HEREAFTER EXISTING.

(B)           IF, PURSUANT TO THE TERMS OF THIS AGREEMENT, TENANT IS REQUIRED TO
MAKE ANY CAPITAL EXPENDITURES, INCLUDING, WITHOUT LIMITATION, THE CAPITAL
EXPENDITURES IDENTIFIED IN ANY CAPITAL REPLACEMENTS BUDGET, TENANT MAY, AT ITS
ELECTION, ADVANCE SUCH FUNDS OR GIVE LANDLORD NOTICE THEREOF, WHICH NOTICE SHALL
SET FORTH, IN REASONABLE DETAIL, THE NATURE OF THE REQUIRED CAPITAL EXPENDITURE,
THE ESTIMATED COST THEREOF AND SUCH OTHER INFORMATION WITH RESPECT THERETO AS
LANDLORD MAY REASONABLY REQUIRE.  PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND TENANT SHALL OTHERWISE COMPLY WITH THE APPLICABLE
PROVISIONS OF ARTICLE 6, LANDLORD SHALL, WITHIN TEN (10) BUSINESS DAYS AFTER
SUCH NOTICE, SUBJECT TO AND IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF
ARTICLE 6, DISBURSE SUCH REQUIRED FUNDS TO TENANT (OR, IF TENANT SHALL SO ELECT,
DIRECTLY TO ANY OTHER PERSON PERFORMING THE REQUIRED WORK) AND, UPON SUCH
DISBURSEMENT, THE MINIMUM RENT SHALL BE ADJUSTED AS PROVIDED IN SECTION
3.1.1(B).  NOTWITHSTANDING THE FOREGOING, LANDLORD MAY ELECT NOT TO DISBURSE
SUCH REQUIRED FUNDS TO TENANT; PROVIDED, HOWEVER, THAT IF LANDLORD SHALL ELECT
NOT TO DISBURSE SUCH REQUIRED FUNDS AS AFORESAID, TENANT’S OBLIGATION TO MAKE
SUCH REQUIRED CAPITAL EXPENDITURE SHALL BE DEEMED WAIVED BY LANDLORD, AND,
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, TENANT
SHALL HAVE NO OBLIGATION TO MAKE SUCH CAPITAL EXPENDITURE.


5.1.3  NONRESPONSIBILITY OF LANDLORD, ETC.  ALL MATERIALMEN, CONTRACTORS,
ARTISANS, MECHANICS AND LABORERS AND OTHER PERSONS CONTRACTING WITH TENANT WITH
RESPECT TO THE LEASED PROPERTY, OR ANY PART THEREOF, ARE HEREBY CHARGED WITH
NOTICE THAT LIENS ON THE LEASED PROPERTY OR ON LANDLORD’S INTEREST THEREIN ARE
EXPRESSLY PROHIBITED AND THAT THEY MUST LOOK SOLELY TO TENANT TO SECURE PAYMENT
FOR ANY WORK DONE OR MATERIAL FURNISHED TO TENANT OR FOR ANY OTHER PURPOSE
DURING THE TERM OF THIS AGREEMENT.

33


--------------------------------------------------------------------------------


Nothing contained in this Agreement shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Leased Property or any part
thereof or as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any lien against the Leased Property or any
part thereof nor to subject Landlord’s estate in the Leased Property or any part
thereof to liability under any mechanic’s lien law of any State in any way, it
being expressly understood Landlord’s estate shall not be subject to any such
liability.


5.2  TENANT’S PERSONAL PROPERTY.  TENANT SHALL PROVIDE AND MAINTAIN (OR CAUSE TO
BE PROVIDED AND MAINTAINED) THROUGHOUT THE TERM ALL SUCH TENANT’S PERSONAL
PROPERTY AS SHALL BE NECESSARY IN ORDER TO OPERATE IN COMPLIANCE WITH APPLICABLE
MATERIAL LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS AND OTHERWISE IN
ACCORDANCE WITH CUSTOMARY PRACTICE IN THE INDUSTRY FOR THE PERMITTED USE.


5.3  YIELD UP.  UPON THE EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT,
TENANT SHALL REMOVE ALL OF TENANT’S PERSONAL PROPERTY (OTHER THAN THAT PURCHASED
BY LANDLORD PURSUANT TO ARTICLE 15) AND VACATE AND SURRENDER THE LEASED PROPERTY
TO LANDLORD IN SUBSTANTIALLY THE SAME CONDITION IN WHICH THE LEASED PROPERTY WAS
IN ON THE COMMENCEMENT DATE, EXCEPT AS REPAIRED, REBUILT, RESTORED, ALTERED OR
ADDED TO AS PERMITTED OR REQUIRED BY THE PROVISIONS OF THIS AGREEMENT,
REASONABLE WEAR AND TEAR EXCEPTED (AND CASUALTY DAMAGE AND CONDEMNATION, IN THE
EVENT THAT THIS AGREEMENT IS TERMINATED FOLLOWING A CASUALTY OR CONDEMNATION IN
ACCORDANCE WITH ARTICLE 10 OR ARTICLE 11, EXCEPTED).

In addition, upon the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s sole cost and expense, use its good faith efforts to
transfer and/or assign (or cause to be transferred or assigned) to Landlord or
Landlord’s nominee, and to cooperate with Landlord or Landlord’s nominee in
connection with, the processing of all applications for licenses, operating
permits and other governmental authorizations and all contracts, including
contracts with governmental or quasi-governmental entities, which may be
necessary for the use and operation of the Travel Centers as then operated.  If
requested by Landlord, Tenant shall continue

34


--------------------------------------------------------------------------------


to manage one or more of the Travel Centers after the expiration of the Term for
up to one hundred eighty (180) days, on such reasonable terms (including receipt
by Tenant of a market management fee), as Landlord shall reasonably request.


ARTICLE 6


IMPROVEMENTS, ETC.


6.1  IMPROVEMENTS TO THE LEASED PROPERTY.  TENANT SHALL NOT MAKE, CONSTRUCT OR
INSTALL (OR PERMIT TO BE MADE, CONSTRUCTED OR INSTALLED) ANY CAPITAL ADDITIONS
WITHOUT, IN EACH INSTANCE, OBTAINING LANDLORD’S PRIOR WRITTEN CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED PROVIDED THAT
(A) CONSTRUCTION OR INSTALLATION OF THE SAME WOULD NOT ADVERSELY AFFECT OR
VIOLATE ANY MATERIAL LEGAL REQUIREMENT OR INSURANCE REQUIREMENT APPLICABLE TO
ANY PROPERTY AND (B) LANDLORD SHALL HAVE RECEIVED AN OFFICER’S CERTIFICATE
CERTIFYING AS TO THE SATISFACTION OF THE CONDITIONS SET OUT IN CLAUSE (A) ABOVE;
PROVIDED, HOWEVER, THAT NO SUCH CONSENT SHALL BE REQUIRED IN THE EVENT IMMEDIATE
ACTION IS REQUIRED TO PREVENT IMMINENT HARM TO PERSON OR PROPERTY.  PRIOR TO
COMMENCING CONSTRUCTION OF ANY CAPITAL ADDITION, TENANT SHALL SUBMIT TO
LANDLORD, IN WRITING, A PROPOSAL SETTING FORTH, IN REASONABLE DETAIL, ANY SUCH
PROPOSED IMPROVEMENT AND SHALL PROVIDE TO LANDLORD SUCH PLANS AND
SPECIFICATIONS, AND SUCH PERMITS, LICENSES, CONTRACTS AND SUCH OTHER INFORMATION
CONCERNING THE SAME AS LANDLORD MAY REASONABLY REQUEST.  LANDLORD SHALL HAVE
THIRTY (30) DAYS TO REVIEW ALL MATERIALS SUBMITTED TO LANDLORD IN CONNECTION
WITH ANY SUCH PROPOSAL.  FAILURE OF LANDLORD TO RESPOND TO TENANT’S PROPOSAL
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF ALL INFORMATION AND MATERIALS REQUESTED
BY LANDLORD IN CONNECTION WITH THE PROPOSED IMPROVEMENT SHALL BE DEEMED TO
CONSTITUTE APPROVAL OF THE SAME.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SUCH PROPOSAL SHALL INDICATE THE APPROXIMATE PROJECTED COST OF
CONSTRUCTING SUCH PROPOSED IMPROVEMENT AND THE USE OR USES TO WHICH IT WILL BE
PUT.  NO CAPITAL ADDITION SHALL BE MADE WHICH WOULD TIE IN OR CONNECT ANY LEASED
IMPROVEMENTS WITH ANY OTHER IMPROVEMENTS ON PROPERTY ADJACENT TO ANY PROPERTY
(AND NOT PART OF THE LAND) INCLUDING, WITHOUT LIMITATION, TIE-INS OF BUILDINGS
OR OTHER STRUCTURES OR UTILITIES.  EXCEPT AS PERMITTED HEREIN, TENANT SHALL NOT
FINANCE THE COST OF ANY CONSTRUCTION OF SUCH IMPROVEMENT BY THE GRANTING OF A
LIEN ON OR SECURITY INTEREST IN THE LEASED PROPERTY OR SUCH IMPROVEMENT, OR
TENANT’S INTEREST THEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH
CONSENT MAY BE WITHHELD BY LANDLORD IN LANDLORD’S SOLE DISCRETION.  ANY SUCH
IMPROVEMENTS SHALL, UPON

35


--------------------------------------------------------------------------------



THE EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT, REMAIN OR PASS TO AND
BECOME THE PROPERTY OF LANDLORD, FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN
PERMITTED ENCUMBRANCES.


6.2  SALVAGE.  ALL MATERIALS WHICH ARE SCRAPPED OR REMOVED IN CONNECTION WITH
THE MAKING OF EITHER CAPITAL ADDITIONS OR NON-CAPITAL ADDITIONS OR REPAIRS
REQUIRED BY ARTICLE 5 SHALL BE OR BECOME THE PROPERTY OF THE PARTY THAT PAID FOR
SUCH WORK.


ARTICLE 7


LIENS

Subject to Article 8, Tenant shall use its best efforts not, directly or
indirectly, to create or allow to remain and shall promptly discharge (or cause
to be discharged), at its expense, any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property, or any portion thereof,
or Tenant’s leasehold interest therein or any attachment, levy, claim or
encumbrance in respect of the Rent, other than (a) Permitted Encumbrances, (b)
restrictions, liens and other encumbrances which are consented to in writing by
Landlord, (c) liens for those taxes of Landlord which Tenant is not required to
pay hereunder, (d) subleases permitted by Article 16, (e) liens for Impositions
or for sums resulting from noncompliance with Legal Requirements so long as (i)
the same are not yet due and payable, or (ii) are being contested in accordance
with Article 8, (f) liens of mechanics, laborers, materialmen, suppliers or
vendors incurred in the ordinary course of business that are not yet due and
payable or are for sums that are being contested in accordance with Article 8,
(g) any Property Mortgages or other liens which are the responsibility of
Landlord pursuant to the provisions of Article 20 and (h) Landlord Liens and any
other voluntary liens created by Landlord.


ARTICLE 8


PERMITTED CONTESTS

Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the Leased Property, by appropriate legal proceedings, conducted in good faith
and with due diligence, provided that (a) the foregoing shall in no way be
construed as relieving, modifying

36


--------------------------------------------------------------------------------


or extending Tenant’s obligation to pay (or cause to be paid) any Claims as
finally determined, (b) such contest shall not cause Landlord or Tenant to be in
default under any ground lease, mortgage or deed of trust encumbering the Leased
Property, or any portion thereof (Landlord agreeing that any such ground lease,
mortgage or deed of trust shall permit Tenant to exercise the rights granted
pursuant to this Article 8) or any interest therein or result in or reasonably
be expected to result in a lien attaching to the Leased Property, or any portion
thereof, (c) no part of the Leased Property nor any Rent therefrom shall be in
any immediate danger of sale, forfeiture, attachment or loss, and (d) Tenant
shall indemnify and hold harmless Landlord from and against any cost, claim,
damage, penalty or reasonable expense, including reasonable attorneys’ fees,
incurred by Landlord in connection therewith or as a result thereof.  Landlord
agrees to join in any such proceedings if required legally to prosecute such
contest, provided that Landlord shall not thereby be subjected to any liability
therefor (including, without limitation, for the payment of any costs or
expenses in connection therewith) unless Tenant agrees by agreement in form and
substance reasonably satisfactory to Landlord, to assume and indemnify Landlord
with respect to the same.  Tenant shall be entitled to any refund of any Claims
and such charges and penalties or interest thereon which have been paid by
Tenant or paid by Landlord to the extent that Landlord has been fully reimbursed
by Tenant.  If Tenant shall fail (x) to pay or cause to be paid any Claims when
finally determined, (y) to provide reasonable security therefor or (z) to
prosecute or cause to be prosecuted any such contest diligently and in good
faith, Landlord may, upon reasonable notice to Tenant (which notice shall not be
required if Landlord shall reasonably determine that the same is not
practicable), pay such charges, together with interest and penalties due with
respect thereto, and Tenant shall reimburse Landlord therefor, upon demand, as
Additional Charges.


ARTICLE 9


INSURANCE AND INDEMNIFICATION


9.1  GENERAL INSURANCE REQUIREMENTS.  TENANT SHALL, AT ALL TIMES DURING THE TERM
AND AT ANY OTHER TIME TENANT SHALL BE IN POSSESSION OF ANY PROPERTY, OR ANY
PORTION THEREOF, KEEP (OR CAUSE TO BE KEPT) SUCH PROPERTY AND ALL PROPERTY
LOCATED THEREIN OR THEREON, INSURED AGAINST THE RISKS AND IN SUCH AMOUNTS AS
SHALL BE COMMERCIALLY REASONABLE.  TENANT SHALL PREPARE A PROPOSAL SETTING FORTH
THE INSURANCE TENANT PROPOSES TO BE

37


--------------------------------------------------------------------------------



MAINTAINED WITH RESPECT TO EACH PROPERTY DURING THE ENSUING LEASE YEAR, AND
SHALL SUBMIT SUCH PROPOSAL TO LANDLORD ON OR BEFORE DECEMBER 1ST OF THE
PRECEDING LEASE YEAR, FOR LANDLORD’S REVIEW AND APPROVAL, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED.  IN THE EVENT THAT
LANDLORD SHALL FAIL TO RESPOND WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH
PROPOSAL, SUCH PROPOSAL SHALL BE DEEMED APPROVED.


9.2  WAIVER OF SUBROGATION.  LANDLORD AND TENANT AGREE THAT (INSOFAR AS AND TO
THE EXTENT THAT SUCH AGREEMENT MAY BE EFFECTIVE WITHOUT INVALIDATING OR MAKING
IT IMPOSSIBLE TO SECURE INSURANCE COVERAGE FROM RESPONSIBLE INSURANCE COMPANIES
DOING BUSINESS IN ANY STATE) WITH RESPECT TO ANY PROPERTY LOSS WHICH IS COVERED
BY INSURANCE THEN BEING CARRIED BY LANDLORD OR TENANT, THE PARTY CARRYING SUCH
INSURANCE AND SUFFERING SAID LOSS RELEASES THE OTHERS OF AND FROM ANY AND ALL
CLAIMS WITH RESPECT TO SUCH LOSS; AND THEY FURTHER AGREE THAT THEIR RESPECTIVE
INSURANCE COMPANIES (AND, IF LANDLORD OR TENANT SHALL SELF INSURE IN ACCORDANCE
WITH THE TERMS HEREOF, LANDLORD OR TENANT, AS THE CASE MAY BE) SHALL HAVE NO
RIGHT OF SUBROGATION AGAINST THE OTHER ON ACCOUNT THEREOF, EVEN THOUGH EXTRA
PREMIUM MAY RESULT THEREFROM.  IN THE EVENT THAT ANY EXTRA PREMIUM IS PAYABLE BY
TENANT AS A RESULT OF THIS PROVISION, LANDLORD SHALL NOT BE LIABLE FOR
REIMBURSEMENT TO TENANT FOR SUCH EXTRA PREMIUM.


9.3  FORM SATISFACTORY, ETC.  ALL INSURANCE POLICIES AND ENDORSEMENTS REQUIRED
PURSUANT TO THIS ARTICLE 9 SHALL BE FULLY PAID FOR, NONASSESSABLE, AND ISSUED BY
REPUTABLE INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE AND HAVING
A GENERAL POLICY HOLDER’S RATING OF NO LESS THAN A IN BEST’S LATEST RATING
GUIDE.  ALL PROPERTY, BUSINESS INTERRUPTION, LIABILITY AND FLOOD INSURANCE
POLICIES WITH RESPECT TO EACH PROPERTY SHALL INCLUDE NO DEDUCTIBLE IN EXCESS OF
FIVE HUNDRED THOUSAND DOLLARS ($500,000).  AT ALL TIMES, ALL PROPERTY, BUSINESS
INTERRUPTION, LIABILITY AND FLOOD INSURANCE POLICIES, WITH THE EXCEPTION OF
WORKER’S COMPENSATION INSURANCE COVERAGE, SHALL NAME LANDLORD AND ANY PROPERTY
MORTGAGEE AS ADDITIONAL INSUREDS, AS THEIR INTERESTS MAY APPEAR.  ALL LOSS
ADJUSTMENTS SHALL BE PAYABLE AS PROVIDED IN ARTICLE 10, EXCEPT THAT LOSSES UNDER
LIABILITY AND WORKER’S COMPENSATION INSURANCE POLICIES SHALL BE PAYABLE DIRECTLY
TO THE PARTY ENTITLED THERETO.  TENANT SHALL CAUSE ALL INSURANCE PREMIUMS TO BE
PAID AND SHALL DELIVER (OR CAUSE TO BE DELIVERED) POLICIES OR CERTIFICATES
THEREOF TO LANDLORD PRIOR TO THEIR EFFECTIVE DATE (AND, WITH RESPECT TO ANY
RENEWAL POLICY, PRIOR TO THE EXPIRATION OF THE EXISTING POLICY).  ALL SUCH
POLICIES SHALL PROVIDE LANDLORD (AND ANY PROPERTY

38


--------------------------------------------------------------------------------



MORTGAGEE IF REQUIRED BY THE SAME) THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY
MATERIAL CHANGE OR CANCELLATION OF SUCH POLICY.  IN THE EVENT TENANT SHALL FAIL
TO EFFECT (OR CAUSE TO BE EFFECTED) SUCH INSURANCE AS HEREIN REQUIRED, TO PAY
(OR CAUSE TO BE PAID) THE PREMIUMS THEREFOR OR TO DELIVER (OR CAUSE TO BE
DELIVERED) SUCH POLICIES OR CERTIFICATES TO LANDLORD OR ANY PROPERTY MORTGAGEE
AT THE TIMES REQUIRED, LANDLORD SHALL HAVE THE RIGHT, UPON NOTICE TO TENANT, BUT
NOT THE OBLIGATION, TO ACQUIRE SUCH INSURANCE AND PAY THE PREMIUMS THEREFOR,
WHICH AMOUNTS SHALL BE PAYABLE TO LANDLORD, UPON DEMAND, AS ADDITIONAL CHARGES,
TOGETHER WITH INTEREST ACCRUED THEREON AT THE OVERDUE RATE FROM THE DATE SUCH
PAYMENT IS MADE UNTIL (BUT EXCLUDING) THE DATE REPAID.


9.4  NO SEPARATE INSURANCE; SELF-INSURANCE.  TENANT SHALL NOT TAKE (OR PERMIT
ANY PERSON TO TAKE) OUT SEPARATE INSURANCE, CONCURRENT IN FORM OR CONTRIBUTING
IN THE EVENT OF LOSS WITH THAT REQUIRED BY THIS ARTICLE 9, OR INCREASE THE
AMOUNT OF ANY EXISTING INSURANCE BY SECURING AN ADDITIONAL POLICY OR ADDITIONAL
POLICIES, UNLESS ALL PARTIES HAVING AN INSURABLE INTEREST IN THE SUBJECT MATTER
OF SUCH INSURANCE, INCLUDING LANDLORD AND ALL PROPERTY MORTGAGEES, ARE INCLUDED
THEREIN AS ADDITIONAL INSUREDS AND THE LOSS IS PAYABLE UNDER SUCH INSURANCE IN
THE SAME MANNER AS LOSSES ARE PAYABLE UNDER THIS AGREEMENT.  IN THE EVENT TENANT
SHALL TAKE OUT ANY SUCH SEPARATE INSURANCE OR INCREASE ANY OF THE AMOUNTS OF THE
THEN EXISTING INSURANCE, TENANT SHALL GIVE LANDLORD PROMPT NOTICE THEREOF. 
TENANT SHALL NOT SELF-INSURE (OR PERMIT ANY PERSON TO SELF-INSURE).


9.5  INDEMNIFICATION OF LANDLORD.  NOTWITHSTANDING THE EXISTENCE OF ANY
INSURANCE PROVIDED FOR HEREIN AND WITHOUT REGARD TO THE POLICY LIMITS OF ANY
SUCH INSURANCE, TENANT SHALL PROTECT, INDEMNIFY AND HOLD HARMLESS LANDLORD FOR,
FROM AND AGAINST ALL LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES,
CAUSES OF ACTION, COSTS AND REASONABLE EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES), TO THE MAXIMUM EXTENT PERMITTED BY LAW, IMPOSED
UPON OR INCURRED BY OR ASSERTED AGAINST LANDLORD BY REASON OF THE FOLLOWING,
EXCEPT TO THE EXTENT CAUSED BY LANDLORD’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT:  (A) ANY ACCIDENT OR INJURY TO, OR DEATH OF, PERSONS OR LOSS OF OR
DAMAGE TO PROPERTY OCCURRING ON OR ABOUT ANY PROPERTY OR PORTION THEREOF OR
ADJOINING SIDEWALKS OR RIGHTS OF WAY DURING THE TERM, (B) ANY PAST, PRESENT OR
FUTURE CONDITION OR USE, MISUSE, NON-USE, MANAGEMENT, MAINTENANCE OR REPAIR BY
TENANT OR ANYONE CLAIMING UNDER ANY OF THEM, OF ANY PROPERTY OR TENANT’S
PERSONAL PROPERTY, OR ANY LITIGATION, PROCEEDING OR CLAIM BY GOVERNMENTAL
ENTITIES (OTHER THAN CONDEMNATION

39


--------------------------------------------------------------------------------



PROCEEDINGS) OR OTHER THIRD PARTIES TO WHICH LANDLORD IS MADE A PARTY OR
PARTICIPANT RELATING TO ANY PROPERTY OR PORTION THEREOF OR TENANT’S PERSONAL
PROPERTY OR SUCH USE, MISUSE, NON-USE, CONDITION, MANAGEMENT, MAINTENANCE, OR
REPAIR THEREOF, INCLUDING FAILURE TO PERFORM OBLIGATIONS UNDER THIS AGREEMENT,
TO WHICH LANDLORD IS MADE A PARTY DURING THE TERM, (C) ANY IMPOSITIONS THAT ARE
THE OBLIGATIONS OF TENANT TO PAY PURSUANT TO THE APPLICABLE PROVISIONS OF THIS
AGREEMENT, AND (D) ANY FAILURE ON THE PART OF TENANT OR ANYONE CLAIMING UNDER
TENANT TO PERFORM OR COMPLY WITH ANY OF THE TERMS OF THIS AGREEMENT.  TENANT, AT
ITS EXPENSE, SHALL CONTEST, RESIST AND DEFEND ANY SUCH CLAIM, ACTION OR
PROCEEDING ASSERTED OR INSTITUTED AGAINST LANDLORD (AND SHALL NOT BE RESPONSIBLE
FOR ANY DUPLICATIVE ATTORNEYS’ FEES INCURRED BY LANDLORD) OR MAY COMPROMISE OR
OTHERWISE DISPOSE OF THE SAME, WITH LANDLORD’S PRIOR WRITTEN CONSENT (WHICH
CONSENT MAY NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED).  THE
OBLIGATIONS OF TENANT UNDER THIS SECTION 9.5 SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT.


ARTICLE 10


CASUALTY


10.1  INSURANCE PROCEEDS.  EXCEPT AS PROVIDED IN THE LAST CLAUSE OF THIS
SENTENCE, ALL PROCEEDS PAYABLE BY REASON OF ANY LOSS OR DAMAGE TO ANY PROPERTY,
OR ANY PORTION THEREOF, AND INSURED UNDER ANY POLICY OF INSURANCE REQUIRED BY
ARTICLE 9 (OTHER THAN THE PROCEEDS OF ANY BUSINESS INTERRUPTION INSURANCE OR
INSURANCE PROCEEDS FOR TENANT’S PERSONAL PROPERTY) SHALL BE PAID DIRECTLY TO
LANDLORD (SUBJECT TO THE PROVISIONS OF SECTION 10.2) AND ALL LOSS ADJUSTMENTS
WITH RESPECT TO LOSSES PAYABLE TO LANDLORD SHALL REQUIRE THE PRIOR WRITTEN
CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED
OR CONDITIONED; PROVIDED, HOWEVER, THAT, SO LONG AS NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, ALL SUCH PROCEEDS LESS THAN OR EQUAL TO TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) SHALL BE PAID DIRECTLY TO TENANT AND
SUCH LOSSES MAY BE ADJUSTED WITHOUT LANDLORD’S CONSENT.  IF TENANT IS REQUIRED
TO RECONSTRUCT OR REPAIR ANY PROPERTY AS PROVIDED HEREIN, SUCH PROCEEDS SHALL BE
PAID OUT BY LANDLORD FROM TIME TO TIME FOR THE REASONABLE COSTS OF
RECONSTRUCTION OR REPAIR OF SUCH PROPERTY NECESSITATED BY SUCH DAMAGE OR
DESTRUCTION, SUBJECT TO AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION
10.2.4.  ANY EXCESS PROCEEDS OF INSURANCE REMAINING AFTER THE COMPLETION OF THE
RESTORATION SHALL BE PAID TO TENANT.  IN THE EVENT THAT THE PROVISIONS OF
SECTION 10.2.1 ARE APPLICABLE, THE INSURANCE

40


--------------------------------------------------------------------------------



PROCEEDS SHALL BE RETAINED BY THE PARTY ENTITLED THERETO PURSUANT TO SECTION
10.2.1.


10.2  DAMAGE OR DESTRUCTION.


10.2.1  DAMAGE OR DESTRUCTION OF LEASED PROPERTY.  IF, DURING THE TERM, ANY
PROPERTY SHALL BE TOTALLY OR PARTIALLY DESTROYED AND THE TRAVEL CENTER LOCATED
THEREON IS THEREBY RENDERED UNSUITABLE FOR ITS PERMITTED USE, EITHER LANDLORD OR
TENANT MAY, BY THE GIVING OF NOTICE THEREOF TO THE OTHER, TERMINATE THIS
AGREEMENT WITH RESPECT TO SUCH AFFECTED PROPERTY, WHEREUPON, THIS AGREEMENT
SHALL TERMINATE WITH RESPECT TO SUCH AFFECTED PROPERTY, LANDLORD SHALL BE
ENTITLED TO RETAIN THE INSURANCE PROCEEDS PAYABLE ON ACCOUNT OF SUCH DAMAGE,
TENANT SHALL PAY TO LANDLORD THE AMOUNT OF ANY DEDUCTIBLE UNDER THE INSURANCE
POLICIES COVERING SUCH TRAVEL CENTER, THE AMOUNT OF ANY UNINSURED LOSS AND ANY
DIFFERENCE BETWEEN THE REPLACEMENT COST OF THE AFFECTED PROPERTY AND THE
CASUALTY INSURANCE PROCEEDS THEREFOR, AND THE MINIMUM RENT SHALL BE REDUCED BY
THE SUM OF EIGHT AND ONE-HALF PERCENT (8.5%) OF THE TOTAL AMOUNT RECEIVED BY
LANDLORD PLUS THE FAIR MARKET VALUE OF THE LAND, SUCH FAIR MARKET VALUE TO BE
DETERMINED BY AGREEMENT OF THE PARTIES OR, ABSENT AGREEMENT, AN APPRAISER
DESIGNATED BY LANDLORD.


10.2.2  PARTIAL DAMAGE OR DESTRUCTION.  IF, DURING THE TERM, ANY PROPERTY SHALL
BE TOTALLY OR PARTIALLY DESTROYED BUT THE TRAVEL CENTER LOCATED THEREON IS NOT
RENDERED UNSUITABLE FOR ITS PERMITTED USE, TENANT SHALL, SUBJECT TO SECTION
10.2.3, PROMPTLY RESTORE SUCH TRAVEL CENTER AS PROVIDED IN SECTION 10.2.4.


10.2.3  INSUFFICIENT INSURANCE PROCEEDS.  IF THE COST OF THE REPAIR OR
RESTORATION OF THE APPLICABLE TRAVEL CENTER EXCEEDS THE AMOUNT OF INSURANCE
PROCEEDS RECEIVED BY LANDLORD AND TENANT PURSUANT TO SECTION 9.1, TENANT SHALL
GIVE LANDLORD NOTICE THEREOF WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL
THE NATURE OF SUCH DEFICIENCY AND WHETHER TENANT SHALL PAY AND ASSUME THE AMOUNT
OF SUCH DEFICIENCY (TENANT HAVING NO OBLIGATION TO DO SO, EXCEPT THAT, IF TENANT
SHALL ELECT TO MAKE SUCH FUNDS AVAILABLE, THE SAME SHALL BECOME AN IRREVOCABLE
OBLIGATION OF TENANT PURSUANT TO THIS AGREEMENT).  IN THE EVENT TENANT SHALL
ELECT NOT TO PAY AND ASSUME THE AMOUNT OF SUCH DEFICIENCY, LANDLORD SHALL HAVE
THE RIGHT (BUT NOT THE OBLIGATION), EXERCISABLE IN LANDLORD’S SOLE DISCRETION BY
NOTICE TO TENANT, GIVEN WITHIN SIXTY (60) DAYS AFTER TENANT’S NOTICE OF THE
DEFICIENCY, TO ELECT TO MAKE AVAILABLE FOR APPLICATION TO

41


--------------------------------------------------------------------------------



THE COST OF REPAIR OR RESTORATION THE AMOUNT OF SUCH DEFICIENCY; PROVIDED,
HOWEVER, IN SUCH EVENT, UPON ANY DISBURSEMENT BY LANDLORD THEREOF, THE MINIMUM
RENT SHALL BE ADJUSTED AS PROVIDED IN SECTION 3.1.1(B).  IN THE EVENT THAT
NEITHER LANDLORD NOR TENANT SHALL ELECT TO MAKE SUCH DEFICIENCY AVAILABLE FOR
RESTORATION, EITHER LANDLORD OR TENANT MAY TERMINATE THIS AGREEMENT WITH RESPECT
TO THE AFFECTED PROPERTY BY NOTICE TO THE OTHER, WHEREUPON, THIS AGREEMENT SHALL
SO TERMINATE AND INSURANCE PROCEEDS SHALL BE DISTRIBUTED AS PROVIDED IN SECTION
10.2.1.  IT IS EXPRESSLY UNDERSTOOD AND AGREED, HOWEVER, THAT, NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, TENANT SHALL BE STRICTLY LIABLE AND
SOLELY RESPONSIBLE FOR THE AMOUNT OF ANY DEDUCTIBLE AND SHALL, UPON ANY
INSURABLE LOSS, PAY OVER THE AMOUNT OF SUCH DEDUCTIBLE TO LANDLORD AT THE TIME
AND IN THE MANNER HEREIN PROVIDED FOR PAYMENT OF THE APPLICABLE PROCEEDS TO
LANDLORD.


10.2.4  DISBURSEMENT OF PROCEEDS.  IN THE EVENT TENANT IS REQUIRED TO RESTORE
ANY PROPERTY PURSUANT TO SECTION 10.2 AND THIS AGREEMENT IS NOT TERMINATED AS TO
SUCH PROPERTY PURSUANT TO THIS ARTICLE 10, TENANT SHALL COMMENCE (OR CAUSE TO BE
COMMENCED) PROMPTLY AND CONTINUE DILIGENTLY TO PERFORM (OR CAUSE TO BE
PERFORMED) THE REPAIR AND RESTORATION OF SUCH PROPERTY (HEREINAFTER CALLED THE
“WORK”), SO AS TO RESTORE (OR CAUSE TO BE RESTORED) THE APPLICABLE PROPERTY IN
MATERIAL COMPLIANCE WITH ALL LEGAL REQUIREMENTS AND SO THAT SUCH PROPERTY SHALL
BE, TO THE EXTENT PRACTICABLE, SUBSTANTIALLY EQUIVALENT IN VALUE AND GENERAL
UTILITY TO ITS GENERAL UTILITY AND VALUE IMMEDIATELY PRIOR TO SUCH DAMAGE OR
DESTRUCTION.  SUBJECT TO THE TERMS HEREOF, LANDLORD SHALL ADVANCE THE INSURANCE
PROCEEDS AND ANY ADDITIONAL AMOUNTS PAYABLE BY LANDLORD PURSUANT TO SECTION
10.2.3 OR OTHERWISE DEPOSITED WITH LANDLORD TO TENANT REGULARLY DURING THE
REPAIR AND RESTORATION PERIOD SO AS TO PERMIT PAYMENT FOR THE COST OF ANY SUCH
RESTORATION AND REPAIR.  ANY SUCH ADVANCES SHALL BE MADE NOT MORE OFTEN THAN
MONTHLY WITHIN TEN (10) BUSINESS DAYS AFTER TENANT SUBMITS TO LANDLORD A WRITTEN
REQUISITION AND SUBSTANTIATION THEREFOR ON AIA FORMS G702 AND G703 (OR ON SUCH
OTHER FORM OR FORMS AS MAY BE REASONABLY ACCEPTABLE TO LANDLORD).  LANDLORD MAY,
AT ITS OPTION, CONDITION ADVANCEMENT OF SUCH INSURANCE PROCEEDS AND OTHER
AMOUNTS ON (I) ITS APPROVAL OF PLANS AND SPECIFICATIONS OF AN ARCHITECT
SATISFACTORY TO LANDLORD (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED), (II) GENERAL CONTRACTORS’ ESTIMATES, (III) ARCHITECT’S
CERTIFICATES, (IV) CONDITIONAL LIEN WAIVERS OF GENERAL CONTRACTORS, IF
AVAILABLE, (V) EVIDENCE OF APPROVAL BY ALL GOVERNMENTAL AUTHORITIES AND OTHER
REGULATORY BODIES WHOSE APPROVAL IS REQUIRED, (VI) IF

42


--------------------------------------------------------------------------------



TENANT HAS ELECTED TO ADVANCE DEFICIENCY FUNDS PURSUANT TO SECTION 10.2.3,
TENANT DEPOSITING THE AMOUNT THEREOF WITH LANDLORD AND (VII) SUCH OTHER
CERTIFICATES AS LANDLORD MAY, FROM TIME TO TIME, REASONABLY REQUIRE.

Landlord’s obligation to disburse insurance proceeds under this Article 10 shall
be subject to the release of such proceeds by any Property Mortgagee to
Landlord.

Tenant’s obligation to restore the applicable Property pursuant to this Article
10 shall be subject to the release of available insurance proceeds by the
applicable Property Mortgagee to Landlord or directly to Tenant and, in the
event such proceeds are insufficient, Landlord electing to make such deficiency
available therefor (and disbursement of such deficiency).


10.3  DAMAGE NEAR END OF TERM.  NOTWITHSTANDING ANY PROVISIONS OF SECTION 10.1
OR 10.2 TO THE CONTRARY, IF DAMAGE TO OR DESTRUCTION OF ANY PROPERTY OCCURS
DURING THE LAST TWELVE (12) MONTHS OF THE TERM AND IF SUCH DAMAGE OR DESTRUCTION
CANNOT REASONABLY BE EXPECTED TO BE FULLY REPAIRED AND RESTORED PRIOR TO THE
DATE THAT IS SIX (6) MONTHS PRIOR TO THE END OF THE TERM, THE PROVISIONS OF
SECTION 10.2.1 SHALL APPLY AS IF SUCH PROPERTY HAD BEEN TOTALLY OR PARTIALLY
DESTROYED AND THE TRAVEL CENTER THEREON RENDERED UNSUITABLE FOR ITS PERMITTED
USE.


10.4  TENANT’S PERSONAL PROPERTY.  ALL INSURANCE PROCEEDS PAYABLE BY REASON OF
ANY LOSS OF OR DAMAGE TO ANY OF TENANT’S PERSONAL PROPERTY SHALL BE PAID TO
TENANT AND, TO THE EXTENT NECESSARY TO REPAIR OR REPLACE TENANT’S PERSONAL
PROPERTY IN ACCORDANCE WITH SECTION 10.5, TENANT SHALL HOLD SUCH PROCEEDS IN
TRUST TO PAY THE COST OF REPAIRING OR REPLACING DAMAGED TENANT’S PERSONAL
PROPERTY.


10.5  RESTORATION OF TENANT’S PERSONAL PROPERTY.  IF TENANT IS REQUIRED TO
RESTORE ANY PROPERTY AS HEREINABOVE PROVIDED, TENANT SHALL EITHER (A) RESTORE
ALL ALTERATIONS AND IMPROVEMENTS MADE BY TENANT AND TENANT’S PERSONAL PROPERTY,
OR (B) REPLACE SUCH ALTERATIONS AND IMPROVEMENTS AND TENANT’S PERSONAL PROPERTY
WITH IMPROVEMENTS OR ITEMS OF THE SAME OR BETTER QUALITY AND UTILITY IN THE
OPERATION OF SUCH PROPERTY.


10.6  NO ABATEMENT OF RENT.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND TENANT’S OBLIGATION TO MAKE ALL PAYMENTS OF RENT AND TO PAY ALL OTHER
CHARGES AS AND WHEN REQUIRED UNDER THIS AGREEMENT SHALL REMAIN UNABATED DURING
THE

43


--------------------------------------------------------------------------------



TERM NOTWITHSTANDING ANY DAMAGE INVOLVING THE LEASED PROPERTY, OR ANY PORTION
THEREOF (PROVIDED THAT LANDLORD SHALL CREDIT AGAINST SUCH PAYMENTS ANY AMOUNTS
PAID TO LANDLORD AS A CONSEQUENCE OF SUCH DAMAGE UNDER ANY BUSINESS INTERRUPTION
INSURANCE OBTAINED BY TENANT HEREUNDER).  THE PROVISIONS OF THIS ARTICLE 10
SHALL BE CONSIDERED AN EXPRESS AGREEMENT GOVERNING ANY CAUSE OF DAMAGE OR
DESTRUCTION TO THE LEASED PROPERTY, OR ANY PORTION THEREOF, AND, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, NO LOCAL OR STATE STATUTE, LAWS, RULES, REGULATION OR
ORDINANCE IN EFFECT DURING THE TERM WHICH PROVIDE FOR SUCH A CONTINGENCY SHALL
HAVE ANY APPLICATION IN SUCH CASE.


10.7  WAIVER.  TENANT HEREBY WAIVES ANY STATUTORY RIGHTS OF TERMINATION WHICH
MAY ARISE BY REASON OF ANY DAMAGE OR DESTRUCTION OF THE LEASED PROPERTY, OR ANY
PORTION THEREOF.


ARTICLE 11


CONDEMNATION


11.1  TOTAL CONDEMNATION, ETC.  IF EITHER (I) THE WHOLE OF ANY PROPERTY SHALL BE
TAKEN BY CONDEMNATION OR (II) A CONDEMNATION OF LESS THAN THE WHOLE OF ANY
PROPERTY RENDERS ANY PROPERTY UNSUITABLE FOR ITS PERMITTED USE, THIS AGREEMENT
SHALL TERMINATE WITH RESPECT TO SUCH PROPERTY, AND TENANT AND LANDLORD SHALL
SEEK THE AWARD FOR THEIR INTERESTS IN THE APPLICABLE PROPERTY AS PROVIDED IN
SECTION 11.5.  UPON PAYMENT TO LANDLORD OF ANY SUCH AWARD, THE MINIMUM RENT
SHALL BE REDUCED BY EIGHT AND ONE-HALF PERCENT (8.5%) OF THE AMOUNT OF SUCH
AWARD RECEIVED BY LANDLORD.


11.2  PARTIAL CONDEMNATION.  IN THE EVENT OF A CONDEMNATION OF LESS THAN THE
WHOLE OF ANY PROPERTY SUCH THAT SUCH PROPERTY IS STILL SUITABLE FOR ITS
PERMITTED USE, TENANT SHALL, TO THE EXTENT OF THE AWARD AND ANY ADDITIONAL
AMOUNTS DISBURSED BY LANDLORD AS HEREINAFTER PROVIDED, COMMENCE (OR CAUSE TO BE
COMMENCED) PROMPTLY AND CONTINUE DILIGENTLY TO RESTORE (OR CAUSE TO BE RESTORED)
THE UNTAKEN PORTION OF THE APPLICABLE LEASED IMPROVEMENTS SO THAT SUCH LEASED
IMPROVEMENTS SHALL CONSTITUTE A COMPLETE ARCHITECTURAL UNIT OF THE SAME GENERAL
CHARACTER AND CONDITION (AS NEARLY AS MAY BE POSSIBLE UNDER THE CIRCUMSTANCES)
AS SUCH LEASED IMPROVEMENTS EXISTING IMMEDIATELY PRIOR TO SUCH CONDEMNATION, IN
MATERIAL COMPLIANCE WITH ALL LEGAL REQUIREMENTS, SUBJECT TO THE PROVISIONS OF
THIS SECTION 11.2.  IF THE COST OF THE REPAIR OR RESTORATION OF THE AFFECTED
PROPERTY EXCEEDS THE AMOUNT OF THE AWARD, TENANT SHALL GIVE LANDLORD NOTICE
THEREOF WHICH NOTICE SHALL SET FORTH IN

44


--------------------------------------------------------------------------------



REASONABLE DETAIL THE NATURE OF SUCH DEFICIENCY AND WHETHER TENANT SHALL PAY AND
ASSUME THE AMOUNT OF SUCH DEFICIENCY (TENANT HAVING NO OBLIGATION TO DO SO,
EXCEPT THAT IF TENANT SHALL ELECT TO MAKE SUCH FUNDS AVAILABLE, THE SAME SHALL
BECOME AN IRREVOCABLE OBLIGATION OF TENANT PURSUANT TO THIS AGREEMENT).  IN THE
EVENT TENANT SHALL ELECT NOT TO PAY AND ASSUME THE AMOUNT OF SUCH DEFICIENCY,
LANDLORD SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION), EXERCISABLE AT
LANDLORD’S SOLE ELECTION BY NOTICE TO TENANT GIVEN WITHIN SIXTY (60) DAYS AFTER
TENANT’S NOTICE OF THE DEFICIENCY, TO ELECT TO MAKE AVAILABLE FOR APPLICATION TO
THE COST OF REPAIR OR RESTORATION THE AMOUNT OF SUCH DEFICIENCY; PROVIDED,
HOWEVER, IN SUCH EVENT, UPON ANY DISBURSEMENT BY LANDLORD THEREOF, THE MINIMUM
RENT SHALL BE ADJUSTED AS PROVIDED IN SECTION 3.1.1(B).  IN THE EVENT THAT
NEITHER LANDLORD NOR TENANT SHALL ELECT TO MAKE SUCH DEFICIENCY AVAILABLE FOR
RESTORATION, EITHER LANDLORD OR TENANT MAY TERMINATE THIS AGREEMENT WITH RESPECT
TO THE AFFECTED PROPERTY AND THE ENTIRE AWARD SHALL BE ALLOCATED AS SET FORTH IN
SECTION 11.5.

Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award received by Landlord and necessary to
complete such repair or restoration, together with severance and other damages
awarded to Landlord for the taken Leased Improvements and any deficiency
Landlord has agreed to disburse, to Tenant regularly during the restoration
period so as to permit payment for the cost of such repair or restoration. 
Landlord may, at its option, condition advancement of such portion of the Award
and other amounts on (a) its approval of plans and specifications of an
architect satisfactory to Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned), (b) general contractors’ estimates, (c)
architect’s certificates, (d) conditional lien waivers of general contractors,
if available, (e) evidence of approval by all governmental authorities and other
regulatory bodies whose approval is required, (f) if Tenant has elected to
advance deficiency funds pursuant to the preceding paragraph, Tenant depositing
the amount thereof with Landlord and (g) such other certificates as Landlord
may, from time to time, reasonably require.  Landlord’s obligation under this
Section 11.2 to disburse the Award and such other amounts shall be subject to
(x) the collection thereof by Landlord and (y) the satisfaction of any
applicable requirements of any Property Mortgage, and the release of such Award
by the applicable Property Mortgagee.  Tenant’s obligation to restore the Leased
Property shall be subject to the release of any portion of the Award by the
applicable Property Mortgagee to Landlord.

45


--------------------------------------------------------------------------------



11.3  ABATEMENT OF RENT.  OTHER THAN AS SPECIFICALLY PROVIDED IN THIS AGREEMENT,
THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND TENANT’S OBLIGATION TO
MAKE ALL PAYMENTS OF RENT AND TO PAY ALL OTHER CHARGES AS AND WHEN REQUIRED
UNDER THIS AGREEMENT SHALL REMAIN UNABATED DURING THE TERM NOTWITHSTANDING ANY
CONDEMNATION INVOLVING THE LEASED PROPERTY, OR ANY PORTION THEREOF.  THE
PROVISIONS OF THIS ARTICLE 11 SHALL BE CONSIDERED AN EXPRESS AGREEMENT GOVERNING
ANY CONDEMNATION INVOLVING THE LEASED PROPERTY AND, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, NO LOCAL OR STATE STATUTE, LAW, RULE, REGULATION OR ORDINANCE
IN EFFECT DURING THE TERM WHICH PROVIDES FOR SUCH A CONTINGENCY SHALL HAVE ANY
APPLICATION IN SUCH CASE.


11.4  TEMPORARY CONDEMNATION.  IN THE EVENT OF ANY TEMPORARY CONDEMNATION OF ANY
PROPERTY OR TENANT’S INTEREST THEREIN, THIS AGREEMENT SHALL CONTINUE IN FULL
FORCE AND EFFECT AND TENANT SHALL CONTINUE TO PAY (OR CAUSE TO BE PAID), IN THE
MANNER AND ON THE TERMS HEREIN SPECIFIED, THE FULL AMOUNT OF THE RENT.  TENANT
SHALL CONTINUE TO PERFORM AND OBSERVE (OR CAUSE TO BE PERFORMED AND OBSERVED)
ALL OF THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT ON THE PART OF THE
TENANT TO BE PERFORMED AND OBSERVED.  THE ENTIRE AMOUNT OF ANY AWARD MADE FOR
SUCH TEMPORARY CONDEMNATION ALLOCABLE TO THE TERM, WHETHER PAID BY WAY OF
DAMAGES, RENT OR OTHERWISE, SHALL BE PAID TO TENANT.  TENANT SHALL, PROMPTLY
UPON THE TERMINATION OF ANY SUCH PERIOD OF TEMPORARY CONDEMNATION, AT ITS SOLE
COST AND EXPENSE, RESTORE THE AFFECTED PROPERTY TO THE CONDITION THAT EXISTED
IMMEDIATELY PRIOR TO SUCH CONDEMNATION, IN MATERIAL COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS, UNLESS SUCH PERIOD OF TEMPORARY CONDEMNATION
SHALL EXTEND BEYOND THE EXPIRATION OF THE TERM, IN WHICH EVENT TENANT SHALL NOT
BE REQUIRED TO MAKE SUCH RESTORATION.


11.5  ALLOCATION OF AWARD.  EXCEPT AS PROVIDED IN SECTION 11.4 AND THE SECOND
SENTENCE OF THIS SECTION 11.5, THE TOTAL AWARD SHALL BE SOLELY THE PROPERTY OF
AND PAYABLE TO LANDLORD.  ANY PORTION OF THE AWARD MADE FOR THE TAKING OF
TENANT’S LEASEHOLD INTEREST IN THE LEASED PROPERTY, LOSS OF BUSINESS DURING THE
REMAINDER OF THE TERM, THE TAKING OF TENANT’S PERSONAL PROPERTY, THE TAKING OF
CAPITAL ADDITIONS PAID FOR BY TENANT AND TENANT’S REMOVAL AND RELOCATION
EXPENSES SHALL BE THE SOLE PROPERTY OF AND PAYABLE TO TENANT.  IN ANY
CONDEMNATION PROCEEDINGS, LANDLORD AND TENANT SHALL EACH SEEK ITS OWN AWARD IN
CONFORMITY HEREWITH, AT ITS OWN EXPENSE.

46


--------------------------------------------------------------------------------



ARTICLE 12


DEFAULTS AND REMEDIES


12.1  EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING
EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER:

(A)           SHOULD TENANT FAIL TO MAKE ANY PAYMENT OF THE RENT OR ANY OTHER
SUM PAYABLE HEREUNDER WHEN DUE WHICH FAILURE SHALL CONTINUE FOR A PERIOD OF FIVE
(5) BUSINESS DAYS AFTER NOTICE THEREOF FROM LANDLORD TO TENANT; OR

(B)           SHOULD TENANT DEFAULT IN THE DUE OBSERVANCE OR PERFORMANCE OF ANY
OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED HEREIN TO BE PERFORMED OR
OBSERVED BY IT (OTHER THAN AS SPECIFIED IN CLAUSE (A) ABOVE) AND SHOULD SUCH
DEFAULT CONTINUE FOR A PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF FROM
LANDLORD TO TENANT; PROVIDED, HOWEVER, THAT IF SUCH DEFAULT IS SUSCEPTIBLE OF
CURE BUT SUCH CURE CANNOT BE ACCOMPLISHED WITH DUE DILIGENCE WITHIN SUCH PERIOD
OF TIME AND IF, IN ADDITION, TENANT COMMENCES TO CURE OR CAUSE TO BE CURED SUCH
DEFAULT WITHIN THIRTY (30) DAYS AFTER NOTICE THEREOF FROM LANDLORD AND
THEREAFTER PROSECUTES THE CURING OF SUCH DEFAULT WITH ALL DUE DILIGENCE, SUCH
PERIOD OF TIME SHALL BE EXTENDED TO SUCH PERIOD OF TIME (NOT TO EXCEED AN
ADDITIONAL NINETY (90) DAYS IN THE AGGREGATE) AS MAY BE NECESSARY TO CURE SUCH
DEFAULT WITH ALL DUE DILIGENCE; OR

(C)           SHOULD ANY OBLIGATION OF TENANT OR ANY GUARANTOR IN RESPECT OF ANY
INDEBTEDNESS OF TWENTY MILLION DOLLARS ($20,000,000) OR MORE FOR MONEY BORROWED
OR FOR ANY MATERIAL PROPERTY OR SERVICES, OR ANY GUARANTY RELATING THERETO, BE
DECLARED TO BE OR BECOME DUE AND PAYABLE PRIOR TO THE STATED MATURITY THEREOF,
OR SHOULD THERE OCCUR AND BE CONTINUING WITH RESPECT TO ANY SUCH INDEBTEDNESS
ANY EVENT OF DEFAULT UNDER ANY INSTRUMENT OR AGREEMENT EVIDENCING OR SECURING
THE SAME, THE EFFECT OF WHICH IS TO PERMIT THE HOLDER OR HOLDERS OF SUCH
INSTRUMENT OR AGREEMENT OR A TRUSTEE, AGENT OR OTHER REPRESENTATIVE ON BEHALF OF
SUCH HOLDER OR HOLDERS, TO CAUSE ANY SUCH OBLIGATIONS TO BECOME DUE PRIOR TO ITS
STATED MATURITY; OR

(D)           SHOULD AN EVENT OF DEFAULT OCCUR AND BE CONTINUING BEYOND THE
EXPIRATION OF ANY APPLICABLE CURE PERIOD UNDER ANY GUARANTY; OR

47


--------------------------------------------------------------------------------


(E)           SHOULD TENANT OR ANY GUARANTOR GENERALLY NOT BE PAYING ITS DEBTS
AS THEY BECOME DUE OR SHOULD TENANT OR ANY GUARANTOR MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS; OR

(F)            SHOULD ANY PETITION BE FILED BY OR AGAINST TENANT OR ANY
GUARANTOR UNDER THE FEDERAL BANKRUPTCY LAWS, OR SHOULD ANY OTHER PROCEEDING BE
INSTITUTED BY OR AGAINST TENANT OR ANY GUARANTOR SEEKING TO ADJUDICATE TENANT OR
ANY GUARANTOR A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION, REORGANIZATION,
ARRANGEMENT, ADJUSTMENT OR COMPOSITION OF TENANT’S OR ANY GUARANTOR’S DEBTS
UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF
DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR TENANT OR ANY
GUARANTOR OR FOR ANY SUBSTANTIAL PART OF THE PROPERTY OF TENANT OR ANY GUARANTOR
AND SUCH PROCEEDING IS NOT DISMISSED WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER
INSTITUTION THEREOF; OR

(G)           SHOULD TENANT OR ANY GUARANTOR CAUSE OR INSTITUTE ANY PROCEEDING
FOR ITS DISSOLUTION OR TERMINATION; OR

(H)           SHOULD THE ESTATE OR INTEREST OF TENANT IN THE LEASED PROPERTY OR
ANY PART THEREOF BE LEVIED UPON OR ATTACHED IN ANY PROCEEDING AND THE SAME SHALL
NOT BE VACATED OR DISCHARGED WITHIN THE LATER OF (X) NINETY (90) DAYS AFTER
COMMENCEMENT THEREOF, UNLESS THE AMOUNT IN DISPUTE IS LESS THAN $250,000, IN
WHICH CASE TENANT SHALL GIVE NOTICE TO LANDLORD OF THE DISPUTE BUT TENANT MAY
DEFEND IN ANY SUITABLE WAY, AND (Y) TWO HUNDRED SEVENTY (270) DAYS AFTER RECEIPT
BY TENANT OF NOTICE THEREOF FROM LANDLORD (UNLESS TENANT SHALL BE CONTESTING
SUCH LIEN OR ATTACHMENT IN GOOD FAITH IN ACCORDANCE WITH ARTICLE 8); OR

(I)            SHOULD THERE OCCUR ANY DIRECT OR INDIRECT CHANGE IN CONTROL OF
TENANT OR ANY GUARANTOR, EXCEPT AS OTHERWISE PERMITTED BY ARTICLE 16;

then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement with respect to any or all of the
Leased Property by giving Notice thereof to Tenant and upon the expiration of
the time, if any, fixed in such Notice, this Agreement shall terminate with
respect to all or the designated portion of the Leased Property and all rights
of Tenant under this Agreement with respect thereto shall cease.  Landlord shall
have and may exercise all rights and remedies available at law and in equity to
Landlord as a result of Tenant’s breach of this Agreement.

48


--------------------------------------------------------------------------------


Upon the termination of this Agreement in connection with any Event of Default,
Landlord may, in addition to any other remedies provided herein, enter upon the
Leased Property, or any portion thereof and take possession of any and all of
Tenant’s Personal Property, if any, without liability for trespass or conversion
(Tenant hereby waiving any right to notice or hearing prior to such taking of
possession by Landlord) and sell the same at public or private sale, after
giving Tenant reasonable Notice of the time and place of any public or private
sale, at which sale Landlord or its assigns may purchase all or any portion of
Tenant’s Personal Property, if any, unless otherwise prohibited by law.  Unless
otherwise provided by law and without intending to exclude any other manner of
giving Tenant reasonable notice, the requirement of reasonable Notice shall be
met if such Notice is given at least ten (10) days before the date of sale.


12.2  REMEDIES.  NONE OF (A) THE TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 12.1, (B) THE REPOSSESSION OF THE LEASED PROPERTY, OR ANY PORTION
THEREOF, (C) THE FAILURE OF LANDLORD TO RELET THE LEASED PROPERTY, OR ANY
PORTION THEREOF, NOR (D) THE RELETTING OF ALL OR ANY OF PORTION OF THE LEASED
PROPERTY, SHALL RELIEVE TENANT OF ITS LIABILITY AND OBLIGATIONS HEREUNDER, ALL
OF WHICH SHALL SURVIVE ANY SUCH TERMINATION, REPOSSESSION OR RELETTING.  IN THE
EVENT OF ANY SUCH TERMINATION, TENANT SHALL FORTHWITH PAY TO LANDLORD ALL RENT
DUE AND PAYABLE WITH RESPECT TO THE LEASED PROPERTY, OR TERMINATED PORTION
THEREOF, THROUGH AND INCLUDING THE DATE OF SUCH TERMINATION.  THEREAFTER,
TENANT, UNTIL THE END OF WHAT WOULD HAVE BEEN THE TERM OF THIS AGREEMENT IN THE
ABSENCE OF SUCH TERMINATION, AND WHETHER OR NOT THE LEASED PROPERTY, OR ANY
PORTION THEREOF, SHALL HAVE BEEN RELET, SHALL BE LIABLE TO LANDLORD FOR, AND
SHALL PAY TO LANDLORD, AS CURRENT DAMAGES, THE RENT (ADDITIONAL RENT TO BE
REASONABLY CALCULATED BY LANDLORD) AND OTHER CHARGES WHICH WOULD BE PAYABLE
HEREUNDER FOR THE REMAINDER OF THE TERM HAD SUCH TERMINATION NOT OCCURRED, LESS
THE NET PROCEEDS, IF ANY, OF ANY RELETTING OF THE LEASED PROPERTY, OR ANY
PORTION THEREOF, AFTER DEDUCTING ALL REASONABLE EXPENSES IN CONNECTION WITH SUCH
RELETTING, INCLUDING, WITHOUT LIMITATION, ALL REPOSSESSION COSTS, BROKERAGE
COMMISSIONS, LEGAL EXPENSES, ATTORNEYS’ FEES, ADVERTISING, EXPENSES OF
EMPLOYEES, ALTERATION COSTS AND EXPENSES OF PREPARATION FOR SUCH RELETTING. 
TENANT SHALL PAY SUCH CURRENT DAMAGES TO LANDLORD MONTHLY ON THE DAYS ON WHICH
THE MINIMUM RENT WOULD HAVE BEEN PAYABLE HEREUNDER IF THIS AGREEMENT HAD NOT
BEEN SO TERMINATED WITH RESPECT TO SUCH OF THE LEASED PROPERTY.

49


--------------------------------------------------------------------------------


At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages beyond the date of such
termination, at Landlord’s election, Tenant shall pay to Landlord an amount
equal to the present value (as reasonably determined by Landlord using a
discount rate equal to five percent (5%) per annum) of the excess, if any, of
the Rent and other charges which would be payable hereunder from the date of
such termination (assuming that, for the purposes of this paragraph, annual
payments by Tenant on account of Impositions and Additional Rent would be the
same as payments required for the immediately preceding twelve calendar months,
or if less than twelve calendar months have expired since the Commencement Date,
the payments required for such lesser period projected to an annual amount) for
what would be the then unexpired term of this Agreement if the same remained in
effect, over the fair market rental for the same period.  Nothing contained in
this Agreement shall, however, limit or prejudice the right of Landlord to prove
and obtain in proceedings for bankruptcy or insolvency an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may, (a) relet the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same, and (b) may make such reasonable
alterations, repairs and decorations in the Leased Property, or any portion
thereof, as Landlord, in its sole and absolute discretion, considers advisable
and necessary for the purpose of reletting the Leased Property; and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid.  Landlord shall in no
event be liable in any way whatsoever for any failure to relet all or any
portion of the Leased Property, or, in the event that the Leased Property is
relet, for failure to collect the rent under such reletting.  To the maximum
extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord

50


--------------------------------------------------------------------------------


obtaining possession of the Leased Property, by reason of the occurrence and
continuation of an Event of Default hereunder.


12.3  TENANT’S WAIVER.  IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 12.1
OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY
JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE REMEDIES SET FORTH IN
THIS ARTICLE 12, AND THE BENEFIT OF ANY LAWS NOW OR HEREAFTER IN FORCE EXEMPTING
PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.


12.4  APPLICATION OF FUNDS.  ANY PAYMENTS RECEIVED BY LANDLORD UNDER ANY OF THE
PROVISIONS OF THIS AGREEMENT DURING THE EXISTENCE OR CONTINUANCE OF ANY EVENT OF
DEFAULT (AND ANY PAYMENT MADE TO LANDLORD RATHER THAN TENANT DUE TO THE
EXISTENCE OF ANY EVENT OF DEFAULT) SHALL BE APPLIED TO TENANT’S CURRENT AND PAST
DUE OBLIGATIONS UNDER THIS AGREEMENT IN SUCH ORDER AS LANDLORD MAY DETERMINE OR
AS MAY BE PRESCRIBED BY THE LAWS OF THE STATE.  ANY BALANCE SHALL BE PAID TO
TENANT.


12.5  LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT.  IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, LANDLORD, AFTER NOTICE TO TENANT (WHICH NOTICE
SHALL NOT BE REQUIRED IF LANDLORD SHALL REASONABLY DETERMINE IMMEDIATE ACTION IS
NECESSARY TO PROTECT PERSON OR PROPERTY), WITHOUT WAIVING OR RELEASING ANY
OBLIGATION OF TENANT AND WITHOUT WAIVING OR RELEASING ANY EVENT OF DEFAULT, MAY
(BUT SHALL NOT BE OBLIGATED TO), AT ANY TIME THEREAFTER, MAKE SUCH PAYMENT OR
PERFORM SUCH ACT FOR THE ACCOUNT AND AT THE EXPENSE OF TENANT, AND MAY, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, ENTER UPON THE LEASED PROPERTY, OR ANY PORTION
THEREOF, FOR SUCH PURPOSE AND TAKE ALL SUCH ACTION THEREON AS, IN LANDLORD’S
SOLE AND ABSOLUTE DISCRETION, MAY BE NECESSARY OR APPROPRIATE THEREFOR.  NO SUCH
ENTRY SHALL BE DEEMED AN EVICTION OF TENANT.  ALL REASONABLE COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) INCURRED BY LANDLORD
IN CONNECTION THEREWITH, TOGETHER WITH INTEREST THEREON (TO THE EXTENT PERMITTED
BY LAW) AT THE OVERDUE RATE FROM THE DATE SUCH SUMS ARE PAID BY LANDLORD UNTIL
REPAID, SHALL BE PAID BY TENANT TO LANDLORD, ON DEMAND.


ARTICLE 13


HOLDING OVER

Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Minimum Rent and other charges herein provided (prorated on a

51


--------------------------------------------------------------------------------


daily basis).  Tenant shall also pay to Landlord all damages (direct or
indirect) sustained by reason of any such holding over.  Otherwise, such holding
over shall be on the terms and conditions set forth in this Agreement, to the
extent applicable.  Nothing contained herein shall constitute the consent,
express or implied, of Landlord to the holding over of Tenant after the
expiration or earlier termination of this Agreement.


ARTICLE 14


LANDLORD DEFAULT

If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this Agreement or any obligation of
Landlord, if any, under any agreement affecting the Leased Property, the
performance of which is not Tenant’s obligation pursuant to this Agreement, and
any such default shall continue for a period of thirty (30) days after Notice
thereof from Tenant to Landlord and any applicable Property Mortgagee, or such
additional period as may be reasonably required to correct the same, Tenant may
declare the occurrence of a “Landlord Default” by a second Notice to Landlord
and to such Property Mortgagee.  Thereafter, Tenant may forthwith cure the same
and, subject to the provisions of the following paragraph, invoice Landlord for
costs and expenses (including reasonable attorneys’ fees and court costs)
incurred by Tenant in curing the same, together with interest thereon (to the
extent permitted by law) from the date Landlord receives Tenant’s invoice until
paid, at the Overdue Rate.  Tenant shall have no right to terminate this
Agreement for any default by Landlord hereunder and no right, for any such
default, to offset or counterclaim against any Rent or other charges due
hereunder.

If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof.  If Tenant and Landlord shall fail, in good faith, to resolve any such
dispute within ten (10) days after Landlord’s Notice of dispute, either may
submit the matter for resolution in accordance with Article 22.

52


--------------------------------------------------------------------------------



ARTICLE 15


PURCHASE OF TENANT’S PERSONAL PROPERTY

Landlord shall have the option to purchase Tenant’s Personal Property, at the
expiration or sooner termination of this Agreement, for an amount equal to the
then fair market value thereof (current replacement cost as determined by
agreement of the parties or, in the absence of such agreement, appraisal),
subject to, and with appropriate price adjustments for, all liabilities assumed
such as equipment leases, conditional sale contracts and other encumbrances
securing such liabilities to which such Personal Property is subject.


ARTICLE 16


SUBLETTING AND ASSIGNMENT


16.1  SUBLETTING AND ASSIGNMENT.  EXCEPT AS PROVIDED IN SECTION 16.3, TENANT
SHALL NOT, WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT (WHICH CONSENT MAY BE GIVEN
OR WITHHELD IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION), ASSIGN, MORTGAGE,
PLEDGE, HYPOTHECATE, ENCUMBER OR OTHERWISE TRANSFER THIS AGREEMENT OR SUBLEASE
OR PERMIT THE SUBLEASE (WHICH TERM SHALL BE DEEMED TO INCLUDE THE GRANTING OF
CONCESSIONS, LICENSES, AND THE LIKE), OF THE LEASED PROPERTY, OR ANY PORTION
THEREOF, OR SUFFER OR PERMIT THIS AGREEMENT OR THE LEASEHOLD ESTATE CREATED
HEREBY OR ANY OTHER RIGHTS ARISING UNDER THIS AGREEMENT TO BE ASSIGNED,
TRANSFERRED, MORTGAGED, PLEDGED, HYPOTHECATED OR ENCUMBERED, IN WHOLE OR IN
PART, WHETHER VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW, OR PERMIT THE
USE OR OPERATION OF THE LEASED PROPERTY, OR ANY PORTION THEREOF, BY ANYONE OTHER
THAN TENANT TO BE OFFERED OR ADVERTISED FOR ASSIGNMENT OR SUBLETTING.

For purposes of this Section 16.1, an assignment of this Agreement shall be
deemed to include, without limitation, any direct or indirect Change in Control
of Tenant.

If this Agreement is assigned or if the Leased Property, or any portion thereof
is sublet (or occupied by anybody other than Tenant and its employees), after
termination of this Agreement, Landlord may collect the rents from such
assignee, subtenant or occupant, as the case may be, but no such collection
shall be deemed a waiver of the provisions set forth in the first paragraph of
this Section 16.1, the acceptance by Landlord of such assignee, subtenant or
occupant, as the case may be, as a tenant, or a release of Tenant from the
future performance by

53


--------------------------------------------------------------------------------


Tenant of its covenants, agreements or obligations contained in this Agreement.

Any assignment or transfer of Tenant’s interest under this Agreement shall be
subject to such assignee’s or transferee’s delivery to Landlord of a Guaranty,
which Guaranty shall be in form and substance satisfactory to Landlord in its
sole discretion and which Guaranty shall constitute a Guaranty hereunder.

No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this Section 16.1.  No
assignment, subletting or occupancy shall affect any Permitted Use.  Any
subletting, assignment or other transfer of Tenant’s interest under this
Agreement in contravention of this Section 16.1 shall be voidable at Landlord’s
option.


16.2  REQUIRED SUBLEASE PROVISIONS.  ANY SUBLEASE OF ALL OR ANY PORTION OF THE
LEASED PROPERTY ENTERED INTO ON OR AFTER THE COMMENCEMENT DATE SHALL PROVIDE (A)
THAT IT IS SUBJECT AND SUBORDINATE TO THIS AGREEMENT AND TO THE MATTERS TO WHICH
THIS AGREEMENT IS OR SHALL BE SUBJECT OR SUBORDINATE; (B) THAT IN THE EVENT OF
TERMINATION OF THIS AGREEMENT OR REENTRY OR DISPOSSESSION OF TENANT BY LANDLORD
UNDER THIS AGREEMENT, LANDLORD MAY, AT ITS OPTION, TERMINATE SUCH SUBLEASE OR
TAKE OVER ALL OF THE RIGHT, TITLE AND INTEREST OF TENANT, AS SUBLESSOR UNDER
SUCH SUBLEASE, AND SUCH SUBTENANT SHALL, AT LANDLORD’S OPTION, ATTORN TO
LANDLORD PURSUANT TO THE THEN EXECUTORY PROVISIONS OF SUCH SUBLEASE, EXCEPT THAT
NEITHER LANDLORD NOR ANY PROPERTY MORTGAGEE, AS HOLDER OF A MORTGAGE OR AS
LANDLORD UNDER THIS AGREEMENT, IF SUCH MORTGAGEE SUCCEEDS TO THAT POSITION,
SHALL (I) BE LIABLE FOR ANY ACT OR OMISSION OF TENANT UNDER SUCH SUBLEASE, (II)
BE SUBJECT TO ANY CREDIT, COUNTERCLAIM, OFFSET OR DEFENSE WHICH THERETOFORE
ACCRUED TO SUCH SUBTENANT AGAINST TENANT, (III) BE BOUND BY ANY PREVIOUS
MODIFICATION OF SUCH SUBLEASE NOT CONSENTED TO IN WRITING BY LANDLORD OR BY ANY
PREVIOUS PREPAYMENT OF MORE THAN ONE (1) MONTH’S RENT, (IV) BE BOUND BY ANY
COVENANT OF TENANT TO UNDERTAKE OR COMPLETE ANY CONSTRUCTION OF THE APPLICABLE
PROPERTY, OR ANY PORTION THEREOF, (V) BE REQUIRED TO ACCOUNT FOR ANY SECURITY
DEPOSIT OF THE SUBTENANT OTHER THAN ANY SECURITY DEPOSIT ACTUALLY DELIVERED TO
LANDLORD BY TENANT, (VI) BE BOUND

54


--------------------------------------------------------------------------------



BY ANY OBLIGATION TO MAKE ANY PAYMENT TO SUCH SUBTENANT OR GRANT ANY CREDITS,
EXCEPT FOR SERVICES, REPAIRS, MAINTENANCE AND RESTORATION PROVIDED FOR UNDER THE
SUBLEASE THAT ARE PERFORMED AFTER THE DATE OF SUCH ATTORNMENT, (VII) BE
RESPONSIBLE FOR ANY MONIES OWING BY TENANT TO THE CREDIT OF SUCH SUBTENANT
UNLESS ACTUALLY DELIVERED TO LANDLORD BY TENANT, OR (VIII) BE REQUIRED TO REMOVE
ANY PERSON OCCUPYING ANY PORTION OF THE LEASED PROPERTY; AND (C) IN THE EVENT
THAT SUCH SUBTENANT RECEIVES A WRITTEN NOTICE FROM LANDLORD OR ANY PROPERTY
MORTGAGEE STATING THAT THIS AGREEMENT HAS TERMINATED, SUCH SUBTENANT SHALL
THEREAFTER BE OBLIGATED TO PAY ALL RENTALS ACCRUING UNDER SUCH SUBLEASE DIRECTLY
TO THE PARTY GIVING SUCH NOTICE OR AS SUCH PARTY MAY DIRECT.  SUCH SUBLEASE
SHALL PROVIDE THAT THE SUBTENANT THEREUNDER SHALL, AT THE REQUEST OF LANDLORD,
EXECUTE A SUITABLE INSTRUMENT IN CONFIRMATION OF SUCH AGREEMENT TO ATTORN.  AN
ORIGINAL COUNTERPART OF EACH SUCH SUBLEASE AND ASSIGNMENT AND ASSUMPTION, DULY
EXECUTED BY TENANT AND SUCH SUBTENANT OR ASSIGNEE, AS THE CASE MAY BE, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD, SHALL BE DELIVERED PROMPTLY
TO LANDLORD AND (A) IN THE CASE OF AN ASSIGNMENT, THE ASSIGNEE SHALL ASSUME IN
WRITING AND AGREE TO KEEP AND PERFORM ALL OF THE TERMS OF THIS AGREEMENT ON THE
PART OF TENANT TO BE KEPT AND PERFORMED AND SHALL BE, AND BECOME, JOINTLY AND
SEVERALLY LIABLE WITH TENANT FOR THE PERFORMANCE THEREOF AND (B) IN CASE OF
EITHER AN ASSIGNMENT OR SUBLETTING, TENANT SHALL REMAIN PRIMARILY LIABLE, AS
PRINCIPAL RATHER THAN AS SURETY, FOR THE PROMPT PAYMENT OF THE RENT AND FOR THE
PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS AND CONDITIONS TO BE
PERFORMED BY TENANT HEREUNDER.

The provisions of this Section 16.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of Section 16.1.


16.3  PERMITTED SUBLEASE.  SUBJECT TO THE PROVISIONS OF SECTION 16.2 AND SECTION
16.4 AND ANY OTHER EXPRESS CONDITIONS OR LIMITATIONS SET FORTH HEREIN, TENANT
MAY, IN EACH INSTANCE AFTER NOTICE TO LANDLORD AND WITHOUT CONSENT, (A) ENTER
INTO THIRD PARTY AGREEMENTS OR SUBLEASE SPACE AT ANY PROPERTY FOR FUEL STATION,
RESTAURANT/FOOD SERVICE OR MECHANICAL REPAIR PURPOSES OR OTHER CONCESSIONS IN
FURTHERANCE OF THE PERMITTED USE, SO LONG AS SUCH SUBLEASES WILL NOT VIOLATE OR
AFFECT ANY LEGAL REQUIREMENT OR INSURANCE REQUIREMENT, AND TENANT SHALL PROVIDE
SUCH ADDITIONAL INSURANCE COVERAGE APPLICABLE TO THE ACTIVITIES TO BE CONDUCTED
IN SUCH SUBLEASED SPACE AS LANDLORD AND ANY PROPERTY MORTGAGEE MAY REASONABLY
REQUIRE, AND (B) ENTER INTO ONE OR MORE SUBLEASES OR LICENSES WITH AFFILIATED
PERSONS

55


--------------------------------------------------------------------------------



OF TENANT WITH RESPECT TO THE LEASED PROPERTY, OR ANY PORTION THEREOF, PROVIDED
TENANT GIVES LANDLORD NOTICE OF THE MATERIAL TERMS AND CONDITIONS THEREOF. 
LANDLORD AND TENANT ACKNOWLEDGE AND AGREE THAT IF TENANT ENTERS INTO ONE OR MORE
SUBLEASES OR LICENSES WITH AFFILIATED PERSONS OF TENANT WITH RESPECT TO ANY
PROPERTY, OR ANY PORTION THEREOF, IN ACCORDANCE WITH THE PRECEDING CLAUSE (B),
TENANT MAY ALLOCATE THE RENT AND OTHER CHARGES WITH RESPECT TO THE AFFECTED
PROPERTY IN ANY REASONABLE MANNER; PROVIDED, HOWEVER, THAT SUCH ALLOCATION SHALL
NOT AFFECT TENANT’S (NOR ANY GUARANTOR’S) LIABILITY FOR THE RENT AND OTHER
OBLIGATIONS OF TENANT UNDER THIS AGREEMENT; AND, PROVIDED, FURTHER, THAT TENANT
SHALL GIVE LANDLORD PROMPT WRITTEN NOTICE OF ANY ALLOCATION OR REALLOCATION OF
THE RENT AND OTHER CHARGES WITH RESPECT TO THE AFFECTED PROPERTY AND, IN ANY
EVENT, TENANT SHALL GIVE LANDLORD WRITTEN NOTICE OF THE AMOUNT OF SUCH
ALLOCATIONS AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE THAT LANDLORD OR
HOSPITALITY PROPERTIES TRUST IS REQUIRED TO FILE ANY TAX RETURNS IN ANY STATE
WHERE SUCH AFFECTED LEASED PROPERTY IS LOCATED.


16.4  SUBLEASE LIMITATION.  ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, TENANT SHALL NOT SUBLET OR LICENSE THE LEASED PROPERTY, OR ANY
PORTION THEREOF, ON ANY BASIS SUCH THAT THE RENTAL TO BE PAID BY ANY SUBLESSEE
OR LICENSEE THEREUNDER WOULD BE BASED, IN WHOLE OR IN PART, ON THE NET INCOME OR
PROFITS DERIVED BY THE BUSINESS ACTIVITIES OF SUCH SUBLESSEE OR LICENSEE, ANY
OTHER FORMULA SUCH THAT ANY PORTION OF SUCH SUBLEASE RENTAL OR LICENSE WOULD
FAIL TO QUALIFY AS “RENTS FROM REAL PROPERTY” WITHIN THE MEANING OF SECTION
856(D) OF THE CODE, OR ANY SIMILAR OR SUCCESSOR PROVISION THERETO OR WOULD
OTHERWISE DISQUALIFY LANDLORD OR ANY AFFILIATED PERSON FOR TREATMENT AS A “REAL
ESTATE INVESTMENT TRUST” UNDER THE CODE.


ARTICLE 17


ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS


17.1  ESTOPPEL CERTIFICATES.  AT ANY TIME AND FROM TIME TO TIME, BUT NOT MORE
THAN A REASONABLE NUMBER OF TIMES PER YEAR, UPON NOT LESS THAN TEN (10) BUSINESS
DAYS PRIOR NOTICE BY EITHER PARTY, THE PARTY RECEIVING SUCH NOTICE SHALL FURNISH
TO THE OTHER AN OFFICER’S CERTIFICATE CERTIFYING THAT THIS AGREEMENT IS
UNMODIFIED AND IN FULL FORCE AND EFFECT (OR THAT THIS AGREEMENT IS IN FULL FORCE
AND EFFECT AS MODIFIED AND SETTING FORTH THE MODIFICATIONS), THE DATE TO WHICH
THE RENT HAS BEEN PAID, THAT NO DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING OR, IF A DEFAULT OR AN EVENT OF DEFAULT SHALL EXIST, SPECIFYING

56


--------------------------------------------------------------------------------



IN REASONABLE DETAIL THE NATURE THEREOF, AND THE STEPS BEING TAKEN TO REMEDY THE
SAME, AND SUCH ADDITIONAL INFORMATION AS THE REQUESTING PARTY MAY REASONABLY
REQUEST.  ANY SUCH CERTIFICATE FURNISHED PURSUANT TO THIS SECTION 17.1 MAY BE
RELIED UPON BY THE REQUESTING PARTY, ITS LENDERS AND ANY PROSPECTIVE PURCHASER
OR MORTGAGEE OF THE LEASED PROPERTY, OR ANY PORTION THEREOF, OR THE LEASEHOLD
ESTATE CREATED HEREBY.


17.2  FINANCIAL STATEMENTS.  TENANT SHALL FURNISH OR CAUSE TA TO FURNISH, AS
APPLICABLE, THE FOLLOWING STATEMENTS TO LANDLORD:

(A)           WITHIN FORTY-FIVE (45) DAYS AFTER EACH OF THE FIRST THREE FISCAL
QUARTERS OF ANY FISCAL YEAR, THE MOST RECENT CONSOLIDATED FINANCIALS,
ACCOMPANIED BY THE FINANCIAL OFFICER’S CERTIFICATE;

(B)           WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, THE
MOST RECENT CONSOLIDATED FINANCIALS AND FINANCIALS OF TENANT FOR SUCH YEAR,
CERTIFIED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY SATISFACTORY
TO LANDLORD AND ACCOMPANIED BY A FINANCIAL OFFICER’S CERTIFICATE;

(C)           WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH MONTH, AN
UNAUDITED OPERATING STATEMENT AND STATEMENT OF CAPITAL EXPENDITURES PREPARED ON
A PROPERTY BY PROPERTY BASIS AND A COMBINED BASIS, ACCOMPANIED BY A FINANCIAL
OFFICER’S CERTIFICATE;

(D)           AT ANY TIME AND FROM TIME TO TIME UPON NOT LESS THAN TWENTY (20)
DAYS NOTICE FROM LANDLORD OR SUCH ADDITIONAL PERIOD AS MAY BE REASONABLE UNDER
THE CIRCUMSTANCES, ANY CONSOLIDATED FINANCIALS, TENANT FINANCIALS OR ANY OTHER
AUDITED OR UNAUDITED FINANCIAL REPORTING INFORMATION REQUIRED TO BE FILED BY
LANDLORD WITH ANY SECURITIES AND EXCHANGE COMMISSION, THE SEC OR ANY SUCCESSOR
AGENCY, OR ANY OTHER GOVERNMENTAL AUTHORITY, OR REQUIRED PURSUANT TO ANY ORDER
ISSUED BY ANY COURT, GOVERNMENTAL AUTHORITY OR ARBITRATOR IN ANY LITIGATION TO
WHICH LANDLORD IS A PARTY, FOR PURPOSES OF COMPLIANCE THEREWITH; AND

(E)           PROMPTLY UPON NOTICE FROM LANDLORD, SUCH OTHER INFORMATION
CONCERNING THE BUSINESS, FINANCIAL CONDITION AND AFFAIRS OF TENANT, ANY
GUARANTOR, AND/OR ANY AFFILIATED PERSON OF TENANT AS LANDLORD REASONABLY MAY
REQUEST FROM TIME TO TIME.

Landlord shall treat any non-public information which it receives from Tenant
pursuant to this Section 17.2 as confidential, but Landlord may at any time, and
from time to

57


--------------------------------------------------------------------------------


time, provide any Property Mortgagee with copies of any of the foregoing
statements, subject to Landlord obtaining the agreement of such Property
Mortgagee to maintain such statements and the information therein as
confidential.


ARTICLE 18


LANDLORD’S RIGHT TO INSPECT

Tenant shall permit Landlord and its authorized representatives to inspect the
Leased Property, or any portion thereof, during usual business hours upon not
less than forty-eight (48) hours’ notice and to make such repairs as Landlord is
permitted or required to make pursuant to the terms of this Agreement, provided
that any inspection or repair by Landlord or its representatives will not
unreasonably interfere with Tenant’s use and operation of the Leased Property
and further provided that in the event of an emergency, as determined by
Landlord in its reasonable discretion, prior Notice shall not be necessary.


ARTICLE 19


EASEMENTS


19.1  GRANT OF EASEMENTS.  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, LANDLORD WILL JOIN IN GRANTING AND, IF NECESSARY, MODIFYING OR
ABANDONING SUCH RIGHTS-OF-WAY, EASEMENTS AND OTHER INTERESTS AS MAY BE
REASONABLY REQUESTED BY TENANT FOR INGRESS AND EGRESS, AND ELECTRIC, TELEPHONE,
GAS, WATER, SEWER AND OTHER UTILITIES SO LONG AS:

(A)           THE INSTRUMENT CREATING, MODIFYING OR ABANDONING ANY SUCH
EASEMENT, RIGHT-OF-WAY OR OTHER INTEREST IS SATISFACTORY TO AND APPROVED BY
LANDLORD (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED); AND

(B)           LANDLORD RECEIVES AN OFFICER’S CERTIFICATE FROM TENANT STATING (I)
THAT SUCH GRANT, MODIFICATION OR ABANDONMENT IS NOT DETRIMENTAL TO THE PROPER
CONDUCT OF BUSINESS ON SUCH PROPERTY, (II) THE CONSIDERATION, IF ANY, BEING PAID
FOR SUCH GRANT, MODIFICATION OR ABANDONMENT (WHICH CONSIDERATION SHALL BE PAID
BY TENANT), (III) THAT SUCH GRANT, MODIFICATION OR ABANDONMENT DOES NOT IMPAIR
THE USE OR VALUE OF SUCH PROPERTY FOR THE PERMITTED USE, AND (IV) THAT, FOR AS
LONG AS THIS AGREEMENT SHALL BE IN EFFECT, TENANT WILL PERFORM ALL OBLIGATIONS,
IF ANY, OF LANDLORD UNDER ANY SUCH INSTRUMENT.

58


--------------------------------------------------------------------------------



19.2  EXERCISE OF RIGHTS BY TENANT.  SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, TENANT SHALL HAVE THE RIGHT TO EXERCISE ALL RIGHTS OF
LANDLORD UNDER THE EASEMENT AGREEMENTS AND, IN CONNECTION THEREWITH, LANDLORD
SHALL EXECUTE AND PROMPTLY RETURN TO TENANT SUCH DOCUMENTS AS TENANT SHALL
REASONABLY REQUEST.  TENANT SHALL PERFORM ALL OBLIGATIONS OF LANDLORD UNDER THE
EASEMENT AGREEMENTS.


19.3  PERMITTED ENCUMBRANCES.  ANY AGREEMENTS ENTERED INTO IN ACCORDANCE WITH
THIS ARTICLE 19 SHALL BE DEEMED A PERMITTED ENCUMBRANCE.


ARTICLE 20


PROPERTY MORTGAGES


20.1  LANDLORD MAY GRANT LIENS.  WITHOUT THE CONSENT OF TENANT, LANDLORD MAY,
FROM TIME TO TIME, DIRECTLY OR INDIRECTLY, CREATE OR OTHERWISE CAUSE TO EXIST
ANY LIEN, ENCUMBRANCE OR TITLE RETENTION AGREEMENT (“ENCUMBRANCE”) UPON THE
LEASED PROPERTY, OR ANY PORTION THEREOF, OR INTEREST THEREIN, WHETHER TO SECURE
ANY BORROWING OR OTHER MEANS OF FINANCING OR REFINANCING.


20.2  SUBORDINATION OF LEASE.  THIS AGREEMENT AND ANY AND ALL RIGHTS OF TENANT
HEREUNDER ARE AND SHALL BE SUBJECT AND SUBORDINATE TO ANY GROUND OR MASTER
LEASE, AND ALL RENEWALS, EXTENSIONS, MODIFICATIONS AND REPLACEMENTS THEREOF, AND
TO ALL MORTGAGES AND DEEDS OF TRUST, WHICH MAY NOW OR HEREAFTER AFFECT THE
LEASED PROPERTY, OR ANY PORTION THEREOF, OR ANY IMPROVEMENTS THEREON AND/OR ANY
OF SUCH LEASES, WHETHER OR NOT SUCH MORTGAGES OR DEEDS OF TRUST SHALL ALSO COVER
OTHER LANDS AND/OR BUILDINGS AND/OR LEASES, TO EACH AND EVERY ADVANCE MADE OR
HEREAFTER TO BE MADE UNDER SUCH MORTGAGES AND DEEDS OF TRUST, AND TO ALL
RENEWALS, MODIFICATIONS, REPLACEMENTS AND EXTENSIONS OF SUCH LEASES AND SUCH
MORTGAGES AND DEEDS OF TRUST AND ALL CONSOLIDATIONS OF SUCH MORTGAGES AND DEEDS
OF TRUST.  THIS SECTION SHALL BE SELF-OPERATIVE AND NO FURTHER INSTRUMENT OF
SUBORDINATION SHALL BE REQUIRED.  IN CONFIRMATION OF SUCH SUBORDINATION, TENANT
SHALL PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER ANY INSTRUMENT THAT LANDLORD,
THE LESSOR UNDER ANY SUCH LEASE OR THE HOLDER OF ANY SUCH MORTGAGE OR THE
TRUSTEE OR BENEFICIARY OF ANY DEED OF TRUST OR ANY OF THEIR RESPECTIVE
SUCCESSORS IN INTEREST MAY REASONABLY REQUEST TO EVIDENCE SUCH SUBORDINATION. 
ANY LEASE TO WHICH THIS AGREEMENT IS, AT THE TIME REFERRED TO, SUBJECT AND
SUBORDINATE IS HEREIN CALLED “SUPERIOR LEASE” AND THE LESSOR OF A SUPERIOR LEASE
OR ITS

59


--------------------------------------------------------------------------------



SUCCESSOR IN INTEREST AT THE TIME REFERRED TO IS HEREIN CALLED “SUPERIOR
LANDLORD” AND ANY MORTGAGE OR DEED OF TRUST TO WHICH THIS AGREEMENT IS, AT THE
TIME REFERRED TO, SUBJECT AND SUBORDINATE IS HEREIN CALLED “SUPERIOR MORTGAGE”
AND THE HOLDER, TRUSTEE OR BENEFICIARY OF A SUPERIOR MORTGAGE IS HEREIN CALLED
“SUPERIOR MORTGAGEE”.  TENANT SHALL HAVE NO OBLIGATIONS UNDER ANY SUPERIOR LEASE
OR SUPERIOR MORTGAGE OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS SECTION 20.2.

If any Superior Landlord or Superior Mortgagee or the nominee or designee of any
Superior Landlord or Superior Mortgagee shall succeed to the rights of Landlord
under this Agreement (any such person, “Successor Landlord”), whether through
possession or foreclosure action or delivery of a new lease or deed, or
otherwise, at such Successor Landlord’s request, Tenant shall attorn to and
recognize the Successor Landlord as Tenant’s landlord under this Agreement and
Tenant shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment (provided that such
instrument does not alter the terms of this Agreement), whereupon, this
Agreement shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this Agreement, except that the Successor Landlord (unless
formerly the landlord under this Agreement or its nominee or designee) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of any prior Landlord under this Agreement, (b) responsible for any
monies owing by or on deposit with any prior Landlord to the credit of Tenant
(except to the extent actually paid or delivered to the Successor Landlord), (c)
subject to any counterclaim or setoff which theretofore accrued to Tenant
against any prior Landlord, (d) bound by any modification of this Agreement
subsequent to such Superior Lease or Mortgage, or by any previous prepayment of
Rent for more than one (1) month in advance of the date due hereunder, which was
not approved in writing by the Superior Landlord or the Superior Mortgagee
thereto, (e) liable to Tenant beyond the Successor Landlord’s interest in the
Leased Property and the rents, income, receipts, revenues, issues and profits
issuing from the Leased Property, (f) responsible for the performance of any
work to be done by the Landlord under this Agreement to render the Leased
Property ready for occupancy by Tenant (subject to Landlord’s obligations under
Section 5.1.2(b) or with respect to any insurance or Condemnation proceeds), or
(g) required to remove any Person occupying the Leased Property or any part
thereof, except if such person claims by, through or under the Successor
Landlord.

60


--------------------------------------------------------------------------------


Tenant agrees at any time and from time to time to execute a suitable instrument
in confirmation of Tenant’s agreement to attorn, as aforesaid, and Landlord
agrees to provide Tenant with an instrument of nondisturbance and attornment
from each such Superior Mortgagee and Superior Landlord (other than the lessors
under any ground leases with respect to the Leased Property, or any portion
thereof) in form and substance reasonably satisfactory to Tenant. 
Notwithstanding the foregoing, any Successor Landlord shall be liable (a) to pay
to Tenant any amounts owed under Section 5.1.2(b), and (b) to pay to Tenant any
portions of insurance proceeds or Awards received by Landlord or the Successor
Landlord required to be paid to Tenant pursuant to the terms of this Agreement,
and, as a condition to any mortgage, lien or lease in respect of the Leased
Property, or any portion thereof, and the subordination of this Agreement
thereto, the mortgagee, lienholder or lessor, as applicable, shall expressly
agree, for the benefit of Tenant, to make such payments, which agreement shall
be embodied in an instrument in form reasonably satisfactory to Tenant.


20.3  NOTICE TO MORTGAGEE AND SUPERIOR LANDLORD.  SUBSEQUENT TO THE RECEIPT BY
TENANT OF NOTICE FROM LANDLORD AS TO THE IDENTITY OF ANY PROPERTY MORTGAGEE OR
SUPERIOR LANDLORD UNDER A LEASE WITH LANDLORD, AS GROUND LESSEE, WHICH INCLUDES
THE LEASED PROPERTY, OR ANY PORTION THEREOF, AS PART OF THE DEMISED PREMISES AND
WHICH COMPLIES WITH SECTION 20.1 (WHICH NOTICE SHALL BE ACCOMPANIED BY A COPY OF
THE APPLICABLE MORTGAGE OR LEASE), NO NOTICE FROM TENANT TO LANDLORD AS TO A
DEFAULT BY LANDLORD UNDER THIS AGREEMENT SHALL BE EFFECTIVE WITH RESPECT TO A
PROPERTY MORTGAGEE OR SUPERIOR LANDLORD UNLESS AND UNTIL A COPY OF THE SAME IS
GIVEN TO SUCH PROPERTY MORTGAGEE OR SUPERIOR LANDLORD AT THE ADDRESS SET FORTH
IN THE ABOVE DESCRIBED NOTICE, AND THE CURING OF ANY OF LANDLORD’S DEFAULTS
WITHIN THE APPLICABLE NOTICE AND CURE PERIODS SET FORTH IN ARTICLE 14 BY SUCH
PROPERTY MORTGAGEE OR SUPERIOR LANDLORD SHALL BE TREATED AS PERFORMANCE BY
LANDLORD.


ARTICLE 21


ADDITIONAL COVENANTS OF LANDLORD AND TENANT


21.1  PROMPT PAYMENT OF INDEBTEDNESS.  TENANT SHALL (A) PAY OR CAUSE TO BE PAID
WHEN DUE ALL PAYMENTS OF PRINCIPAL OF AND PREMIUM AND INTEREST ON TENANT’S
INDEBTEDNESS FOR MONEY BORROWED AND SHALL NOT PERMIT OR SUFFER ANY SUCH
INDEBTEDNESS TO BECOME OR REMAIN IN DEFAULT BEYOND ANY APPLICABLE GRACE OR CURE
PERIOD, (B) PAY OR CAUSE TO BE PAID WHEN DUE ALL LAWFUL CLAIMS FOR LABOR

61


--------------------------------------------------------------------------------



AND RENTS WITH RESPECT TO THE LEASED PROPERTY, (C) PAY OR CAUSE TO BE PAID WHEN
DUE ALL TRADE PAYABLES AND (D) PAY OR CAUSE TO BE PAID WHEN DUE ALL OTHER OF
TENANT’S INDEBTEDNESS UPON WHICH IT IS OR BECOMES OBLIGATED, EXCEPT, IN EACH
CASE, OTHER THAN THAT REFERRED TO IN CLAUSE (A), TO THE EXTENT PAYMENT IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS IN ACCORDANCE WITH ARTICLE 8
AND IF TENANT SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP, IF APPROPRIATE, OR UNLESS AND UNTIL
FORECLOSURE, DISTRAINT SALE OR OTHER SIMILAR PROCEEDINGS SHALL HAVE BEEN
COMMENCED.


21.2  CONDUCT OF BUSINESS.  TENANT SHALL NOT ENGAGE IN ANY BUSINESS OTHER THAN
THE LEASING AND OPERATION OF THE LEASED PROPERTY (INCLUDING ANY INCIDENTAL OR
ANCILLARY BUSINESS RELATING THERETO) AND SHALL DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT AND IN GOOD
STANDING ITS LEGAL EXISTENCE AND ITS RIGHTS AND LICENSES NECESSARY TO CONDUCT
SUCH BUSINESS.


21.3  MAINTENANCE OF ACCOUNTS AND RECORDS.  TENANT SHALL KEEP TRUE RECORDS AND
BOOKS OF ACCOUNT OF TENANT IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE
OF DEALINGS AND TRANSACTIONS IN RELATION TO THE BUSINESS AND AFFAIRS OF TENANT
IN ACCORDANCE WITH GAAP.  TENANT SHALL APPLY ACCOUNTING PRINCIPLES IN THE
PREPARATION OF THE FINANCIAL STATEMENTS OF TENANT WHICH, IN THE JUDGMENT OF AND
THE OPINION OF ITS INDEPENDENT PUBLIC ACCOUNTANTS, ARE IN ACCORDANCE WITH GAAP,
WHERE APPLICABLE, EXCEPT FOR CHANGES APPROVED BY SUCH INDEPENDENT PUBLIC
ACCOUNTANTS.  TENANT SHALL PROVIDE TO LANDLORD EITHER IN A FOOTNOTE TO THE
FINANCIAL STATEMENTS DELIVERED UNDER SECTION 17.2 WHICH RELATE TO THE PERIOD IN
WHICH SUCH CHANGE OCCURS, OR IN SEPARATE SCHEDULES TO SUCH FINANCIAL STATEMENTS,
INFORMATION SUFFICIENT TO SHOW THE EFFECT OF ANY SUCH CHANGES ON SUCH FINANCIAL
STATEMENTS.


21.4  NOTICE OF LITIGATION, ETC.  TENANT SHALL GIVE PROMPT NOTICE TO LANDLORD OF
ANY LITIGATION OR ANY ADMINISTRATIVE PROCEEDING TO WHICH IT MAY HEREAFTER BECOME
A PARTY OF WHICH TENANT HAS NOTICE OR ACTUAL KNOWLEDGE WHICH INVOLVES A
POTENTIAL LIABILITY EQUAL TO OR GREATER THAN TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000) OR WHICH MAY OTHERWISE RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE
BUSINESS, OPERATIONS, PROPERTY, PROSPECTS, RESULTS OF OPERATION OR CONDITION,
FINANCIAL OR OTHER, OF TENANT.  FORTHWITH UPON TENANT OBTAINING KNOWLEDGE OF ANY
DEFAULT, EVENT OF DEFAULT OR ANY DEFAULT OR EVENT OF DEFAULT UNDER ANY AGREEMENT
RELATING TO INDEBTEDNESS FOR MONEY BORROWED IN AN AGGREGATE AMOUNT EXCEEDING, AT
ANY ONE TIME, TWO HUNDRED

62


--------------------------------------------------------------------------------



FIFTY THOUSAND DOLLARS ($250,000), OR ANY EVENT OR CONDITION THAT WOULD BE
REQUIRED TO BE DISCLOSED IN A CURRENT REPORT FILED BY TENANT ON FORM 8-K OR IN
PART II OF A QUARTERLY REPORT ON FORM 10-Q IF TENANT WERE REQUIRED TO FILE SUCH
REPORTS UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, TENANT SHALL
FURNISH NOTICE THEREOF TO LANDLORD SPECIFYING THE NATURE AND PERIOD OF EXISTENCE
THEREOF AND WHAT ACTION TENANT HAS TAKEN OR IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO.


21.5  INDEBTEDNESS OF TENANT.  TENANT SHALL NOT CREATE, INCUR, ASSUME OR
GUARANTEE, OR PERMIT TO EXIST, OR BECOME OR REMAIN LIABLE DIRECTLY OR INDIRECTLY
UPON, ANY INDEBTEDNESS EXCEPT THE FOLLOWING:

(A)           INDEBTEDNESS OF TENANT TO LANDLORD;

(B)           INDEBTEDNESS OF TENANT FOR IMPOSITIONS, TO THE EXTENT THAT PAYMENT
THEREOF SHALL NOT AT THE TIME BE REQUIRED TO BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE 8;

(C)           INDEBTEDNESS OF TENANT IN RESPECT OF JUDGMENTS OR AWARDS (I) WHICH
HAVE BEEN IN FORCE FOR LESS THAN THE APPLICABLE APPEAL PERIOD AND IN RESPECT OF
WHICH EXECUTION THEREOF SHALL HAVE BEEN STAYED PENDING SUCH APPEAL OR REVIEW, OR
(II) WHICH ARE FULLY COVERED BY INSURANCE PAYABLE TO TENANT, OR (III) WHICH ARE
FOR AN AMOUNT NOT IN EXCESS OF $250,000 IN THE AGGREGATE AT ANY ONE TIME
OUTSTANDING AND (X) WHICH HAVE BEEN IN FORCE FOR NOT LONGER THAN THE APPLICABLE
APPEAL PERIOD, SO LONG AS EXECUTION IS NOT LEVIED THEREUNDER OR (Y) IN RESPECT
OF WHICH AN APPEAL OR PROCEEDINGS FOR REVIEW SHALL AT THE TIME BE PROSECUTED IN
GOOD FAITH IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 8, AND IN RESPECT OF
WHICH EXECUTION THEREOF SHALL HAVE BEEN STAYED PENDING SUCH APPEAL OR REVIEW;

(D)           UNSECURED BORROWINGS OF TENANT FROM ITS AFFILIATED PERSONS WHICH
ARE BY THEIR TERMS EXPRESSLY SUBORDINATE PURSUANT TO A SUBORDINATION AGREEMENT
TO THE PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS AGREEMENT; OR

(E)           INDEBTEDNESS FOR PURCHASE MONEY FINANCING IN ACCORDANCE WITH
SECTION 21.8(A) AND OTHER OPERATING LIABILITIES INCURRED IN THE ORDINARY COURSE
OF TENANT’S BUSINESS;

(F)            INDEBTEDNESS OF TENANT AS GUARANTOR OR BORROWER SECURED BY LIENS
PERMITTED UNDER SECTION 21.8(C); OR

63


--------------------------------------------------------------------------------


(G)                                 A GUARANTY OF TA’S OBLIGATIONS UNDER ITS
REVOLVING LINE OF CREDIT AND FOR ANY PRIVATELY PLACED OR PUBLICLY ISSUED DEBT.


21.6  DISTRIBUTIONS, PAYMENTS TO AFFILIATED PERSONS, ETC.  TENANT SHALL NOT
DECLARE, ORDER, PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY DISTRIBUTIONS OR ANY
PAYMENT TO ANY AFFILIATED PERSON OF TENANT (INCLUDING PAYMENTS IN THE ORDINARY
COURSE OF BUSINESS) OR SET APART ANY SUM OR PROPERTY THEREFOR, OR AGREE TO DO
SO, IF, AT THE TIME OF SUCH PROPOSED ACTION, OR IMMEDIATELY AFTER GIVING EFFECT
THERETO, ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  OTHERWISE,
AS LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, TENANT MAY
MAKE DISTRIBUTIONS AND PAYMENTS TO AFFILIATED PERSONS; PROVIDED, HOWEVER, THAT
ANY SUCH PAYMENTS SHALL AT ALL TIMES BE SUBORDINATE TO TENANT’S OBLIGATIONS
UNDER THIS AGREEMENT.


21.7  PROHIBITED TRANSACTIONS.  TENANT SHALL NOT PERMIT TO EXIST OR ENTER INTO
ANY AGREEMENT OR ARRANGEMENT WHEREBY IT ENGAGES IN A TRANSACTION OF ANY KIND
WITH ANY AFFILIATED PERSON AS TO TENANT OR ANY GUARANTOR, EXCEPT ON TERMS AND
CONDITIONS WHICH ARE COMMERCIALLY REASONABLE.


21.8  LIENS AND ENCUMBRANCES.  EXCEPT AS PERMITTED BY ARTICLE 7 AND SECTION
21.5, TENANT SHALL NOT CREATE OR INCUR OR SUFFER TO BE CREATED OR INCURRED OR TO
EXIST ANY LIEN ON THIS AGREEMENT OR ANY OF TENANT’S ASSETS, PROPERTIES, RIGHTS
OR INCOME, OR ANY OF ITS INTEREST THEREIN, NOW OR AT ANY TIME HEREAFTER OWNED,
OTHER THAN:

(A)                                  SECURITY INTERESTS SECURING THE PURCHASE
PRICE OF EQUIPMENT OR PERSONAL PROPERTY WHETHER ACQUIRED BEFORE OR AFTER THE
COMMENCEMENT DATE; PROVIDED, HOWEVER, THAT (I) SUCH LIEN SHALL AT ALL TIMES BE
CONFINED SOLELY TO THE ASSET IN QUESTION AND (II) THE AGGREGATE PRINCIPAL AMOUNT
OF INDEBTEDNESS SECURED BY ANY SUCH LIEN SHALL NOT EXCEED THE COST OF
ACQUISITION OR CONSTRUCTION OF THE PROPERTY SUBJECT THERETO;

(B)                                 PERMITTED ENCUMBRANCES;

(C)                                  SECURITY INTERESTS IN ACCOUNTS OR CHATTEL
PAPER, IN SUPPORT OBLIGATIONS, GENERAL INTANGIBLES OR DEPOSIT ACCOUNTS RELATING
TO SUCH ACCOUNTS OR CHATTEL PAPER, IN ANY INSTRUMENTS OR INVESTMENT PROPERTY
EVIDENCING OR ARISING FROM SUCH ACCOUNTS OR CHATTEL PAPER, IN ANY DOCUMENTS,
BOOKS, RECORDS OR OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, COMPUTER
PROGRAMS, TAPES, DISCS, PUNCH CARDS, DATA PROCESSING SOFTWARE AND RELATED

64


--------------------------------------------------------------------------------


PROPERTY AND RIGHTS) MAINTAINED WITH RESPECT TO ANY PROPERTY DESCRIBED IN THIS
SECTION 21.8(C) OR IN ANY PROCEEDS OF ANY OF THE FOREGOING (CAPITALIZED TERMS
USED IN THIS SECTION 21.8(C) WITHOUT DEFINITION BEING USED AS DEFINED IN OR FOR
PURPOSES OF ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE
COMMONWEALTH OF MASSACHUSETTS); OR

(D)                                 AS PERMITTED PURSUANT TO SECTION 21.5.


21.9  MERGER; SALE OF ASSETS; ETC.  WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT
(WHICH CONSENT MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE DISCRETION), TENANT
SHALL NOT (I) SELL, LEASE (AS LESSOR OR SUBLESSOR), TRANSFER OR OTHERWISE
DISPOSE OF, OR ABANDON, ALL OR ANY MATERIAL PORTION OF ITS ASSETS (INCLUDING
CAPITAL STOCK OR OTHER EQUITY INTERESTS) OR BUSINESS TO ANY PERSON, (II) MERGE
INTO OR WITH OR CONSOLIDATE WITH ANY OTHER ENTITY, OR (III) SELL, LEASE (AS
LESSOR OR SUBLESSOR), TRANSFER OR OTHERWISE DISPOSE OF, OR ABANDON, ANY PERSONAL
PROPERTY OR FIXTURES OR ANY REAL PROPERTY; PROVIDED, HOWEVER, THAT,
NOTWITHSTANDING THE PROVISIONS OF CLAUSE (III) PRECEDING, TENANT MAY DISPOSE OF
EQUIPMENT OR FIXTURES WHICH HAVE BECOME INADEQUATE, OBSOLETE, WORN-OUT,
UNSUITABLE, UNDESIRABLE OR UNNECESSARY, PROVIDED SUBSTITUTE EQUIPMENT OR
FIXTURES HAVING EQUAL OR GREATER VALUE AND UTILITY (BUT NOT NECESSARILY HAVING
THE SAME FUNCTION) HAVE BEEN PROVIDED.


21.10  BANKRUPTCY REMOTE ENTITIES.  AT LANDLORD’S REQUEST, TENANT SHALL MAKE
SUCH AMENDMENTS, MODIFICATIONS OR OTHER CHANGES TO ITS CHARTER DOCUMENTS AND
GOVERNING BODIES (INCLUDING, WITHOUT LIMITATION, TENANT’S BOARD OF DIRECTORS),
AND TAKE SUCH OTHER ACTIONS, AS MAY FROM TIME TO TIME BE NECESSARY TO QUALIFY
TENANT AS A “BANKRUPTCY REMOTE ENTITY”, PROVIDED THAT LANDLORD SHALL REIMBURSE
TENANT FOR ALL COSTS AND EXPENSES REASONABLY INCURRED BY TENANT IN CONNECTION
WITH THE MAKING OF SUCH AMENDMENTS OR MODIFICATIONS.


21.11  TRADE AREA RESTRICTION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NEITHER TENANT NOR ANY AFFILIATED PERSON OF TENANT SHALL ACQUIRE,
OWN, FRANCHISE, FINANCE, LEASE, MANAGE, OPERATE OR OPEN ANY TRAVEL CENTER OR
SIMILAR BUSINESS (OTHER THAN ANY TRAVEL CENTER LEASED TO TENANT OR ANY
AFFILIATED PERSON OF TENANT BY LANDLORD OR ANY AFFILIATED PERSON OF LANDLORD)
WITHIN SEVENTY-FIVE (75) MILES IN EITHER DIRECTION ALONG THE PRIMARY INTERSTATE
ON WHICH ANY PROPERTY IS LOCATED WITHOUT LANDLORD’S CONSENT, WHICH CONSENT MAY
BE GIVEN OR WITHHELD IN LANDLORD’S SOLE DISCRETION.

65


--------------------------------------------------------------------------------


 


ARTICLE 22


ARBITRATION

Landlord or Tenant may elect to submit any dispute hereunder that has an amount
in controversy in excess of $250,000 to arbitration hereunder.  Any such
arbitration shall be conducted in Boston, Massachusetts in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then
pertaining and the decision of the arbitrators with respect to such dispute
shall be binding, final and conclusive on the parties.

In the event Landlord or Tenant shall elect to submit any such dispute to
arbitration hereunder, Landlord and Tenant shall each appoint and pay all fees
of a fit and impartial person as arbitrator with at least ten (10) years’ recent
professional experience in the general subject matter of the dispute.  Notice of
such appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either Landlord or Tenant shall
fail to appoint an arbitrator, as aforesaid, for a period of twenty (20) days
after written notice from the other party to make such appointment, then the
arbitrator appointed by the party having made such appointment shall appoint a
second arbitrator and the two (2) so appointed shall, in the event of their
failure to agree upon any decision within thirty (30) days thereafter, appoint a
third arbitrator.  If such arbitrators fail to agree upon a third arbitrator
within forty five (45) days after the appointment of the second arbitrator, then
such third arbitrator shall be appointed by the American Arbitration Association
from its qualified panel of arbitrators, and shall be a person having at least
ten (10) years’ recent professional experience as to the subject matter in
question.  The fees of the third arbitrator and the expenses incident to the
proceedings shall be borne equally between Landlord and Tenant, unless the
arbitrators decide otherwise.  The fees of respective counsel engaged by the
parties, and the fees of expert witnesses and other witnesses called for the
parties, shall be paid by the respective party engaging such counsel or calling
or engaging such witnesses.

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one

66


--------------------------------------------------------------------------------


counterpart thereof to be delivered to Landlord and one to Tenant.  A judgment
of a court of competent jurisdiction may be entered upon the award of the
arbitrators in accordance with the rules and statutes applicable thereto then
obtaining.


ARTICLE 23


MISCELLANEOUS


23.1  LIMITATION ON PAYMENT OF RENT.  ALL AGREEMENTS BETWEEN LANDLORD AND TENANT
HEREIN ARE HEREBY EXPRESSLY LIMITED SO THAT IN NO CONTINGENCY OR EVENT
WHATSOEVER, WHETHER BY REASON OF ACCELERATION OF RENT, OR OTHERWISE, SHALL THE
RENT OR ANY OTHER AMOUNTS PAYABLE TO LANDLORD UNDER THIS AGREEMENT EXCEED THE
MAXIMUM PERMISSIBLE UNDER APPLICABLE LAW, THE BENEFIT OF WHICH MAY BE ASSERTED
BY TENANT AS A DEFENSE, AND IF, FROM ANY CIRCUMSTANCE WHATSOEVER, FULFILLMENT OF
ANY PROVISION OF THIS AGREEMENT, AT THE TIME PERFORMANCE OF SUCH PROVISION SHALL
BE DUE, SHALL INVOLVE TRANSCENDING THE LIMIT OF VALIDITY PRESCRIBED BY LAW, OR
IF FROM ANY CIRCUMSTANCES LANDLORD SHOULD EVER RECEIVE AS FULFILLMENT OF SUCH
PROVISION SUCH AN EXCESSIVE AMOUNT, THEN, IPSO FACTO, THE AMOUNT WHICH WOULD BE
EXCESSIVE SHALL BE APPLIED TO THE REDUCTION OF THE INSTALLMENT(S) OF MINIMUM
RENT NEXT DUE AND NOT TO THE PAYMENT OF SUCH EXCESSIVE AMOUNT.  THIS PROVISION
SHALL CONTROL EVERY OTHER PROVISION OF THIS AGREEMENT AND ANY OTHER AGREEMENTS
BETWEEN LANDLORD AND TENANT.


23.2  NO WAIVER.  NO FAILURE BY LANDLORD OR TENANT TO INSIST UPON THE STRICT
PERFORMANCE OF ANY TERM HEREOF OR TO EXERCISE ANY RIGHT, POWER OR REMEDY
CONSEQUENT UPON A BREACH THEREOF, AND NO ACCEPTANCE OF FULL OR PARTIAL PAYMENT
OF RENT DURING THE CONTINUANCE OF ANY SUCH BREACH, SHALL CONSTITUTE A WAIVER OF
ANY SUCH BREACH OR OF ANY SUCH TERM.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, NO
WAIVER OF ANY BREACH SHALL AFFECT OR ALTER THIS AGREEMENT, WHICH SHALL CONTINUE
IN FULL FORCE AND EFFECT WITH RESPECT TO ANY OTHER THEN EXISTING OR SUBSEQUENT
BREACH.


23.3  REMEDIES CUMULATIVE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH LEGAL,
EQUITABLE OR CONTRACTUAL RIGHT, POWER AND REMEDY OF LANDLORD OR TENANT, NOW OR
HEREAFTER PROVIDED EITHER IN THIS AGREEMENT OR BY STATUTE OR OTHERWISE, SHALL BE
CUMULATIVE AND CONCURRENT AND SHALL BE IN ADDITION TO EVERY OTHER RIGHT, POWER
AND REMEDY AND THE EXERCISE OR BEGINNING OF THE EXERCISE BY LANDLORD OR TENANT
(AS APPLICABLE) OF ANY ONE OR MORE OF SUCH RIGHTS, POWERS AND REMEDIES SHALL NOT
PRECLUDE THE

67


--------------------------------------------------------------------------------



SIMULTANEOUS OR SUBSEQUENT EXERCISE BY LANDLORD OF ANY OR ALL OF SUCH OTHER
RIGHTS, POWERS AND REMEDIES.


23.4  SEVERABILITY.  ANY CLAUSE, SENTENCE, PARAGRAPH, SECTION OR PROVISION OF
THIS AGREEMENT HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL
OR INEFFECTIVE SHALL NOT IMPAIR, INVALIDATE OR NULLIFY THE REMAINDER OF THIS
AGREEMENT, BUT RATHER THE EFFECT THEREOF SHALL BE CONFINED TO THE CLAUSE,
SENTENCE, PARAGRAPH, SECTION OR PROVISION SO HELD TO BE INVALID, ILLEGAL OR
INEFFECTIVE, AND THIS AGREEMENT SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL
OR INEFFECTIVE PROVISIONS HAD NEVER BEEN CONTAINED THEREIN.


23.5  ACCEPTANCE OF SURRENDER.  NO SURRENDER TO LANDLORD OF THIS AGREEMENT OR OF
THE LEASED PROPERTY OR ANY PART THEREOF, OR OF ANY INTEREST THEREIN, SHALL BE
VALID OR EFFECTIVE UNLESS AGREED TO AND ACCEPTED IN WRITING BY LANDLORD AND NO
ACT BY LANDLORD OR ANY REPRESENTATIVE OR AGENT OF LANDLORD, OTHER THAN SUCH A
WRITTEN ACCEPTANCE BY LANDLORD, SHALL CONSTITUTE AN ACCEPTANCE OF ANY SUCH
SURRENDER.


23.6  NO MERGER OF TITLE.  IT IS EXPRESSLY ACKNOWLEDGED AND AGREED THAT IT IS
THE INTENT OF THE PARTIES THAT THERE SHALL BE NO MERGER OF THIS AGREEMENT OR OF
THE LEASEHOLD ESTATE CREATED HEREBY BY REASON OF THE FACT THAT THE SAME PERSON
MAY ACQUIRE, OWN OR HOLD, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR THE
LEASEHOLD ESTATE CREATED HEREBY AND THE FEE ESTATE OR GROUND LANDLORD’S INTEREST
IN THE LEASED PROPERTY.


23.7  CONVEYANCE BY LANDLORD.  IF LANDLORD OR ANY SUCCESSOR OWNER OF ALL OR ANY
PORTION OF THE LEASED PROPERTY SHALL CONVEY ALL OR ANY PORTION OF THE LEASED
PROPERTY IN ACCORDANCE WITH THE TERMS HEREOF OTHER THAN AS SECURITY FOR A DEBT,
AND THE GRANTEE OR TRANSFEREE OF SUCH OF THE LEASED PROPERTY SHALL EXPRESSLY
ASSUME ALL OBLIGATIONS OF LANDLORD HEREUNDER ARISING OR ACCRUING FROM AND AFTER
THE DATE OF SUCH CONVEYANCE OR TRANSFER, LANDLORD OR SUCH SUCCESSOR OWNER, AS
THE CASE MAY BE, SHALL THEREUPON BE RELEASED FROM ALL FUTURE LIABILITIES AND
OBLIGATIONS OF LANDLORD UNDER THIS AGREEMENT WITH RESPECT TO SUCH OF THE LEASED
PROPERTY ARISING OR ACCRUING FROM AND AFTER THE DATE OF SUCH CONVEYANCE OR OTHER
TRANSFER AND ALL SUCH FUTURE LIABILITIES AND OBLIGATIONS SHALL THEREUPON BE
BINDING UPON THE NEW OWNER.


23.8  QUIET ENJOYMENT.  TENANT SHALL PEACEABLY AND QUIETLY HAVE, HOLD AND ENJOY
THE LEASED PROPERTY FOR THE TERM, FREE OF HINDRANCE OR MOLESTATION BY LANDLORD
OR ANYONE CLAIMING BY, THROUGH OR UNDER LANDLORD, BUT SUBJECT TO (A) ANY
ENCUMBRANCE

68


--------------------------------------------------------------------------------



PERMITTED UNDER ARTICLE 20 OR OTHERWISE PERMITTED TO BE CREATED BY LANDLORD
HEREUNDER, (B) ALL PERMITTED ENCUMBRANCES, (C) LIENS AS TO OBLIGATIONS OF
LANDLORD THAT ARE EITHER NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH
AND BY PROPER PROCEEDINGS, PROVIDED THE SAME DO NOT MATERIALLY INTERFERE WITH
TENANT’S ABILITY TO OPERATE ANY TRAVEL CENTER AND (D) LIENS THAT HAVE BEEN
CONSENTED TO IN WRITING BY TENANT.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, NO FAILURE BY LANDLORD TO COMPLY WITH THE FOREGOING COVENANT SHALL
GIVE TENANT ANY RIGHT TO CANCEL OR TERMINATE THIS AGREEMENT OR ABATE, REDUCE OR
MAKE A DEDUCTION FROM OR OFFSET AGAINST THE RENT OR ANY OTHER SUM PAYABLE UNDER
THIS AGREEMENT, OR TO FAIL TO PERFORM ANY OTHER OBLIGATION OF TENANT HEREUNDER.


23.9  NO RECORDATION.  NEITHER LANDLORD NOR TENANT SHALL RECORD THIS AGREEMENT.


23.10  NOTICES.

(A)                                  ANY AND ALL NOTICES, DEMANDS, CONSENTS,
APPROVALS, OFFERS, ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING AND THE SAME
SHALL BE DELIVERED EITHER IN HAND, BY TELECOPIER WITH WRITTEN ACKNOWLEDGMENT OF
RECEIPT, OR BY MAIL OR FEDERAL EXPRESS OR SIMILAR EXPEDITED COMMERCIAL CARRIER,
ADDRESSED TO THE RECIPIENT OF THE NOTICE, POSTPAID AND REGISTERED OR CERTIFIED
WITH RETURN RECEIPT REQUESTED (IF BY MAIL), OR WITH ALL FREIGHT CHARGES PREPAID
(IF BY FEDERAL EXPRESS OR SIMILAR CARRIER).

(B)                                 ALL NOTICES REQUIRED OR PERMITTED TO BE SENT
HEREUNDER SHALL BE DEEMED TO HAVE BEEN GIVEN FOR ALL PURPOSES OF THIS AGREEMENT
UPON THE DATE OF ACKNOWLEDGED RECEIPT, IN THE CASE OF A NOTICE BY TELECOPIER,
AND, IN ALL OTHER CASES, UPON THE DATE OF RECEIPT OR REFUSAL, EXCEPT THAT
WHENEVER UNDER THIS AGREEMENT A NOTICE IS EITHER RECEIVED ON A DAY WHICH IS NOT
A BUSINESS DAY OR IS REQUIRED TO BE DELIVERED ON OR BEFORE A SPECIFIC DAY WHICH
IS NOT A BUSINESS DAY, THE DAY OF RECEIPT OR REQUIRED DELIVERY SHALL
AUTOMATICALLY BE EXTENDED TO THE NEXT BUSINESS DAY.

(C)                                  ALL SUCH NOTICES SHALL BE ADDRESSED,

if to Landlord:

c/o Hospitality Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. John G. Murray

Telecopier No. (617) 969-5730

69


--------------------------------------------------------------------------------


if to Tenant:

c/o TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio  44145

Attn:  Mr. Thomas M. O’Brien

Telecopier No. (440)808-3301

(D)                                 BY NOTICE GIVEN AS HEREIN PROVIDED, THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS SHALL HAVE THE RIGHT
FROM TIME TO TIME AND AT ANY TIME DURING THE TERM OF THIS AGREEMENT TO CHANGE
THEIR RESPECTIVE ADDRESSES EFFECTIVE UPON RECEIPT BY THE OTHER PARTIES OF SUCH
NOTICE AND EACH SHALL HAVE THE RIGHT TO SPECIFY AS ITS ADDRESS ANY OTHER ADDRESS
WITHIN THE UNITED STATES OF AMERICA.


23.11  CONSTRUCTION.  ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, ALL CLAIMS AGAINST, AND LIABILITIES OF, TENANT OR LANDLORD
ARISING PRIOR TO ANY DATE OF TERMINATION OR EXPIRATION OF THIS AGREEMENT WITH
RESPECT TO THE LEASED PROPERTY SHALL SURVIVE SUCH TERMINATION OR EXPIRATION.  IN
NO EVENT SHALL LANDLORD BE LIABLE FOR ANY CONSEQUENTIAL DAMAGES SUFFERED BY
TENANT AS THE RESULT OF A BREACH OF THIS AGREEMENT BY LANDLORD.  NEITHER THIS
AGREEMENT NOR ANY PROVISION HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR
TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY TO BE
CHARGED.  ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS. EACH TERM OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY TENANT
SHALL BE CONSTRUED AS AN INDEPENDENT COVENANT AND CONDITION.  TIME IS OF THE
ESSENCE WITH RESPECT TO THE PROVISIONS OF THIS AGREEMENT.  TENANT HEREBY
ACKNOWLEDGES THAT THE AGREEMENT BETWEEN LANDLORD AND TENANT TO TREAT THIS
AGREEMENT AS A SINGLE LEASE IN ALL RESPECTS WAS AND IS OF PRIMARY IMPORTANCE,
AND A MATERIAL INDUCEMENT, TO LANDLORD TO ENTER INTO THIS AGREEMENT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE PARTIES HERETO ACKNOWLEDGE THAT
THIS AGREEMENT CONSTITUTES A SINGLE LEASE OF THE LEASED PROPERTY AND IS NOT
DIVISIBLE NOTWITHSTANDING ANY REFERENCES HEREIN TO ANY INDIVIDUAL PROPERTY AND
NOTWITHSTANDING THE POSSIBILITY THAT CERTAIN INDIVIDUAL PROPERTIES MAY BE
DELETED HEREFROM PURSUANT TO THE EXPRESS PROVISIONS OF THIS AGREEMENT.


23.12  COUNTERPARTS; HEADINGS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL

70


--------------------------------------------------------------------------------



CONSTITUTE AN ORIGINAL, BUT WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE
INSTRUMENT AND SHALL BECOME EFFECTIVE AS OF THE DATE HEREOF WHEN COPIES HEREOF,
WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE PARTIES HERETO
SHALL HAVE BEEN SIGNED.  HEADINGS IN THIS AGREEMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR AFFECT THE MEANING OF THE PROVISIONS
HEREOF.


23.13  APPLICABLE LAW, ETC.  EXCEPT AS TO MATTERS REGARDING THE INTERNAL AFFAIRS
OF LANDLORD AND ISSUES OF OR LIMITATIONS ON ANY PERSONAL LIABILITY OF THE
SHAREHOLDERS AND TRUSTEES OR DIRECTORS OF LANDLORD FOR OBLIGATIONS OF LANDLORD,
AS TO WHICH THE LAWS OF THE STATE OF MARYLAND SHALL GOVERN, THIS AGREEMENT SHALL
BE INTERPRETED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF MASSACHUSETTS APPLICABLE TO CONTRACTS BETWEEN RESIDENTS OF
MASSACHUSETTS WHICH ARE TO BE PERFORMED ENTIRELY WITHIN MASSACHUSETTS,
REGARDLESS OF (I) WHERE THIS AGREEMENT IS EXECUTED OR DELIVERED; OR (II) WHERE
ANY PAYMENT OR OTHER PERFORMANCE REQUIRED BY THIS AGREEMENT IS MADE OR REQUIRED
TO BE MADE; OR (III) WHERE ANY BREACH OF ANY PROVISION OF THIS AGREEMENT OCCURS,
OR ANY CAUSE OF ACTION OTHERWISE ACCRUES; OR (IV) WHERE ANY ACTION OR OTHER
PROCEEDING IS INSTITUTED OR PENDING; OR (V) THE NATIONALITY, CITIZENSHIP,
DOMICILE, PRINCIPAL PLACE OF BUSINESS, OR JURISDICTION OF ORGANIZATION OR
DOMESTICATION OF ANY PARTY; OR (VI) WHETHER THE LAWS OF THE FORUM JURISDICTION
OTHERWISE WOULD APPLY THE LAWS OF A JURISDICTION OTHER THAN MASSACHUSETTS; OR
(VII) ANY COMBINATION OF THE FOREGOING.  NOTWITHSTANDING THE FOREGOING, THE LAWS
OF THE STATE SHALL APPLY TO THE PERFECTION AND PRIORITY OF LIENS UPON AND THE
DISPOSITION OF ANY PROPERTY.


23.14  RIGHT TO MAKE AGREEMENT.  EACH PARTY WARRANTS, WITH RESPECT TO ITSELF,
THAT NEITHER THE EXECUTION OF THIS AGREEMENT, NOR THE CONSUMMATION OF ANY
TRANSACTION CONTEMPLATED HEREBY, SHALL VIOLATE ANY PROVISION OF ANY LAW, OR ANY
JUDGMENT, WRIT, INJUNCTION, ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL
AUTHORITY HAVING JURISDICTION OVER IT; NOR RESULT IN OR CONSTITUTE A BREACH OR
DEFAULT UNDER ANY INDENTURE, CONTRACT, OTHER COMMITMENT OR RESTRICTION TO WHICH
IT IS A PARTY OR BY WHICH IT IS BOUND; NOR REQUIRE ANY CONSENT, VOTE OR APPROVAL
WHICH HAS NOT BEEN GIVEN OR TAKEN, OR AT THE TIME OF THE TRANSACTION INVOLVED
SHALL NOT HAVE BEEN GIVEN OR TAKEN.  EACH PARTY COVENANTS THAT IT HAS AND WILL
CONTINUE TO HAVE THROUGHOUT THE TERM OF THIS AGREEMENT AND ANY EXTENSIONS
THEREOF, THE FULL RIGHT TO ENTER INTO THIS AGREEMENT AND PERFORM ITS OBLIGATIONS
HEREUNDER.

71


--------------------------------------------------------------------------------



23.15  ATTORNEYS’ FEES.  IF ANY LAWSUIT OR ARBITRATION OR OTHER LEGAL PROCEEDING
ARISES IN CONNECTION WITH THE INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT,
THE PREVAILING PARTY THEREIN SHALL BE ENTITLED TO RECEIVE FROM THE OTHER PARTY
THE PREVAILING PARTY’S COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
INCURRED IN CONNECTION THEREWITH, IN PREPARATION THEREFOR AND ON APPEAL
THEREFROM, WHICH AMOUNTS SHALL BE INCLUDED IN ANY JUDGMENT THEREIN.


23.16  NONLIABILITY OF TRUSTEES.  THE DECLARATION OF TRUST ESTABLISHING HPT PSC
PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME OF SUCH ENTITY REFERS TO THE
TRUSTEES UNDER SUCH DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY
OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
SUCH ENTITY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR
ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH ENTITY.  ALL PERSONS DEALING WITH SUCH
ENTITY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITY FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

72


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

LANDLORD:

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

PETRO STOPPING CENTERS, L.P.

 

 

 

 

 

By:

/s/ Thomas M. O’Brien

 

 

 

Thomas M. O’Brien

 

 

President

 


--------------------------------------------------------------------------------


EXHIBITS A-1 through A-40

EXHIBITS A-1 THROUGH A-40 HAVE BEEN OMITTED AND WILL BE SUPPLEMENTALLY FURNISHED
TO
THE SECURITIES AND EXCHANGE COMMISSION UPON REQUEST.


--------------------------------------------------------------------------------